    Case 4:20-cv-01339-P Document 6 Filed 12/22/20                             Page 1 of 279 PageID 16



                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

JOSEPH MALDONADO-PASSAGE               §
                                       §
      Joe Exotic,                      §
                                       §
vs.                                    § CIV. NO. 4:20-CV-01339-P
                                       §
ROSALIND SARGENT-BURNS, IN             §
HER CAPACITY AS ACTING                 §
PARDON ATTORNEY                        §
                                       §
      Defendant.                       §
______________________________________________________________________________

                          1ST AMENDED COMPLAINT
______________________________________________________________________________

         1.       Joe Exotic, Joseph Maldonado-Passage (commonly known as “Joe Exotic”),

alleges as follows: Nature of the Claims

         2.       This is an action in the “nature of mandamus,” under 28 U.S.C. § 1361,1 to

“compel an officer of the United States to perform his [or her] duty.” Specifically, Joe Exotic

seeks to require the United States Office of the Pardon Attorney to comply with its ministerial

duty to submit a recommendation to the President of the United States regarding Joe Exotic’s

application for pardon, so that the President can exercise his Constitutional discretion in

determining whether to grant or deny application petition.




1
  Actions of this type are sometimes styled as petitions for writ of mandamus. However, writs of mandamus were
abolished by the Federal Rules and replaced by an authorization to seek similar relief by an “appropriate action or
motion” under the Federal Rules. See Fed. R. Civ. P. 81(b). Furthermore, even though 28 U.S.C. § 1361 is phrased
in terms of mandamus, its liberalizing purpose was broader, to allow district courts the authority to grant appropriate
corrective orders where an official is acting contrary to law. As such, Joe Exotic has styled his pleading as a
“complaint” in accordance with Joe Exotic’s understanding of Rules 2, 3, and 7. See Fed. R. Civ. P. 2, 3, 7(a). If
the Court believes this terminology, or any other technical aspect of the pleading, is in error, Joe Exotic trusts the
Court will overlook the defect in accordance with Rule 61. See Fed. R. Civ. P. 61 (stating that a court “must
disregard all errors and defects that do not affect any party's substantial rights”).



                                                       001of 279
     Case 4:20-cv-01339-P Document 6 Filed 12/22/20                Page 2 of 279 PageID 17



            3.   Joe Exotic does not seek to influence the nature of the recommendation, but only

to compel the Office of the Pardon Attorney to comply with its ministerial duties to provide

notice and a recommendation to the President, and thus to allow the President to exercise his

plenary power under the Constitution.

                                               Parties

            4.   Joe Exotic is an individual residing in Fort Worth, Texas, at Federal Medical

Center Fort Worth (“FMC”), Located at 3150 Horton Rd, Fort Worth, 76119; BOP Number:

26154-017.

            5.   Defendant, Rosalind Sargent-Burns is the Acting Pardon Attorney and is sued in

her official capacity as head of the United States Office of the Pardon AttorneyJurisdiction and

Venue

            6.   Jurisdiction is proper under 28 U.S.C. §§ 1331 and 1361.

            7.   Venue is proper under 28 U.S.C. 1391(e)(2)-(3), as the Joe Exotic resides in this

district and a substantial part of the events or omissions giving rise to this action occurred in this

district.

                                 Factual and Legal Background

            8.   The United States Constitution provides that the President has sole discretion to

“grant Reprieves and Pardons for Offences against the United States.” See U.S. Const. Art. II, §

2.

            9.   The Office of the Pardon Attorney was created to assist the President in the

exercise of this function. See 28 CFR § 1.1, et seq. (containing procedures for pardon review);

see 28 CFR § 1.9 (allowing the Attorney General to delegate his pardon duties to any officer of

the department of justice).

                                                                                                2 of 5


                                               002of 279
   Case 4:20-cv-01339-P Document 6 Filed 12/22/20                Page 3 of 279 PageID 18



       10.     In accordance with the Constitution, the Office of the Pardon Attorney does not

have the authority to make the final decisions on any pardon application. Indeed, the Office of

the Pardon Attorney concedes that the President alone has plenary discretion to grant or deny

clemency, with or without the advice and assistance of the Pardon Attorney or other members of

the Department of Justice.

       11.     To the contrary, the Office of the Pardon Attorney has a ministerial duty to make

recommendations to the President for a final decision on all pardon applications.

       (c) The [Pardon Attorney] shall review each petition and all pertinent information
       developed by the investigation and shall determine whether the request for clemency
       is of sufficient merit to warrant favorable action by the President. The [Pardon
       Attorney] shall report in writing his or her recommendation to the President,
       stating whether in his or her judgment the President should grant or deny the
       petition.

28 CFR § 1.6(c); see also 28 CFR § 1.9 (allowing the Attorney General to delegate his

pardon duties to any officer of the department of justice).

       12.     In April 2019, Joe Exotic was convicted of alleged violations of 18 U.S.C. §

1958(a) and 16 U.S.C. §§ 1538, 1540, 3372-73.

       13.     Many people have come out and publicly expressed their disagreement with Joe

Exotic’s conviction and subsequent sentence. Among those, are members of the President’s own

family. Donald Trump Junior has been an advocate for Joe Exotic to be Pardoned. Others

include, James Garretson, a government witness who testified against Joe Exotic. Post-

Conviction Garretson believes the Government targeted Joe Exotic and that the sentence did not

match the crime.

       14.     On or about September 8, 2020, Joe Exotic submitted a pardon application to the

Office of the Pardon Attorney, along with a request for waiver of the time period described in

28 CFR 28 CFR § 1.2. SEE EXHIBIT A. (Page 6)
                                                                                           3 of 5


                                              003of 279
   Case 4:20-cv-01339-P Document 6 Filed 12/22/20                Page 4 of 279 PageID 19



          15.   On September 10, 2020, the Office of the Pardon Attorney notified counsel via

email that they were denying the request for the waiver, and that their decision was final.

Although the email conceded that the President had the ultimate authority to make a decision on

the pardon, the email nevertheless implied that the Office of the Pardon Attorney was not

sending a recommendation to the President and instead was usurping the role of final

decision maker on the pardon. SEE EXHIBIT B. (Page 264)

          16.   On September 29, 2020 counsel for Joe Exotic reminded the Office of the Pardon

Attorney of the requirements of 28 C.F.R. § 1.6(c) and requested that it forward a

recommendation to the President, to allow him to decide whether to follow the recommendation

or to use his plenary power to issue a pardon. SEE EXHIBIT C. (Page 269) In response to this

reminder via email, William Taylor, with the US Pardon Attorney Office, acknowledged

the President’s plenary power. However, the US Pardon Attorney Office has yet to forward

the Pardon with a recommendation to the President. SEE EXHIBIT D. (Page 273)

          17.   The US Pardon Attorney Office has the ability to search the status of pending

applications. A brief search on the U.S. Pardon Attorney website does not reflect that Joe Exotic

ever filed a Pardon, or Commutation of Sentence. It does not appear that the application

was even considered. SEE EXHIBIT E. (PAGE 276)

                                              Claim

          18.   Joe Exotic incorporates and re-alleges the above allegations as if fully set forth

herein.

          19.   Defendant had a clear, indisputable, non-discretionary obligation to provide the

President of the United States with notice of Joe Exotic’s petition for pardon and a

recommendation thereon.

                                                                                            4 of 5


                                             004of 279
   Case 4:20-cv-01339-P Document 6 Filed 12/22/20                    Page 5 of 279 PageID 20



       20.     Joe Exotic, through counsel, requested that Defendant provide notice and a

recommendation to the President. However, such request was refused, and Joe Exotic has no

other adequate remedy at law.

       21.     Therefore, Joe Exotic is entitled to an order compelling Defendant to comply with

the clear, indisputable, non-discretionary obligation to provide the President of the United States

with notice of Joe Exotic’s petition for pardon and a recommendation thereon.

                                              Prayer

       22.     Pursuant to 28 U.S.C. § 1361, Joe Exotic requests that the Court issue an order

compelling Defendant to promptly provide the President of the United States with notice of Joe

Exotic’s petition for pardon and a recommendation thereon.

       23.     Joe Exotic further requests that he be awarded such other and further relief, at law

and in equity, both general and special, to which it may be justly entitled to receive.

                                                          Respectfully submitted,

Filed December _____, 2020                                /s/ Francisco Hernandez
                                                          Francisco Hernandez
                                                          Texas Bar No. 09515950

                                                          800 W. Weatherford St.
                                                          Fort Worth, TX 76102
                                                          (P): (817)335-2331
                                                          (F): (817)882-8444
                                                          Email: francisco@texasmexicolaw.com
                                                          Counsel for Joe Exotic




                                                                                             5 of 5


                                              005of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 6 of 279 PageID 21




           EXHIBIT A



                                006of 279
      Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 7 of 279 PageID 22



                    UNITED STATES DEPARTMENT OF JUSTICE
                      OFFICE OF THE PARDON ATTORNEY

In the Matter of:                          §
                                           §
                                           §
vs.                                        §        Application No. _______
                                           §
                                           §
Joseph Maldonado-Passage                   §

                             PETITION FOR PARDON

Joseph Maldonado-Passage respectfully petitions President Donald J. Trump to grant
him a presidential pardon for his unjust and mishandled conviction.

All his life, Joseph has been an outspoken, unconventional, passionate entrepreneur
and trail blazer. Unfortunately, Joe’s story has a common theme to many passionate
and successful people. He placed his trust in people he thought were his allies and
now he is paying the price. At every turn each person Joe trusted only had their own
self-interest and self-preservation in mind and ultimately betrayed him. All people
are born sinners, and many try very hard to be good, unfortunately most do not. Joe
learned this lesson and now faces many years in prison to contemplate the
ramifications.

United States Constitution Article 2, Section 2, Clause I:

"...shall have Power to grant Reprieves and Pardons for Offenses against the United
States, except in Cases of Impeachment."

"The United States Constitution grants the exclusive power to pardon federal
offenses by the President of the United States (except in cases of impeachment;
Article II, §II, Clause I).

The president cannot be restricted by Government bureaucrats or time constraints in
exercising his right to perform a presidential pardon.

There are also no additional preconditions in President Trump’s path in order to
execute a pardon such as the one being requested. This is an authority solely
possessed by himself.

Respectfully Submitted,

Joseph Maldonado-Passage


                                        007of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20                             Page 8 of 279 PageID 23



                                    TABLE OF CONTENTS

PARDON APPLICATION COVER STATEMENT .................................1
EXECUTIVE SUMMARY & REQUEST FOR WAIVER .......................3
JOE’S LETTERS ............................................................................................
  TO PRESIDENT TRUMP ..................................................................................12
  TO DONALD TRUMP JR. .................................................................................15

PARDON APPLICATION .........................................................................20
  FACTUAL BASIS FOR PARDON .......................................................................45
    Indictment Counts Addendum................................................................147

  CHARACTER AFFIDAVITS .............................................................................37
   Anne Patrick ............................................................................................38
   Dillon Passage.........................................................................................39
   John Reinke .............................................................................................40
   Kerry Walker ...........................................................................................41
   Tim Stark .................................................................................................42

  STATEMENTS ...............................................................................................71
   Anne Patrick ............................................................................................72
   Dillon Passage.......................................................................................109
   John Reinke .............................................................................................79
   Kerry Walker .........................................................................................112
   Tim Stark ...............................................................................................127

  LETTERS OF SUPPORT .................................................................................107
    John Reinke ...........................................................................................108
    Christine Hansen ...................................................................................104
    Tina Ayres..............................................................................................144

  MISC. TRIAL DOCS ......................................................................................153
    Jury Instructions ....................................................................................154
    Jury Verdict ...........................................................................................199
    Judgment & Sentence ............................................................................205

  LAWSUITS ..................................................................................................213
    Civil Lawsuit ..........................................................................................214
    Pro Se Lawsuit .......................................................................................255



                                                   008of 279
   Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 9 of 279 PageID 24



                    UNITED STATES DEPARTMENT OF JUSTICE
                      OFFICE OF THE PARDON ATTORNEY

In the Matter of:                              §
                                               §
                                               §
                                               §      Addendum No. ___
                                               §
                                               §
Joseph Maldonado-Passage                       §


                    Executive Summary & Request for Waiver

Introduction

       The life of Joseph Maldonado-Passage was center stage this spring as the

country tuned into the Netflix docuseries Tiger King. While “Joe Exotic”

entertained millions onscreen with his dramatic flair and larger than life persona,

Joseph Maldonado-Passage was alone, wrongfully incarcerated, and grieving the

loss of all that he loved—his animals, his family, and his freedom.

       All his life, Joseph has been an outspoken, unconventional, passionate

entrepreneur and trail blazer. Unfortunately, Joe’s trusting and selfless nature made

him the perfect target. He entered a bad partnership with an opportunistic person

and misplaced his trust in others who were more concerned about their own self-

interests and self-preservation. He was railroaded and betrayed, repeatedly.

       Joseph has and will continue to maintain his innocence for the crimes that

landed him a 22-year sentence. Those who know him personally attest that Joe is


Executive Summary – Joseph Maldonado-Passage                                            1

                                          009of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 10 of 279 PageID 25



incapable of committing these crimes, and the evidence (or lack thereof) is

remarkable. Mr. Maldonado-Passage is exuberant and unconventional, but he is

also kind, compassionate, and generous. His detractors paint him as a liar and

animal abuser, but those same persons benefitted in many ways from Joe’s

incarceration.

       Prior to his conviction, Joe had zero criminal convictions and his decades of

service to others is a testament to his true character and his mission to honor the

memory of his brother Garold. Joseph is scheduled to be released from BOP

custody in 2037; however, with his comprised health, he will likely die in prison.

He humbly requests a pardon to correct the injustices he has experienced and to

have the opportunity to return to providing meaningful contributions to his

community.

Personal Background

       Mr. Maldonado-Passage spent his childhood on a farm in Garden City,

Kansas. Unfortunately, Joe’s childhood was filled with memories of physical and

mental abuse he would rather soon forget. Joe was not close with his sisters or older

brother, but he was especially close with his brother Garold—the only sibling that

truly accepted Joe for who he was. Their family eventually moved to Wyoming and

Joe and Garold spent much of their teenage years riding horses in the mountains,

which is where his love for animals truly began to deepen. Around 1979, Joe’s
Executive Summary – Joseph Maldonado-Passage                                            2

                                          010of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 11 of 279 PageID 26



family moved to Texas. After graduating high school, Joe applied for a position as

a police officer and he graduated the police academy in Dennison, Texas as the

youngest chief in Texas history.

       In 1985, Joe was in critically injured when he drove his police car into a

bridge. His injuries required extensive rehabilitation and left him in braces for the

next few years. After spending approximately one year in Florida, Joe moved back

to Texas where he obtained employment at a pet store. Eventually, Joe and Garold

purchased the pet store, which they operated for over a decade. Around that time

Joe also met and married Brian Rhyne.

       In 1997, Garold was critically injured in a tragic car accident. After days in

a coma, Garold succumbed to his injuries; four people were fortunate to receive a

second chance at life through the donation of Garold’s organs.

       Joe and Brian eventually sold the pet store and worked with Joe’s parents to

build a rescue zoo in Wynnewood, Oklahoma in Garold’s honor. Sadly, Joe’s

husband fell ill in 1996, and his health deteriorated over time eventually requiring

hospice care. Around Christmas 2001, Brian’s health took a significant turn for the

worse and he died.

       The losses of Garold and Brian were the impetus for the opening of the Zoo

and many of Joe’s charitable acts. Working with people to create memorials for


Executive Summary – Joseph Maldonado-Passage                                            3

                                          011of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 12 of 279 PageID 27



loved ones at the Zoo and visiting terminally ill children and adults with his animals

through the Animal Miracle Network are just a few of the ways Joe has given back.

Joe also hosted annual Thanksgiving and Christmas celebrations offering free

meals and entrance to the Zoo and he formed the United States Zoological

Association to rebuild zoos and assist struggling zoo owners avoid the need to

relocate animals. Joe spent the next few decades working in honor of Garold and

touring the nation with his magic shows. His father became one of his biggest fans.

       Joseph Maldonado-Passage is so much more than the person depicted in the

Tiger King. Despite a lifetime of tragedies, he never allowed life’s setbacks to deter

him—he even ran for President in 2016 and governor of Oklahoma in 2018.

       Joe suffers from anemia and common variable immune deficiency (CVID),

which is an antibody deficiency that leaves Joe’s immune system unable to defend

against viruses and bacteria. This results in recurrent and severe infections, making

Joe’s incarceration particularly dangerous since infection control procedures and

common practices for infection prevention are absent or unavailable in prison. This

disease puts Joe at risk for pneumonia, sinusitis, ear infections, and gastrointestinal

infections or inflammation.

       CVID patients requires immunoglobulin replacement and preventative

antibiotics; Joe currently requires monthly injections, which he will need for the

remainder of his life. Proper treatment of CVID requires coordination between a
Executive Summary – Joseph Maldonado-Passage                                              4

                                          012of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20            Page 13 of 279 PageID 28



team    of    specialists,   including     hematologists,    gastroenterologists,   and

pulmonologists. Given the COVID-19 crisis in prisons and jails across the country

and general, Joe’s conditions place him at heightened risk for complications.

The Zoo

       Joe and his parents built the Garold Wayne Interactive Zoological Park

(hereinafter the “Zoo”) in Wynnewood, Oklahoma in honor of Garold. The Zoo

opened in 1999, providing a home to myriad species of exotic animals. Eventually,

the Zoo grew into one of the largest private zoos in the United States; during a span

of 18 years, the Zoo housed approximately 200 tigers and 400 other exotic animals.

       For 18 years, Mr. Maldonado-Passage held a valid U.S. Department of

Agriculture Animal Plant Inspection Services (USDA-APHIS) License to

commercially operate a zoo, which also permitted him to breed and sell to other

licensees. The zoo was routinely inspected by inspectors that are licensed

veterinarians tasked with enforcing the Animal Welfare Act and who approved

protocols for the animals at the zoo, including veterinarian care and diets. During

that time, Joe also devoted efforts to breaching and research into inter-breeding and

cross-breading of tigers and lions to create species such as ligers, liligers, taligers,

and tigons. Through this research, Joseph provided Texas A&M and the National

Institute of Health DNA to research cross-bred big cats.



Executive Summary – Joseph Maldonado-Passage                                               5

                                          013of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 14 of 279 PageID 29



       For 18 years, Federal Fish and Wildlife never inquired as to the number or

types of tigers at the Zoo, the number that died, or where the bodies of any deceased

animals were located, even with four true species of tigers listed on the Endangered

Species Act (ESA). In addition, the USDA and Fish and Wildlife never had cause

to shut down the Zoo because of concerns over animal cruelty or any failure to care

for the animals’ basic needs.

       Despite Joe’s love for the animals and the Zoo, after almost two decades he

realized that it was time to plan his exit. Jeff Lowe’s continuing and escalating

threats were successful in motivating Joe to leave for good. He worked to organize

animal transfers and enlisted the help of Brittany Peet from People for the Ethical

Treatment of Animals. He left the Zoo in 2018.

Feud Between Joe Exotic and Carole Baskin

       Around 2006, a feud began between Mr. Maldonado-Passage and Carole

Baskin that continued through the years and ultimately contributed to loss of the

Zoo and Joe’s freedom. Their battle was front and center for anyone to see—both

parties used social media posts, videos, and other tactics to spread their message

and voice their opinions. Joe acknowledges that some of his material was over the

top but despite his anger and frustration he never hired anyone to kill Ms. Baskin.

Ultimately, Baskin successfully sued Joe for copyright and trademark infringement

and was awarded almost $1 million in damages; she eventually took ownership of
Executive Summary – Joseph Maldonado-Passage                                            6

                                          014of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 15 of 279 PageID 30



the Zoo.

Lies and Manipulations by Jeff Lowe and Others

       Around 2015, Mr. Maldonado-Passage met Jeff Lowe and that relationship

would forever change the trajectory of Joe’s life. Lowe pretended to be a wealthy

investor and he took advantage of the ongoing legal battles between Joe and Carole.

Through lies and manipulation he eventually gained ownership of the Zoo.

       Jeff and Lauren Lowe moved to Wynnewood, Oklahoma around November

2015. Around February 2016, Lowe became the official owner of the Zoo and Joe

became the Entertainment Director. Upon invitation by Lowe, Alan Glover moved

to Wynnewood in April 2016 to work at the Zoo.

       Over time Joe learned that Lowe was not who he purported to be. Rather, he

was a con artist looking to remove Joe from the Zoo. Sadly, he was successful.

       Around September 2017, James Garretson began working with U.S. Fish and

Wildlife Service and agreed to cooperate and record telephone calls for the

Government. After the Glover murder-for-hire charges fell apart, the Government

used Garretson to introduce an undercover agent posing as a hitman. Garretson and

the undercover agent made repeated attempts between December 2017 and March

2018 to force Joe into their manufactured murder-for-hire plan, but they were

unsuccessful.


Executive Summary – Joseph Maldonado-Passage                                          7

                                          015of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 16 of 279 PageID 31



       As would later become relevant, Lowe contacted Joe in October 2017 and

asked him for the location where Glover could obtain a fake license. At the time

Joe was unsure what Lowe and Glover were involved with, but Joe eventually

contacted James Garretson and provided Alan Glover with an address where he

could obtain an ID, which Glover obtained in November 2017.

       In November 2017, Lowe again contacted Joe and instructed him to give

Glover $3000 from the night deposit, which would allow Glover to leave the Zoo

and travel to South Carolina to handle alleged legal issues. Around that same time,

Glover approached Joe and instructed him to mail a cell phone to Lowe in Las

Vegas; Glover alleged that the request to mail the phone came from Lowe.

       In December 2017, an undercover agent accompanied James Garretson to try

and catch Joe in a murder-for-hire plot. Those attempts continued until March 2018

when Joe stopped speaking with Garretson. At no time did Joe pay money to the

agent or purchase burner phones or a pistol.

       Lowe returned from Law Vegas around March 2018 and Garretson informed

Lowe that he was working with the Government. After months of failed attempts

to find evidence in support of a murder-for-hire charge, Jeff Lowe conveniently

appears with claims that Joe paid Glover $3000 to kill Carole Baskin.

       In July 2018, Lowe told federal agents that allegedly back in November


Executive Summary – Joseph Maldonado-Passage                                          8

                                          016of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 17 of 279 PageID 32



2017, Joe gave Allen Glover (Lowe’s friend and employee) money to kill Carole

Baskin.

Request for Waiver

       In this case, the five-year waiting period should be waived. As the enclosed

application demonstrates, Mr. Maldonado-Passage is the victim of selective

application of misapplied laws and perjured testimony by witnesses more

concerned with self-preservation. Joe Exotic is not a murderer or animal abuser and

he is not the criminal mastermind his detractors attempt to portray. Mr. Maldonado-

Passage loved and respected his animals and he misplaced his trust in people who

took advantage of him—people who laughed and bragged about setting him up and

have inexplicably escaped prosecution for their own crimes and lies.

       Has Joe made some bad decisions in his past? Certainly. Has Joe’s mouth

gotten him into trouble? Absolutely. However, in no uncertain terms did Joe hire

someone to kill Carole Baskin. Joe should not be facing death in prison for crimes

he did not commit and for which there is indisputable evidence of the same.




Executive Summary – Joseph Maldonado-Passage                                          9

                                          017of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 18 of 279 PageID 33




        JOE’S
     LETTER TO
     PRESIDENT
       TRUMP

                                 018of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 19 of 279 PageID 34




                                 019of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 20 of 279 PageID 35




                                 020of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 21 of 279 PageID 36




       JOE’S
     LETTER TO
     TRUMP JR.


                                 021of 279
                                                       022of 279
                            ^p/
                                              Oj=jL /^-f9??-d^^y/                           rpr?^
       U(^p Aw                            y>io^ y
       )y(j^p yiiu ]7 - ^ ' W ' B ^ n ^ A ' p ^ /
                            A/pf<p /^m/7<fir c?7^
                    '-^YA If a ^                                                    /ffp^o          ●   t
          ^ ^                     pwip(P^                            (1^                yA?/
        /^r^f '^YY A‘^^/ y/'^/ P U ' i / /
                      ^PPfCPp A(p P^p^&iP V f r n \ Y p r
                                                   7
      -i/ 9(^P7                                                                V,
                                       i^ir v’C’r/^ Fwj-»vf<;r wirf ^
                                  S>f f/ f^5y^/5^^^£//^y077i^
                                                                   7 7 ’   9    d               w
      /S’TW / ^ ^ p .
      /r!^‘uf^/fO}'^}*^^y                                   77z5y^^.T’S'yy5(|y u /
          c?^                           Of         9/       f>af9/>9~&:>yf9^/9,
                                                                             _^/7(P
U i
                              pic>A
                                  CYf
                                    ~pi
                                      a
                                  f^'pp ^Y & ^ ^ / Y 9 ^ /                                          II
                     <ip:                                           yipi^o/         W   /    C/y "
                                             7C
                -
            7        0 1
                                                                           fTii: "'xl^
                                             ' i
        '^oe-h -i
            Page 22 of 279 PageID 37    Case 4:20-cv-01339-P Document 6 Filed 12/22/20
                           /                       023of 279
                                               !/■>/ -j.o'-b'cn                            T^na"^    -4
       7                   -                         *                             ^
        'j-f^T/ ?/ Siy/-d . f f v ’ i Z / ^ < 3 5 7 ^
       V/ u/ / ' ( i / ’ 9
          -r^un^ p>7o(r9 d^ joj j7>rya^
       Of 9^07 ''¥j^J ' J W g            w^\
             ^/_ p0^ Hf-\^^/ /piJ-f vrtf^w
                                           ¥
                                                                                                            I
                     lymcp^(ppQi^^yU^'pfJD¥O0^()(^
                 ^i/[75^ ^ff ^/pjpv/
Oj Wmp '^l^lpf^d W                                                 f           d                            I
                                                                                                            I
                                                                   n W ( ¥ l                 l - ¥
       ¥^jjcrj puf^pp^pp?
                                                         - J
       jp^^d ¥pyi^pf^rp       'o^c/ t^yfp^^jrcf 7w
 fyrn y::>j^(7?^ ^piv9 ^ di^r2-y7iipr>7p^ p^
                      ^rppfpp^^ pjpv ^>7
                                                                                                           'I   '■
   o2~-jm7zi<^ _ffvi/U -j-i^opf 9(-i777^JTl. ~
■“'“               ~ ^^yd<upf                                                                yj
ppJ^lMaijp^^^pochv^^oU ^                                                       p               /
 Jpi^ Of ^vV ^Loj^n ^/p(7? P'3'V
       >\ff ^¥i(v opv ¥                                        o
            ^a
             ]/p^p^/pQ<^pp
                         'a^p/
                            ~^op^
                                ruo/pp{/u/(^
           pn(p~~pfopo^ pdfrij-^cf ^vp(?/
                                    poj/^
                       7p^A?           7^ f                                            ?
                 >/,
                       ●^jy^-mpr v             f               p       f       z
 W'P-^ Tf pJ'Tp' Wp/ ^                                                                          /
                                                                                                            I
            Page 23 of 279 PageID 38    Case 4:20-cv-01339-P Document 6 Filed 12/22/20
                                                                                                          I i
                                        024of 279
—Q^'Crg            ^O
yy-r>cn7 f^-i^ pf^orv /:x,/na^ Si^py///C(/
         oj. ~ynyy wr^-mjj uA^y/fn^ o-f. -lA
              fv/pprypcr? ^yy -.pMjy/ cy < 5 ^
                                                a
 )pooY                                                      ps pp' 9*Y/
                i/'yov^ ‘'>i>y
                                  yj5y -^ff
                                                            'ifpr       T
           piW ^J^3r)Wp ^'W'f'^‘                     ^^       ,, ^
 'yypocn ?^2yyyoi.maii-iA c^o^tp/vp-f^cP
5>
      A)'yy^Pp-fPO/4"'p~woywy^‘Piyy
      -j^ Yiv s-(A A-b/fouypp^oz)^c/^Ayy
                                                                    ^ff <y
      hy y^-y^YSt>                     ( ^
                                       pooa?-pptyY
     ^p^-^'M<TyySYf'^yjAycyy^/7^^^^'o//-t/r?-t/
'“■ y? Aw "^pwayy Aw p^AoTiys'P'p.^WY
      ~-"oo2./m/ywi'VDuHl
                        Aw^y-p(W7^<P
                                      l U
 AwF p>-f-/ w/Pify^ a >rH>tpy ytpi/pfPi^oy
                              yfnyy^ -a^yy Pjffy a/wy' pyvocyy
       ■aa’/pao sAaw&yyp pp Aiyy oyjo? poxyp?
                 yyi^ AAbi yp4¥y v&m 9ry 'd^yy
     Yjb p?f?yn^09 Fa’py/ aoiaypaw’U J^p^ocY yjy
                                                                       - f f '
       Page 24 of 279 PageID 39   Case 4:20-cv-01339-P Document 6 Filed 12/22/20
Case 4:20-cv-01339-P Document 6 Filed 12/22/20             Page 25 of 279 PageID 40




 I
                                      ^

                                                              -ga Zfe gZ^ig< >^-A


            L^

                             m    -                   ^5 9^ '^ ''T^e^S
          >4^/*^)^ Artf- /3^_?ez9 ^/n<^/   y^/l/f/
●t-   —

          '3:ej3^UiS-^
                     y4>-y
                         Af^
                           -B
                            nz)
                              €)cn^/a
                                    Ap-IK~
                                         t4d                                  z   -
                                                                                      /^p


                    /^/:^/^ S / ^ i ff < f / e . / y ? ^ i L ) k a
           ^o u          j                h            /          h           A
          AA'E hM> <A^0.^Aa M'VE. JAicrAAit-ij/ J^'
                     /4 ^euf mn
      Ihj^lj/pZcj2^.'^7^
                                          ecuhi^A ^
          >^z?? /h^:2DL.Ujhfi9A-^^-.
 I

      6j^O(^<rA Ad $-€^ AuoccHj t e ^ G



                 i6(^0^ AAe /A &c/ /All^ ^JL.^Zp^ -Xb A—
           <5a^.^ coheJ^ T$                    A>^A                    /A
\\.An Ahv£/2j ^f/7 '^LOoe^tcA 8~A^4
                                e
^/7/7/^Y &^ ji<^/ne -7^0^ Jtc^ Si(^dl/^(^
              /AA/ncA^           yAa/7^ JAl-e X^^CtS^- Zn
uJmAS^ zz9^ AAt'-e
                S/<^/)/^y
                       zj^tzAlAn^.
                                                                                       \

                                                                                  li-^lCL
                        '€/9se                               ’o

                         £>-ozf
                                          025of 279
                                                              As-^
                                                               kT'^^=vV<kozLB-
                                                                           Ao
                                                                           Q<Nk^hX\<Lr
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 26 of 279 PageID 41




  PARDON
APPLICATION




                                 026of 279
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20                               Page 27 of 279 PageID 42

       Joseph Maldonado-Passage's Petition for Pardon
Please read the accompanying instructions carefully before completing the application. Type or print the answers
in ink. Each question must be answered fully, truthfully, and accurately. If the space for any answer is insufficient,
you may complete the answer on the optional continuation page or on a separate sheet of paper and attach it to the
petition. If a question is not applicable, please state so. You may attach any additional documentation that you believe is
relevant to your petition. The submission of any material, false information is punishable by up to five years’
imprisonment and a fine of not more than $250,000. 18 U.S.C. §§ 1001 and 3571.

To The President of the United States:

1. Full name:              JOSEPH ALLEN MALDONADO-PASSAGE
                            First                          Middle                          Last

     Address:
                          Number                  Street        City               State               Zip Code

     Email Address:

     Cell Number:                                                   Social Security No.:     XXX-XX-XXXX
                                    (area code)
     Home Number:                                                   Sex:
                                    (area code)

     Date of birth:          03/05/1963                             Place of birth:   Garden City, Kansas
     Height:       6'1              Weight:       155      Hair color:      Blonde Eye color: Hazel
Does an attorney represent you in your petition for clemency?                                                      yes  no
If you are represented, please provide your attorney’s contact information, including name, address, phone number, and email
address if available.

Francisco Hernandez, Jeff Hoover, and Phillip Hall
The undersigned petitions for a pardon and in support thereof states as follows:
State in full every other name by which you have been known, including the name under which you
were convicted, the reason for your use of another name, and the dates during which you were so
known (i.e., include your maiden name, name by a former marriage, aliases, and nicknames).



 Are you a United States citizen?                                                                                  yes  no
 If you are not a U.S. citizen, state your nationality and your alien registration number. If you are a naturalized U.S. citizen,
 state the date and place of your naturalization.




 Have you ever applied for a presidential pardon before?                                                           yes 
                                                                                                                        ■ no
 If yes, state the date you applied for pardon, and the date you were notified of the final disposition of the petition.




United States Department of Justice                                                                                          July 2016
Office of the Pardon Attorney
Washington, D.C. 20530                                         027of 279
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20                                                  Page 28 of 279 PageID 43

                                               Offense(s) For Which Pardon Is Sought

Under the Rules Governing Petitions for Executive Clemency, a minimum waiting period of five years after completion of
sentence is required before you become eligible to apply for a presidential pardon. The waiting period begins on the date of
release from confinement. If the conviction resulted in probation or a fine with no term of imprisonment, the waiting period
begins on the date of sentencing. Please see paragraph 3 of the Information and Instructions on Pardons.

2.     Petitioner was convicted on a plea of                          NOT GUILTY                                     in the United States District
                                                                        (guilty, not guilty, nolo contendere)

       Court for the          WESTERN                               District of          OKLAHOMA                                 of the crime of:
                                  (Northern, Western, etc.)                                            (identify state)


                                              (State specific offense; provide citation of statute(s) violated, if known)

       and was sentenced on January                                   , 2020            to  imprisonment for                 22 YEARS                 ,
                                                 (month/day)               (year)

        probation/supervised release for                                    ,  a fine of $                                , and  restitution

       of $                           . Petitioner was             56        years of age when the offense was committed.

3.     Petitioner began service of the sentence of (imprisonment probation) on 09/07 , 2018 ;
                                                                                                                               (month/day)   (year)

       was released on                              ,               from                                                     ; began service of
                                   (month/day)           (year)                              (Federal institution)

       probation/supervised release on                                              ,                   ; and completed the sentence on
                                                                  (month/day)              (year)

                        ,                               . Petitioner (did did not) appeal the conviction.
        (month/day)                  (year)

4.      Indicate the date(s) on which the fine or restitution was paid. If the fine or restitution has
        not been paid in full, explain why, and state the remaining balance.
N/A




5.      If you appealed your conviction or sentence, provide the date of the decision(s) by the Court
        of Appeals and, if applicable, the Supreme Court. Also provide citations to any published
        judicial opinion(s), and a copy of any unpublished opinion(s), if available.
CURRENTLY ON APPEAL.




Petition for Pardon After Completion of Sentence                           028of 279                                                                  Page 2
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20           Page 29 of 279 PageID 44

6.      Provide a complete and detailed account of the offense for which you seek pardon. You are
        expected to describe in your own words the relevant factual circumstances of the offense. Do
        not simply repeat the description of the offense contained in the indictment or presentence
        report, or rely on criminal code citations alone. If the conviction resulted from a plea
        agreement, you should describe the full extent of your involvement in the criminal conduct, in
        addition to the charge(s) to which you pled guilty. If you need more space, use the optional
        continuation page.


PLEASE SEE ACCOMPANYING FACTUAL BASIS FOR REQUEST ON PAGE 45 OF PARDON




Petition for Pardon After Completion of Sentence   029of 279                                       Page 3
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 30 of 279 PageID 45
                              Prior and Subsequent Criminal Record

7.     Aside from the offense for which you seek pardon, have you ever been arrested, taken into
       custody, held for investigation or questioning, charged by any law enforcement authority, or
       convicted in any court, either as a juvenile or an adult, for any other incident?  yes  no
       For each such incident, state the following: the date, the nature of the charge, the relevant facts, the law enforcement
       authority involved, the location, and the disposition of the incident. You must list every violation, including traffic
       violations that resulted in an arrest or criminal charge, such as driving under the influence. You are expected to describe
       in your own words the relevant factual circumstances of each incident. Any omission will be considered a falsification. If
       you need more space, use the optional continuation page.


PRESENTENCE INVESTIGATION REPORT CAN BE PROVIDED UPON ORDER OF THE
COURT.




Petition for Pardon After Completion of Sentence             030of 279                                                        Page 4
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 31 of 279 PageID 46
                                   Biographical Information

8. Current marital status:  Never Married  Married  Divorced  Widowed  Separated
     For each marriage, state the following: name of spouse, date and place of spouse’s birth, date and place of marriage, and,
     if applicable, date and place of divorce, and current or last known address and telephone number of your current and each
     former spouse. If you need more space, use the optional continuation page.
      DILLON PASSAGE               08/22/1995
     name of spouse                     date/place of birth

      604 LEE STREET PENSACOLA FL                                                     (405) 207- 6362
     full address, including zip code                                                 telephone number, including area code

      12/11/2017                         N/A
     date/place of marriage             date/place of divorce

      TRAVIS MALDONADO                   03/22/1993
     name of spouse                     date/place of birth

     full address, including zip code                                                 telephone number, including area code

                                         DECEASED OCTOBER 6, 2017
     date/place of marriage             date/place of divorce


9. (a) List your children by name and furnish the date and place of birth for each:
    If you have no children, indicate that the question is not applicable. If you need more space, use the optional continuation
    page.
    N/A
     name of child                                              date/place of birth

     name of child                                              date/place of birth

     name of child                                              date/place of birth


     (b) If you have minor children, but do not have custody of one or more of them, indicate
     whether and to whom you pay child support, whether your payments are current, and, if not,
     the reason for your failure to pay and any agreement you have made to satisfy your payment
     obligation.




     (c) For each child listed above state the name, address, and telephone number of the other
     parent. If other parent is a spouse listed above, you need only state their name.




Petition for Pardon After Completion of Sentence                      031of 279                                               Page 5
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 32 of 279 PageID 47
10.      List the complete address of all schools you have attended since your conviction, beginning
         with the most recent and working backward. Indicate the type of degree or diploma received
         or anticipated, and give the name of an instructor, counselor, or other school official who
         knows you well. If you need more space, use the optional continuation page. If you have not
         attended any schools since your conviction, indicate that the question is not applicable.

School                                                                            From (month/year)              To (month/year)

N/A
Field of Study                                                                    Degree                         Month/year awarded


Number and Street                                         City                    State                          Zip Code


Name of school official                                                           Telephone number of school official




                                                                 Residences

11.      Provide the full address of every place you have lived since the conviction or release from
         incarceration, beginning with the present and working backward. All time periods must be
         accounted for. List the physical location of your residence; do not use a post office box as an
         address. If you lived in an apartment complex, list your apartment number. If you need more
         space, use the residence continuation page.

Date you moved to present address          Number and Street                                          Apartment Number
(month/year):
                                            FEDERAL PRISON- FORT WORTH FMC- 3150 HORTON ROAD
                                           City                          State                        Zip Code
                                            FORT WORTH                    TEXAS                       76119
From (month/year):                         Number and Street                                          Apartment Number


To (month/year):                           City                          State                        Zip Code




From (month/year):                         Number and Street                                          Apartment Number


To (month/year):                           City                          State                        Zip Code




From (month/year):                         Number and Street                                          Apartment Number


To (month/year):                           City                          State                        Zip Code




From (month/year):                         Number and Street                                          Apartment Number


To (month/year):                           City                          State                        Zip Code




Petition for Pardon After Completion of Sentence                  032of 279                                                           Page 6
           Case 4:20-cv-01339-P Document 6 Filed 12/22/20                         Page 33 of 279 PageID 48
                                     Employment History

12. List all periods of employment and unemployment since the conviction or release from
    incarceration, beginning with the present and working backward. All time periods must be
    accounted for. List all full and part-time work, self-employment, and any periods of
    unemployment. For any period of unemployment, indicate your means of support. For
    additional employments, use the employment history continuation page.
Present Employer                                                                             Telephone (include area code)
N/A -CURRENTLY IN FEDERAL PRISON
Date you began this employment        Number and Street
(month/year):
                                      City                        State                      Zip Code

Type of business                      Position                    Supervisor                 Supervisor’s telephone number



Employer                                                                                     Telephone (include area code)

Began (month/year):                   Number and Street

Ended (month/year):                   City                        State                      Zip Code

Type of business                      Position                    Supervisor                 Supervisor’s telephone number



Employer                                                                                     Telephone (include area code)

Began (month/year):                   Number and Street

Ended (month/year):                   City                        State                      Zip Code

Type of business                      Position                    Supervisor                 Supervisor’s telephone number



        (a) Since your conviction, have you been fired or left a job following allegations of misconduct
        or unsatisfactory job performance?                                                  yes ■ no

        (b) Have you ever failed to list your conviction, or any other arrest or conviction, on any
        employment or other application where such information was requested?               yes ■ no
        If you answered yes to either of the above questions, provide the employer’s name, address and telephone number, and
        explain fully below. If you need more space, use the optional continuation page.




        (c) If you are self-employed, state the number of individuals you employ on both a full-time
        basis ____ and a part-time basis____, if any, and state the name, address, and telephone
        number of an individual acquainted with you in a professional capacity, who are familiar with
        your professional performance and reputation.
        N/A




Petition for Pardon After Completion of Sentence           033of 279                                                         Page 7
           Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 34 of 279 PageID 49
                           Substance Abuse and Mental Health Information

13.    (a) Have you ever used any illegal drug or abused prescription drugs or alcohol?                                 yes  no
             If yes, identify the drugs used, the dates of drug or alcohol abuse, and the frequency of such use. If you need more
             space, use the optional continuation page.

MARIJUANA- ONE TIME IN OCTOBER OF 2017 (AFTER TRAVIS DIED)
METH- 2014-2015



 (b)     Have you ever been involved in the illegal manufacture, sale, or distribution of drugs, other
         than the offense for which you seek a pardon?                                         yes ■ no
         If yes, provide complete details and dates of your involvement. If you need more space, use the optional continuation
         page.




(c)    Have you ever sought or participated in counseling, treatment, or a rehabilitation program for
       drug use or alcohol abuse?                                                             yes 
                                                                                                   ■ no
       If yes, specify the dates of treatment or counseling, and provide the full name, address, and telephone number of the
       treatment facility and of the doctor, counselor or other treatment provider.




 (d)     Have you ever consulted with a mental health professional (psychiatrist, psychologist, or
         counselor), or with another health care provider, concerning a mental health- related
         condition?                                                                           yes 
                                                                                                   ■ no
         If yes, specify the nature of the condition, the dates of treatment, the type of treatment, and the full name, address, and
         telephone number of the counselor or treatment provider.




 Petition for Pardon After Completion of Sentence              034of 279                                                         Page 8
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 35 of 279 PageID 50
                                Civil and Financial Information

14.      (a)     Are you currently in default or delinquent in any way in the payment or discharge of
                 any debt or financial obligation imposed upon you?                        yes ■ no
                 If yes, state the amount of the debt, the full name, address, and telephone number of the creditor, the reason for the
                 failure to pay, and the terms of any agreement you have made to satisfy the obligation. If you need more space,
                 use the optional continuation page.




(b)        Have any liens (including federal or state tax liens) been filed against you?                           yes 
                                                                                                                        ■ no
           If yes, state the amount of the lien, the full name, address, and telephone number of the lien holder, the reason the lien
           was imposed, the current status of the lien, and the terms of any agreement you have made to satisfy the obligation. If
           you need more space, use the optional continuation page




(c)       Have you ever been named as a party in a civil lawsuit?                                                  yes  no
          If yes, state the full name, address, and telephone number of any other party to the lawsuit, the court in which it was
          filed, the case number, the nature of the dispute, and the final disposition, including the terms of any settlement
          agreement. If you need more space, use the optional continuation page.

PLEASE SEE ATTACHED COPY OF PLEADINGS ON PAGE 213.



(d)       Have you ever filed for the discharge of your debts in bankruptcy?                                       yes  no
          If yes, state the court in which the petition was filed, the case number, the amount of debt sought to be discharged, the
          final disposition of the action, and the date of disposition, and provide a brief summary of the circumstances that led to
          each filing. If you need more space, use the optional continuation page.

1996/97- MY BROTHER'S BUSINESS PARTNER DIED IN AN AUTO ACCIDENT AND COULD
NOT MAKE IT ALONE


(e)      Do you have any judicial or administrative proceedings pending with the federal or state
         governments?                                                                  yes  ■ no
         If yes, state the full name, address and telephone number of the relevant authority involved, the jurisdiction in which the
         proceeding is pending, the case number, the nature of the dispute, and the current status of the matter. If you need more
         space, use the optional continuation page.




Petition for Pardon After Completion of Sentence               035of 279                                                        Page 9
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20                                Page 36 of 279 PageID 51
                                      Military Record

15.     (a) Have you ever served in the armed forces of the United States?                                            yes 
                                                                                                                           ■ no

Dates of service:                                  Branch(es):
Serial number:                                     Type of discharge:
Decorations (if any):

(b)        If you were other than honorably discharged, describe in detail the factual circumstances
           surrounding your discharge. If you need more space, use the optional continuation page. Attach
           a copy of your separation papers (Form DD-214), if available.




(c)         While serving in the armed forces, did you receive non-judicial punishment, or were you
            the defendant in any court-martial?                                            yes  no
            If yes, state fully the nature of the charge, the relevant facts, the disposition of the proceedings, the date thereof, and
            the name and address of the authority in possession of the records thereof. If you were convicted of an offense by
            court-martial, with respect to each conviction, provide a copy of the court-martial promulgating order and the
            information that is required in questions 2 through 6 of this application. If you need more space, use the optional
            continuation page.




Petition for Pardon After Completion of Sentence                036of 279                                                        Page 10
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 37 of 279 PageID 52
                              Civil Rights and Occupational Licensing

16.     Have you ever applied for the restoration of your state civil rights (i.e., a state      yes 
                                                                                                      ■ no
        pardon, a certification of restoration of civil rights, or a certificate of discharge)?
        If yes, indicate whether the application was granted or denied, and attach a copy of your application and the document(s)
        evidencing the state’s action.




17.     (a) Have you ever applied for the removal of your state firearms disabilities?                                    yes 
                                                                                                                               ■ no
             If yes, indicate whether the application was granted or denied, and attach a copy of your application and the
             document(s) evidencing the state’s action.




        (b) Have you ever applied for the removal of your federal firearms disabilities?                                   yes 
                                                                                                                                ■ no
             If yes, indicate whether the application was granted or denied, and attach a copy of your application and the
             document(s) evidencing the federal government’s action.




18.     (a) Have you ever been denied any type of business or professional license, had any such license
            revoked, or had reinstatement of any such license denied?                       yes  ■ no
             If yes, attach a copy of the document(s) evidencing the action, including your application and any explanation of the reasons
             for the action. If not available, provide the name, address, and telephone number of the authority taking the action, the
             nature of the license, the disposition of your request, and the date of disposition.




        (b) Have you ever been granted any type of business or professional license or received the
            reinstatement of any such license that had been revoked?                        yes ■ no
             If yes, attach a copy of the document(s) evidencing the action, including your application and any explanation of the reasons
             for the action. If not available, provide the name, address, and telephone number of the authority taking the action, the
             nature of the license, the disposition of your request, and the date of disposition.




Petition for Pardon After Completion of Sentence                037of 279                                                         Page 11
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 38 of 279 PageID 53
                              Charitable and Community Activities

19.     Describe any charitable or civic activities in which you have been engaged, or other
        contributions you have made to the community, since your conviction. In this regard, you may
        include the names of any organizations in which you have participated, the time periods of
        your participation, your role in these activities, and the name, address, and telephone number
        of a person associated with each organization who is familiar with your involvement. If you
        need more space, use the optional continuation page.


N/A- CURRENTLY IN PRISON




Petition for Pardon After Completion of Sentence   038of 279                                    Page 12
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 39 of 279 PageID 54
                                  Reasons for Seeking Pardon

20.     State your reasons for seeking a pardon. Please refer to paragraph 4 of the Information and
        Instructions on Pardons, which indicates that a pardon is ordinarily a sign of forgiveness, not
        vindication. If you need more space, use the optional continuation page.


PLEASE SEE ACCOMPANYING DOCUMENTS:


EXECUTIVE SUMMARY:                                   PAGE 3.

LETTER FROM JOE:                                    PAGE 12.

FACTUAL BASIS:                                       PAGE 45.

INDICTMENT COUNTS ADDENDUM:                          PAGE 147.




Petition for Pardon After Completion of Sentence   039of 279                                       Page 13
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 40 of 279 PageID 55
                Continuation Page for Petition for Pardon After Completion of Sentence

                                                               Residences


From (month/year):                         Number and Street                   Apartment Number


To (month/year):                           City                        State   Zip Code




From (month/year):                         Number and Street                   Apartment Number


To (month/year):                           City                        State   Zip Code




From (month/year):                         Number and Street                   Apartment Number


To (month/year):                           City                        State   Zip Code




From (month/year):                         Number and Street                   Apartment Number


To (month/year):                           City                        State   Zip Code




From (month/year):                         Number and Street                   Apartment Number


To (month/year):                           City                        State   Zip Code




From (month/year):                         Number and Street                   Apartment Number


To (month/year):                           City                        State   Zip Code




From (month/year):                         Number and Street                   Apartment Number


To (month/year):                           City                        State   Zip Code




Petition for Pardon After Completion of Sentence                040of 279                         Page 14
           Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 41 of 279 PageID 56
                 Continuation Page for Petition for Pardon After Completion of Sentence

                                                          Employment History


Employer                                                                           Telephone (include area code)


Began (month/year):                   Number and Street


Ended (month/year):                   City                            State        Zip Code


Type of business                      Position                        Supervisor   Supervisor’s telephone number




Employer                                                                           Telephone (include area code)


Began (month/year):                   Number and Street


Ended (month/year):                   City                            State        Zip Code


Type of business                      Position                        Supervisor   Supervisor’s telephone number




Employer                                                                           Telephone (include area code)


Began (month/year):                   Number and Street


Ended (month/year):                   City                            State        Zip Code


Type of business                      Position                        Supervisor   Supervisor’s telephone number




Employer                                                                           Telephone (include area code)


Began (month/year):                   Number and Street


Ended (month/year):                   City                            State        Zip Code


Type of business                      Position                        Supervisor   Supervisor’s telephone number




Petition for Pardon After Completion of Sentence               041of 279                                           Page 15
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 42 of 279 PageID 57
           Optional Continuation Page for Petition for Pardon After Completion of Sentence

                                                   Answers to Other Questions

Question #             Response:




Petition for Pardon After Completion of Sentence            042of 279                        Page 16
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 43 of 279 PageID 58




 CHARACTER
 AFFIDAVITS




                                 043of 279
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20                                                Page 44 of 279 PageID 59
                                                   CHARACTER AFFIDAVIT
                                                                 on behalf of

JOSEPH MALDONADO-PASSAGE
                                                             (print or type name of petitioner)


In support of the application of the above named petitioner to the President of the United States for pardon,

         I, Anne           Patrick                                                                                                               ,
                                                              (Print or type name of affiant)

residing at              715                        Main Street Apt. 3 Weymouth                             Massachusetts      02190 ,
                         Number                     Street                             City                 State             Zip Code

(508) 567-9730                             , whose occupation is Disabled                                                                ,
     Telephone No. (include area code)

certify that I have personally known the petitioner for 5           years. Except as otherwise indicated
below, petitioner has behaved since the conviction in a moral and law-abiding manner. My knowledge of
petitioner's reputation, conduct and activities, including whether the petitioner has been arrested or had
any other trouble with public authorities and has been steadily employed, is as follows:

PLEASE SEE ACCOMPANYING STATEMENT ON PAGE 72.




      I do solemnly swear that the foregoing information is true and correct to the best of my
knowledge, information, and belief.



                                                                                                                (Signature of Affiant)




Subscribed and sworn before me this                                   day of                                         ,                       .
                                                                                                  (month)                     (year)
                                                                                       Notary Public:
                                         (SEAL)
                                                                            My commission expires:




Note: Persons related to you by blood or marriage cannot be used as primary character references nor can the attorney
representing you in the pardon process, if you are so represented.




Petition for Pardon After Completion of Sentence                       044of 279                                                                     Page 17
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20                                                Page 45 of 279 PageID 60
                                                   CHARACTER AFFIDAVIT
                                                        on behalf of

JOSEPH MALDONADO-PASSAGE
                                                             (print or type name of petitioner)


In support of the application of the above named petitioner to the President of the United States for pardon,

         I,                                                                                                                                      ,
                                                              (Print or type name of affiant)

residing at                                                                                                                                  ,
                         Number                     Street                             City                 State             Zip Code


                                           , whose occupation is                                                                         ,
     Telephone No. (include area code)


certify that I have personally known the petitioner for             years. Except as otherwise indicated
below, petitioner has behaved since the conviction in a moral and law-abiding manner. My knowledge of
petitioner's reputation, conduct and activities, including whether the petitioner has been arrested or had
any other trouble with public authorities and has been steadily employed, is as follows:

PLEASE SEE ACCOMPANYING AFFIDAVIT ON PAGE                                                          OF PARDON.




      I do solemnly swear that the foregoing information is true and correct to the best of my
knowledge, information, and belief.



                                                                                                                (Signature of Affiant)




Subscribed and sworn before me this                                   day of                                         ,                       .
                                                                                                  (month)                     (year)
                                                                                       Notary Public:
                                         (SEAL)
                                                                            My commission expires:




Note: Persons related to you by blood or marriage cannot be used as primary character references nor can the attorney
representing you in the pardon process, if you are so represented.




Petition for Pardon After Completion of Sentence                       045of 279                                                                     Page 19
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20                                                Page 46 of 279 PageID 61
                                                   CHARACTER AFFIDAVIT
                                                                 on behalf of
JOSEPH MALDONADO-PASSAGE
                                                             (print or type name of petitioner)




In support of the application of the above named petitioner to the President of the United States for pardon,

         I, John          Reinke                                                                                                                 ,
                                                              (Print or type name of affiant)

residing at                                                                                                                                  ,
                         Number                     Street                             City                 State             Zip Code


                                           , whose occupation is                                                                         ,
     Telephone No. (include area code)


certify that I have personally known the petitioner for 14          years. Except as otherwise indicated
below, petitioner has behaved since the conviction in a moral and law-abiding manner. My knowledge of
petitioner's reputation, conduct and activities, including whether the petitioner has been arrested or had
any other trouble with public authorities and has been steadily employed, is as follows:

PLEASE SEE ACCOMPANYING STATEMENT ON PAGE 79.




      I do solemnly swear that the foregoing information is true and correct to the best of my
knowledge, information, and belief.



                                                                                                                (Signature of Affiant)




Subscribed and sworn before me this                                   day of                                         ,                       .
                                                                                                  (month)                     (year)
                                                                                       Notary Public:
                                         (SEAL)
                                                                            My commission expires:




Note: Persons related to you by blood or marriage cannot be used as primary character references nor can the attorney
representing you in the pardon process, if you are so represented.




Petition for Pardon After Completion of Sentence                       046of 279                                                                     Page 18
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20                                                Page 47 of 279 PageID 62
                                                   CHARACTER AFFIDAVIT
                                                        on behalf of

JOSEPH MALDONADO-PASSAGE
                                                             (print or type name of petitioner)


In support of the application of the above named petitioner to the President of the United States for pardon,

         I,   Dillon Passage                                  (Print or type name of affiant)
                                                                                                                                                 ,

residing at                                                                                                                                  ,
                         Number                     Street                             City                 State             Zip Code


                                           , whose occupation is                                                                         ,
     Telephone No. (include area code)


certify that I have personally known the petitioner for             years. Except as otherwise indicated
below, petitioner has behaved since the conviction in a moral and law-abiding manner. My knowledge of
petitioner's reputation, conduct and activities, including whether the petitioner has been arrested or had
any other trouble with public authorities and has been steadily employed, is as follows:

PLEASE SEE ACCOMPANYING AFFIDAVIT ON PAGE                                                         OF PARDON.




      I do solemnly swear that the foregoing information is true and correct to the best of my
knowledge, information, and belief.



                                                                                                                (Signature of Affiant)




Subscribed and sworn before me this                                   day of                                         ,                       .
                                                                                                  (month)                     (year)
                                                                                       Notary Public:
                                         (SEAL)
                                                                            My commission expires:




Note: Persons related to you by blood or marriage cannot be used as primary character references nor can the attorney
representing you in the pardon process, if you are so represented.




Petition for Pardon After Completion of Sentence                       047of 279                                                                     Page 19
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20                                                Page 48 of 279 PageID 63
                                                   CHARACTER AFFIDAVIT
                                                        on behalf of

JOSEPH MALDONADO-PASSAGE
                                                             (print or type name of petitioner)


In support of the application of the above named petitioner to the President of the United States for pardon,

         I,                                                                                                                                      ,
                                                              (Print or type name of affiant)

residing at                                                                                                                                  ,
                         Number                     Street                             City                 State             Zip Code


                                           , whose occupation is                                                                         ,
     Telephone No. (include area code)


certify that I have personally known the petitioner for             years. Except as otherwise indicated
below, petitioner has behaved since the conviction in a moral and law-abiding manner. My knowledge of
petitioner's reputation, conduct and activities, including whether the petitioner has been arrested or had
any other trouble with public authorities and has been steadily employed, is as follows:

PLEASE SEE ACCOMPANYING AFFIDAVIT ON PAGE                                                         OF PARDON.




      I do solemnly swear that the foregoing information is true and correct to the best of my
knowledge, information, and belief.



                                                                                                                (Signature of Affiant)




Subscribed and sworn before me this                                   day of                                         ,                       .
                                                                                                  (month)                     (year)
                                                                                       Notary Public:
                                         (SEAL)
                                                                            My commission expires:




Note: Persons related to you by blood or marriage cannot be used as primary character references nor can the attorney
representing you in the pardon process, if you are so represented.




Petition for Pardon After Completion of Sentence                       048of 279                                                                     Page 19
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20                              Page 49 of 279 PageID 64
                                       Authorization for Release of Information

                    Carefully read this authorization to release information about you, then complete, sign and date.


        I authorize any investigator, special agent, or other duly accredited representative of the Federal
Bureau of Investigation, the Department of Defense, and any other authorized Federal agency, to obtain
any information relating to my activities from schools, residential management agents, employers,
criminal justice agencies, retail business establishments, courts, or other sources of information. This
information may include, but is not limited to, my academic, residential, achievement, performance,
attendance, disciplinary, employment history, criminal history, arrest, conviction, including the
presentence investigation report, if any, medical, psychiatric/psychological, health care, and financial and
credit information.

       I understand that, for financial or lending institutions and certain other sources of information, a
separate specific release may be needed (pursuant to their request or as may be required by law), and I
may be contacted for such a release at a later date.

        I further authorize the Federal Bureau of Investigation, the Department of Defense, and any other
authorized Federal agency, to request criminal record information about me from criminal justice agencies
for the purpose of determining my suitability for a government benefit.

        I authorize custodians of records and sources of information pertaining to me to release such
information upon request of the investigator, special agent, or other duly accredited representative of any
Federal agency authorized above regardless of any previous agreement to the contrary. I understand that
the information released by records custodians and sources of information is for official use by the Federal
Government only for the purposes of processing my application for a government benefit, and may be
redisclosed by the Government only as authorized by law.

       Copies of this authorization that show my signature are as valid as the original release signed by
me. This authorization is valid for three (3) years from the date signed.

   Full Name (type or print legibly)


   Other Names Used


   Street Address


   City                                                  State                           Zip Code


   Home Telephone Number (include area code)             Social Security Number




                                       Signature                                                     Date Signed




Petition for Pardon After Completion of Sentence                 049of 279                                              Page 20
          Case 4:20-cv-01339-P Document 6 Filed 12/22/20                                   Page 50 of 279 PageID 65

                                                   Certification and Personal Oath


       I hereby certify that all answers to the above questions and all statements contained herein are true
and correct to the best of my knowledge, information, and belief. I understand that any intentional
misstatements of material facts contained in this petition may cause adverse action on my petition for
pardon, in addition to subjecting me to any other penalties provided by law.

       In petitioning the President of the United States for pardon, I do solemnly swear that I will be law-
abiding and will support and defend the Constitution of the United States against all enemies, foreign and
domestic, and that I take this obligation freely and without any mental reservation whatsoever, So Help
Me God.
Respectfully submitted this                                   day of                                      ,                 .
                                                                                   (month)                         (year)




                                                                                             (signature of petitioner)




Subscribed and sworn before me this                           day of                                      ,                 .
                                                                                   (month)                         (year)




                                                                          Notary Public:
                                    (SEAL)
                                                                 My commission expires:




Petition for Pardon After Completion of Sentence              050of 279                                                         Page 21
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 51 of 279 PageID 66




          FACTUAL
           BASIS




                                 051of 279
    Case 4:20-cv-01339-P Document 6 Filed 12/22/20                       Page 52 of 279 PageID 67



                         UNITED STATES DEPARTMENT OF JUSTICE
                           OFFICE OF THE PARDON ATTORNEY

In the Matter of:                                      §
                                                       §
                                                       §
                                                       §             Addendum No. ___
                                                       §
                                                       §
Joseph Maldonado-Passage                               §

                          Factual Basis in Support of Pardon Application

        “In America, the Sovereign has a far higher duty than its Subjects to seek

Justice and ensure that its Citizens are treated fairly.”1 The Sovereign, in this case,

has failed to carry its duty and allowed the Court to inflict a severe injustice upon

Joseph Maldonado-Passage (“Joe”).

        Joseph Maldonado-Passage, commonly known by his sobriquet Joe Exotic,

has had every aspect of his life thrust into the limelight by the Netflix docuseries

Tiger King: Murder, Mayhem, and Madness. As the American public has gotten to

know more about Joe’s personal life, business dealings, and the cast of characters

that helped him run his exotic animal park in Oklahoma; Joe’s legal disputes have

also entered into national discussion about criminal justice and prison reform.

        Joe is serving a twenty-two (22) year sentence after a federal jury convicted

him of two counts of murder-for-hire, eight counts of violating the Lacey Act for



1Terri Moore, as Federal Prosecutor said to me when I asked her why she came to my aid to convince a rogue
Federal Judge not to inflict a severe injustice upon my client.



                                                   052of 279
    Case 4:20-cv-01339-P Document 6 Filed 12/22/20                           Page 53 of 279 PageID 68



falsifying wildlife records, and nine counts of violating the Endangered Species

Act. In a statement released by the Department of Justice, U.S. Attorney Timothy

J. Downing thanked the Court for their “thoughtful consideration” and for the

“countless hours of detailed investigative work” which led the jury to return with a

guilty verdict “after only a few hours of deliberation.” This quote illustrates

precisely how the Sovereign failed in its duty. The Government’s focus was only

about the “countless hours of detailed investigative work” as the justification for

the injustice and harsh punishment imposed on Joe. “Countless hours of detailed

investigative work” is the minimum acceptable standard for the Sovereign. What

the Government’s quotes above really say is that: The Government did everything

they had to do to win; but not to do justice.

         Most certainly, had Joe counted with matched resources, the outcome would

have been different. At the time Joe was tried, he was “just some gay, gun totting,

redneck in Oklahoma” who dared to assert his Constitutional right to a trial by Jury

and Presumption of Innocence.

         Not a single witness was brought to testify on the merits of his defense.2

The Government ignored and excluded fact witnesses that were detrimental to their

case. These witnesses were ready, willing and able to testify. Their statements are

now included in this Application.

2Ms. Brittney Peet, a lawyer for PETA did testify as to the efforts Joe was making to transfer the zoo animals safely
and possibly broker an agreement with Carol Baskin.



                                                      053of 279
    Case 4:20-cv-01339-P Document 6 Filed 12/22/20                            Page 54 of 279 PageID 69



         Left alone at trial, Joe had to take the stand and testify in his own defense.

By law, he was punished more severely for having asserted his Constitutional

rights to a Trial by Jury and to take the stand in his own defense.3

         The Federal jury that determined Joe’s fate were not presented all the

relevant and necessary information for them to most accurately assess his

innocence. Except as stated earlier, No witnesses were called on his behalf,

particularly the Greater Wynnewood Exotic Animal Park (hereinafter referred to as

“G.W. Zoo” or “the animal park”) manager of fourteen years, John Reinke, Joe’s

close friend Anne Patrick and associate Timothy Stark.4 Reinke and Patrick, were

involved in the daily operations of the animal park and were present for many of

the situations discussed in the trial. Their intimate knowledge of the G.W. Zoo and

Joe’s personal and business life would have provided the jury with a fuller picture

of the animal park’s operations and the supposed murder-for-hire plot. Tim Stark

owned and operated his own zoo in Indiana. He was Joe’s friend and associate.

         We respectfully oppose the guilty verdict made in the case of United States

of America vs. Joseph Maldonado-Passage,5 as well as the severity of Joe’s

sentence. In the following sections, we hope to demonstrate that without the full



3 The Federal Sentencing Guidelines provide that a Judge may impose a harsher sentence on a convicted person that
asserted his Constitutional rights to a Trial by Jury and to testify in his own defense. The Sentencing Guidelines
contemplate that the convicted person did not accept responsibility by going to trial and that he obstructed justice by
testifying in his own defense.
4 Sworn Statements in Support by Patrick, Reinke and Stark are included in this Petition
5 The entire trial transcript is included with this Application in an electronic version.




                                                       054of 279
     Case 4:20-cv-01339-P Document 6 Filed 12/22/20                           Page 55 of 279 PageID 70



understanding of the circumstances surrounding the murder-for-hire, the

Endangered Species Act, and the Lacey Act counts, Joe’s guilt seems more tenable

to the Court. Thus, the case must be re-presented with the full scope of

information to more accurately assess Joe’s innocence. We trust your ability to see

the truth in these statements and re-evaluate the previous verdict and restore justice

to Joe, his family, and his community.

           This Factual Basis addresses, in order, the counts in the Superseding

indictment against Joe.6 It is important to consider these two charging instruments

together to answer the obvious question of why the original Indictment contained

only the Murder-for-Hire counts. Then, on the precipice of the trial, the

Government superseded the indictment to add nineteen (19) unrelated counts.

Suffice it to say, counts 3-21 may be summarized by quoting a noble fan:

           “If you can’t get him for killing the woman, get him for killing the cats.”

Counts 1-2 - Use of Interstate Commerce Facilities in the Commission Murder-for-

Hire:

           The Greater Wynnewood Exotic Animal Park in Wynnewood, Oklahoma

was Joe’s passion project; the animal park allowed him to work and live with the

animals he loves by entertaining families in Oklahoma and across the nation with

his zoological exhibits and exuberant shows. Through his increasing popularity on


6   The Original Indictment and the Superseding indictment are included with this Petition.



                                                        055of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 56 of 279 PageID 71



social media and his online live shows, Joe became well-known within the exotic

animal community. Joe became popular through his “Joe Exotic” persona, where

Joe entertained others through his vivacious and animated personality. He drew

fans in with his over the top personality and presentation style.

      As occurs to many celebrities and public figures, Joe drew the ire of others

who disliked his personality and disagreed with his opinions. One of his most

vocal detractors was Carole Baskin. Baskin is the chief operating officer of Big

Cat rescue, an animal sanctuary in Tampa, Florida. Joe and Baskin disagreed on

the minutiae of the “proper care, exhibition, and breeding practices for big cats,”

namely lions and tigers. As Baskin publicized her disagreement with Joe, he

addressed her opposing opinions on his social media and online live show. In

keeping with his theatrical and ostentatious persona, Joe made over-the-top threats

towards Baskin. Baskin made a compelling antagonist within the microcosm of

Joe’s “Joe Exotic” celebrity. Those who knew Joe personally took his statements

as hyperbole, simply another aspect of his showmanship.

      In 2016, businessman Jeff Lowe fraudulently obtained ownership and

control of the animal park from Joe and took over as Chief Executive Officer

(CEO), he brought Allen Glover, who is originally from South Carolina, on as a

new employee at G.W. Zoo. Although Lowe was in charge of overseeing all the

coordination and administration of the animal park, he frequently made trips to Las



                                        056of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20                    Page 57 of 279 PageID 72



Vegas for personal reasons and to pursue other business ventures. Lowe often

relied on Allen Glover to report any and all goings on at the animal park. Because

Lowe had hired Glover, Glover considered himself ultimately answerable to Lowe.

      The first count of murder-for-hire, Allen Glover [Individual 1] claimed that

Joe inquired as to whether Glover would travel to Florida to murder Carole Baskin

in exchange for an initial offer of US$3,000.00 and the promise of more payment

after the plot’s success. Then Glover and Joe allegedly agreed that Glover would

travel from Oklahoma to South Carolina and from South Carolina to Florida with

the intent to murder Carole Baskin. Glover travelled from Oklahoma to South

Carolina; however, no harm befell Baskin.7

      According to John Reinke, the $3,000.00 that Joe offered Glover was not in

exchange for the murder of Carole Baskin. Instead, the money was offered to

Glover to leave the park due to his overbearing oversight and lack of work ethic,

which frustrated Joe and others at the animal park. As Jeff Lowe was frequently in

Las Vegas, Lowe relied on Allen Glover to report any and all goings on at the

animal park. Reportedly Glover would often report minute behaviors to Lowe,

causing Lowe to call Joe and berate him. The micromanagement that Glover’s

reports to Lowe caused frustrated Joe, Reinke, and other employees as it interfered



      7   Please refer to the Superseding Indictment.




                                                        057of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 58 of 279 PageID 73



with their ability to perform their daily duties. Their frustration was compounded

by the fact that Glover did not appear to contribute to the running of the animal

park in any tangible way. Glover would often shirk his responsibilities to the

animals by arriving late to work, if at all, not feeding or giving water to the

animals, nor cleaning or repairing animal enclosures. After months of frustration,

Jeff Lowe insisted that Joe offer Glover US$3,000.00 to leave G.W. Zoo and to

return to his home in South Carolina. Joe felt he was fully within his rights to

dismiss Glover as in a Performance Contract Joe and Lowe signed in February

2016 to opine whether a volunteer and/or employee of the animal park is “trained

enough to work around the animals.” The Performance Contract generally stated

that Joe would continue to conduct tours and performances in exchange for free

housing and care for his animals.

      Additionally, Reinke asserts that if Joe was organizing a murder-for-hire

plot, it would be illogical to seek out the services of Glover, a person Joe disliked

and mistrusted for always reporting Joe’s activities to Lowe. As Glover considered

himself an employee of Lowe, and not of Joe and G.W. Zoo at large, Joe did not

have any authority to spur Glover towards his own bidding.

      According to Anne Patrick, she had bought Allen Glover’s plane ticket to

South Carolina with her PayPal account. Joe was unaware of this fact until he was

incarcerated. Anne Patrick stated that the US$3,000.00 cash Glover received was



                                        058of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 59 of 279 PageID 74



from the park, thus the finances between Joe and Glover were not secretly

exchanged, particularly to those with access to the animal park’s finances. As

CEO, Jeff Lowe is ultimately the person responsible for G.W. Zoo’s finances.

Neither the letter nor Anne’s knowledge of the ticket purchase and cash to Glover

were discussed during the trial.

      Since Joe gave Glover the US$3,000.00 to leave the park, it would not draw

Joe’s suspicions if Glover travelled to South Carolina as that is where Glover is

originally from. Nor would it draw his suspicions if Glover were to use the funds

to enjoy himself in Florida.

      The second count of murder-for-hire was another instance where Joe

supposedly sought out the services of others to murder Carole Baskin in Florida in

exchange for a sum of money. It is postulated that Joe asked James Garrettson to

find a person willing to murder Carole Baskin in exchange for a sum of money.

Garrettson offered to introduce Joe to an individual willing to participate in a

murder-for-hire plot, and Joe agreed to a meeting. Unbeknownst to Joe, the

individual was an undercover Federal Bureau of Investigation (FBI) agent. In their

meeting, the details of a possible murder-for-hire plot were discussed. Following

the meeting there were a few phone calls between Joe and Garrettson regarding the

use of the undercover FBI agent to murder Carole Baskin. (Please see Superseding

Indictment). After their initial meeting, there was no contact between Joe and



                                        059of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 60 of 279 PageID 75



the undercover FBI agent. No exchange of money between Joe and the

undercover FBI agent occurred, thus the agent was never hired, and no agreement

was reached. No harm befell Carole Baskin.

         According to John Reinke, Jeff Lowe is very technologically savvy. In

Lowe’s office he had a computer with multiple large monitors. Lowe would

frequently use Google Maps to identify and locate the layout of Baskin’s property

in Florida. Lowe was the one who presented the layout of Carole Baskin’s

property to Joe and James Garretson. Garrettson initiated many of the aspects that

would be included in the second count of murder-for-hire; he showed Joe the

layout of Baskin’s property, Garrettson introduced Joe to the undercover FBI

agent, and mediated the discussion of the murder-for-hire plans with the

undercover FBI agent. If Joe had been more serious about the plan’s becoming a

reality, then it is questionable why Jeff Lowe orchestrated all of the meetings and

calls; Instead of Joe himself.

         According to Timothy Stark, Jeff Lowe knew and controlled everything

surrounding the supposed murder-for-hire plot. Apparently, Lowe directed another

animal park owner, James Garretson, to call Carole Baskin and alert her to the

murder-for-hire plot. Therefore, Garretson who initiated most aspects of the

murder-for-hire on Baskin, was also the same person who alerted her of the alleged

plans.



                                        060of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 61 of 279 PageID 76



        The reason offered for Joe’s motivation to create a murder-for-hire plot

against Carole Baskin was due to their differing opinions on the care of big cats

and the constant barrage of attempts by Baskin to collect on their lawsuit

settlement and litigation. According to Reinke who knew Joe well, “he woulda

never pursued it without somebody kickin’ the dog and pushing this along [sic].”

Joe’s jokes, at most in bad taste, were merely jokes. It would have to be the

influence of outside forces to have any action result from the jokes. As it currently

appears, the ubiquity of Lowe’s influence in the plots indicate that he may have

attempted to escalate the threats from hyperbolic jokes to an actual murder-for-hire

plot.

        This information from Anne Patrick, John Reinke, and Timothy Stark

provides necessary context to the events surrounding the two counts of murder-for-

hire. Without the information from their testimonies, the Court could not

accurately perceive the full ramifications of the counts of murder-for-hire. We

believe that if the Court had had access to these testimonies, then Joe’s guilt for the

murder-for-hire counts would not have appeared as clear-cut or obvious as it did

without these testimonies.

        Moving on to Counts 3-21, we refresh the question of why the Government,

on the precipice of the initial trial setting, superseded the indictment.




                                        061of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 62 of 279 PageID 77



         The strategy well known within the criminal justice world, is if your

case is weak, add as many counts to make an accused look guilty by

“splashing” him with counts that make it appear that animal cruelty took

place.

         This strategy is made evident by the USDA APHIS, Animal Care Doctor,

Dr. Bonnie Boone testimony at the trial as to the frequency of criminal prosecution

involving Wildlife Counts:

         Q. Okay. So, in your experience with the USDA, can you tell us how many
         matters that you have been involved in -- either just with the USDA or a
         combination of Fish & Wildlife/USDA – how many matters have you been
         involved with that have resulted in a criminal prosecution like this?

         A. This is the first one.

         I don't have any further questions.

Counts 3-11 - Violation of the Endangered Species Act:

         Joe was found guilty of 8 counts of Violation of the Endangered Species

Act. While Joe worked at G.W. Zoo, he had an exhibitor’s license issued by the

United States Department of Agriculture (USDA), which permitted him to display,

perform for the public, or use for educational presentations his exotic animals. To

be granted the exhibitor’s license, USDA determined Joe to be a trained

professional who had the knowledge and means to properly maintain exotic

animals



                                          062of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 63 of 279 PageID 78



       Much of the Endangered Species Act emphasis was placed onto counts 3-7

due to their seemingly shocking content. Counts 3-7 of Violation of the

Endangered Species Act, Joe was accused of having “knowingly and unlawfully

took” certain endangered species of wildlife “by shooting and killing them. “The

Superseding Indictment asserts that Joe shot and killed five tigers, Panthera tigris,

to make available enclosures for big cats that were to be boarded at G.W. Zoo for a

fee.

       According to Anne Patrick, the anticipated big cats that were to board at

G.W. Zoo were three big cats, a lion and two tigers. She states that it would be

unnecessary and excessive to euthanize five cats to make room for two cats,

especially considering these cats boarded at G.W. Zoo every year.

       According to John Reinke, the five cats which were euthanized via gunshot

were elderly and ill, having lost claws and teeth. During a USDA inspection visit,

many of the tigers which were euthanized were identified as needing arthritis

medication, which was nearly pointless as the medication would have only

marginally improved the tigers’ quality of life. Thus Joe, in consultation with the

veterinarian Dr. JoAnne Green, elected to euthanize the five big cats via gunshot.

G.W. Zoo often elected to euthanize animals via gunshot as it was determined to

be the most humane form of euthanasia. Specifically, gunshot is a more humane

form of euthanasia than the process of tranquilizing animals then administering a



                                       063of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 64 of 279 PageID 79



fatal injection or other form of euthanasia. The animal park considered the process

of tranquilizing animals before euthanasia as cruel because the animals suffered

longer, and death was not instantaneous. Also, with tranquilizer the margin of

error is much higher, and the animal may need to be tranquilized several times

before being properly subdued. Also, tranquilizer before euthanasia is not

necessarily more humane because the cats may get seizures or other symptoms

from the tranquilizer. Thus, the animal park elects euthanasia via gunshot due to

having instant results which do not prolong the animal’s misery.

      Joe and the G.W. Zoo’s perspective on the humanity of euthanasia via

gunshot is consistent with the guidelines on euthanasia by the American Veterinary

Medical Association (AVMA), who the United States Department of Agriculture

(USDA) also consult in drafting their guidelines. One of the issues with the use of

tranquilizer in the process of euthanasia is that animals can be aroused “to a

conscious state … with sufficient stimulation, such that animals sedated or

immobilized with these agents may still be consciously aware of, and connected to,

their environment”, thus being aware of their suffering during the euthanasia

process. This consciousness is significantly less likely with a physical euthanasia

method, such as gunshot, “where loss of consciousness is instantaneous and

unambiguous.”




                                       064of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 65 of 279 PageID 80



      When physical euthanasia methods, such as gunshot, are properly

conducted by skilled personnel “physical methods of euthanasia may result in less

fear and anxiety and be more rapid, painless, humane, and practical than other

forms of euthanasia.” Thus, Joe and other staff at the animal park’s use of gunshot

to humanely euthanize big cats is in alignment with the recommendations of the

AVMA, one of the most prestigious not-for-profit associations representing

American veterinarians.

      In the Superseding Indictment, the gunshot administered to the five tigers is

consistent with being “took”, which is a term that encompasses the actions to

“harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to attempt to

engage in any such conduct.” While shoot is included within the definition, it is

within the broader context of the term that the animals are inhumanely treated and

harmed. This intention is the complete opposite of that of euthanasia via gunshot

which aims to induce death in a manner that is a matter of the animal’s welfare and

to use humane techniques to induce the most rapid, painless, and distress-free

death as possible. Thus, Joe administers euthanasia via gunshot as a means to

humanely end the life of animals where their death is in the primary interest of

their welfare. As Joe has an exhibitor’s license from the USDA, he is identified to

be a trained professional who has the knowledge to properly maintain his exotic

animals at every stage of their life, including at the end of their lives.



                                         065of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 66 of 279 PageID 81



      The intention of the Endangered Species Act is to protect and recover

imperiled species. As a person who had a USDA-issued exhibitor’s license Joe

was qualified to care for exotic species. His activities, particularly in regard to

Count 3-7, did not in any way imperil the big cats in question nor did it inhibit the

propagation or survival of the species. The big cats were either elderly or so ill,

that it was in the best interest of the animal to euthanize them. The use of the

violation of the Endangered Species Act is not a castigation against Joe’s character

as he did not intend to harm the animals or interfere with their regulation, instead

he humanely cared for them as is his responsibility as a person with an exhibitor's

license.

      According to Anne Patrick, in regard to count 8, the cubs in question were

taken by a G.W. Zoo employee, Kelci Saffery, to Jeff Lowe in Las Vegas. Lowe

often had animals from the animal park brought to him in Las Vegas. Saffery

transporting tiger cubs from Oklahoma to Nevada at Lowe’s behest does not

indicate that Joe violated the Endangered Species Act. Even if Lowe proffers the

cubs for sale while in Las Vegas, if Joe was unaware of the offer and the cubs were

not actually sold, it is not possible to have violated the Endangered Species Act by

“knowingly” offering for sale the tiger cubs as there would have been no indication

to Joe that the cubs were being proffered for sale. According to John Reinke, it

was often that Jeff Lowe would request that animals from the parks would



                                        066of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 67 of 279 PageID 82



accompany him to Las Vegas, but as Reinke was the primary person who typically

organized documentation for animal transport, Joe would have unlikely been

involved in the logistics of the animals’ transport to Nevada.

      This information from John Reinke provides the necessary context to the

events surrounding 6 of the counts for Violation of the Endangered Species Act.

Joe fulfilled his duty as an individual exhibitor’s license from the USDA to care

for his exotic animals, including caring for their well-being at the end of their lives

by humanely euthanizing the animals. These counts could easily be misconstrued

to make Joe appear ruthless; however, in the proper context Reinke provided, Joe’s

actions were humane, compassionate, and prioritizing the welfare of the exotic

animals. To re-understand this count within the context of humane euthanasia, is

to re-understand Joe not as a person capable of the cruelty that is required to

orchestrate a murder-for-hire plot.

      Due to Anne Patrick’s knowledge, it is revealed that Joe had no knowledge

if the proffer of tiger cubs for sale in Nevada as Jeff Lowe often had animals from

G.W. Zoo accompanying him to Las Vegas. Without her knowledge, it would not

be clear that Joe was not the person primarily in charge of the animals, but in fact

CEO Lowe who ordered the animals to be brought to him.

      We believe that if the Court had had access to these testimonies, then Joe’s

guilt for the Violation of the Endangered Species Act would have appeared to the



                                        067of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 68 of 279 PageID 83



Courts or the federal jury as a clear flaunting of the rules. Instead Joe’s conduct

was aligned with the spirit of the Endangered Species Act.

Counts 12-21 - Violation of the Lacey Act: False Labeling of Wildlife:

      Joe has been accused of having “submitted false record, account, and label

for, and a false identification” of several big cats and a lemur. It is alleged that

Joe “designated and caused to be designated on delivery forms and Certificates of

Veterinary Inspection (CVI)” that wildlife be seen as donated or transported for

exhibition only, when they were actually being sold across state lines. The 10

counts are all for instances that occurred between November 2016 and June 2018.

Please refer to the Superseding Indictment for more information.

      Counts 12-20 of Violation of the Lacey Act for the False Labeling of

Wildlife are specifically in regard to 9 instances where lions and tiger’s delivery

forms and CVI were incorrectly indicated that the big cats were sold to other

zoological parks in other States when they were actually donated or momentarily

housed in those zoos.

      In the February 2016 Performance Contract that Joe signed with Jeff Lowe

that required Joe to conduct the exhibition of animals and the conduction of zoo

tours. Joe was only responsible that the animals were transported “in proper

carrying containers,” however he was not responsible for the paperwork that was

associated with the transport of the animals. In fact, John Reinke was ultimately



                                        068of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 69 of 279 PageID 84



responsible for verifying all of the delivery forms and CVIs were being completed.

If brought to the stand, Reinke likely would be able to explain further the standard

practices regarding the delivery and CVI forms at G.W. Zoo.

      The CVI forms were completed by the local veterinarian Dr. JoAnne Green.

Dr. Green’s secretary took responsibility for the forms mistakenly filling out the

forms incorrectly, indicating that the animals in question were being sold when in

fact they either were being donated or momentarily moved off of the animal park

premises. Joe was aware that the animals were being moved and according to the

Performance Contract his consent was necessary to move the animals but was not

directly involved in the logistics of moving the animals, especially the creation of

the delivery forms and CVIs.

      According to Anne Patrick, Joe began the process of moving off the park

and finding a new place to live because of threats that Jeff Lowe made against his

husband, Dillon Passage. Due to the threats against Dillon’s safety, Joe no longer

felt that his animals, his husband nor himself were safe at the animal park. Joe

began the process of moving his animals off of the animal park and sending the

animals to other parks and zoos in the hopes that once he found a new place to live,

he could retrieve his animals and start anew.

      Anne Patrick stated that Joe’s attempts to find a new home for his animals

lead him to reach out to Howard Baskin in January 2018, Carole Baskin’s husband,



                                       069of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 70 of 279 PageID 85



to perhaps take over the animal park to assure the safety of his animals. When Joe

first entered Grady County Jail, as would be evidenced by emails between him and

Anne Patrick, he spent much of his correspondence attempting to coordinate

housing for Dillon Passage and their animals. In October 2018, Joe was so

concerned for the safety of his animals that were still at the park that he directed

Anne Patrick to have the USDA APHIS send people to go check on the park and

the state of the animals still under Lowe’s supervision. In a March 2019 email

with Patrick, Joe makes mention of having sent some tigers to Colorado as a direct

response to Jeff Lowe assaulting Dillon Passage.

      Count 21 of Violation of the Lacey Act for the False Labeling of Wildlife is

specifically in regard to the transfer of a 10-week-old female lemur, Lemuridae.

Joe is accused of “submitted a false record, account, and label for, and a false

identification” of the lemur from himself to Ringling Animal Care in Ringling

Oklahoma when in fact “the lemur had been sold and transported in interstate

commerce.”

      First, one of the laws (16 U.S.C. § Section 3372(d)(2)) that Joe supposedly

violated, directly relates to interstate commerce; as the lemur did not leave the

State of Oklahoma it is not possible for Joe to have violated the law. The lemur in

question had been given to James Garretson, who had worked at Ringling, who

owned the lemur until it bit him, and he did not want the lemur anymore, so he



                                        070of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20           Page 71 of 279 PageID 86



gave it to a friend. Anne was aware of this, if she had been interviewed this

information would be available to the court

      The first 9 counts of Violation of the Lacey Act for the False Labeling of

Wildlife are related to a clerical error made by the secretary of Dr. Green. As John

Reinke would be able to attest to, he is the primary individual who was supposed

to verify the forms, thus any mistake would be his responsibility. And if the

responsibility is not with John Reinke it is ultimately with Jeff Lowe as the CEO of

G.W. Zoo. Therefore, it is excessive to accuse Joe of willfully designating the

misinformation on the delivery forms and CVI forms when the mistakes were due

to the inattention of others. The 10th count is related to a lemur who never left

state lines, as Anne Patrick would be able to attest, Joe is not capable of violating a

law that is specifically related to interstate commerce.

      We believe that if the Court and federal jury would have had access to these

testimonies, then Joe’s guilt for the Violation of the Lacey Act for the False

Labeling of Wildlife would not seem obvious as Joe clearly did not intend to sell

the exotic animals across state lines, because he was temporarily relocating the

animals as he was seeking new housing. Any mislabeling that indicates that the

animals were to be sold can simply be attributed to a clerical error.




                                        071of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 72 of 279 PageID 87



Witnesses:

      As is clearly demonstrated above, without the testimonies of Anne Patrick,

John Reinke, and Timothy Stark there is a lot of evidence and information that was

missing from the Court and federal jury’s consideration, hindering their ability to

accurately assess Joe’s innocence.

      Those who were permitted to testify, including Allen Glover, Erik Cowie,

and James Garretson, were people who disliked Joe for their own personal reasons

and thus had a motivation to not only testify against him, but to assure that the

Court decided on a guilty verdict. Many of the narratives and events that they said

as they testified and characterized as the truth could be directly disputed by the

knowledge and evidence that Patrick, Reinke, and Stark could provide the courts.

Patrick, Reinke, and Stark were never interviewed or allowed to testify despite

their repeated efforts to provide their first-hand knowledge to Joe’s defense.

      Allen Glover was directly involved in the murder-for-hire plots, and he

testified on his experience to the court. Without testimonies from others in regard

to the plot, there was no other information received by the Courts and the federal

jury to compare to his characterization of the events leading up to and surrounding

the supposed plan. Anne Patrick and John Reinke attest that Glover did not like

Joe and even referred to Joseph as an “asshole” while testifying, his testimony was

clearly colored by his personal opinion of Joe.



                                        072of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 73 of 279 PageID 88



         Timothy Stark was a friend of Jeff Lowe and Allen Glover. Stark states that

once when he was spending time with Lowe and his wife, Lauren, that Lowe was

laughing about having “set-up” Joe on the murder for hire plot using Glover’s help.

Also, once when Stark and Glover were at a bar together, Glover told Stark that

Lowe organized rehearsals for Glover to prepare what to say in response to

questions pertaining to the murder-for-hire plot so as to distance his involvement in

the plot and imply that the sole orchestration of the plot lay on Joe’s shoulders.

Without Stark’s testimony, the relationship that Glover had with Joe could not

accurately be depicted, nor could Glover’s reasoning to participate in the supposed

plots.

         Erik Cowie, an employee of G.W. Zoo, also testified. Anne Patrick had

been roommates with Cowie for two years and knew him well. Cowie had been

friends with Joe and held him in high regard. Unfortunately, Cowie struggles with

substance abuse, particularly with alcohol. His health and alcohol abuse became

significantly worse after the death of Travis Maldonado, Joe’s previous husband.

         As Cowie dealt with his mental health issues related to his alcoholism, Joe

became concerned for the animal’s well-being in Cowie’s presence. Cowie’s

growing dislike towards Joe increased when some of the big cats Cowie was most

emotionally attached to were moved away from G.W. Zoo. Joe had given Cowie

an ultimatum; if Cowie wanted to accompany the cats, he had to stop his alcohol-



                                         073of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 74 of 279 PageID 89



abuse. Unfortunately, Cowie was unable to overcome this, and thus he did not

accompany the tigers. Without Patrick’s testimony, the souring of Cowie's

relationship with Joe and his understanding of the events at hand could not be

adequately depicted.

      James Garretson testified that Jeff Lowe offered him $100,000.00 to help set

up Joe. Anne Patrick was aware that Jeff Lowe had offered Garretson $100,000.00

to “set Joseph up”, specifically in regard to calling Carole Baskin to make her

aware of a murder-for-hire plot against her. Without Patrick’s testimony,

Garretson’s relevance and involvement in relation to the events discussed would

not be apparent to the Court or the Federal jury.

      Another person who was never asked to testify but clearly was involved in

many of the events related to counts against Joe is Jeff Lowe. Lowe’s direct

involvement in many of the charges, and particularly his relationship with Allen

Glover and James Garretson would make his testimony useful to create a fuller

depiction of the events for the Court and the federal jury.

      In the end, Jeff Lowe, the mastermind and implementer of the so called

“murder for hire” plot, avoids prosecution with an immunity agreement with the

Government. But Joe gets convicted with the same evidence that inculpates the

Jeff Lowe as the principal actor.




                                       074of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 75 of 279 PageID 90



      As demonstrated above, the testimonies of Jeff Lowe, Anne Patrick, John

Reinke, and Timothy Stark would have provided crucial information regarding

nearly every single count that was brought against Joe. Without the crucial context

and evidence that their testimonies would have provided the Court and the federal

jury, the innocence of Joe could not be scrupulously and accurately determined.

Conclusion:

      We respectfully contest the verdicts and the severity of the punishment made

in the case of United States of America vs. Joseph Maldonado-Passage. In the

above sections, we have demonstrated that with a fuller understanding of the

circumstances surrounding the murder-for-hire, the Endangered Species Act, and

the Lacey Act counts, Joe’s innocence will seem more tenable to the Court. Thus,

the information must be presented so that Joe’s innocence can be more accurately

assessed. In particular we have demonstrated that the testimonies of others,

especially those of Anne Patrick, John Reinke, and Timothy Stark, will provide the

necessary context and information to better evaluate the various counts. We trust

your ability to see the truth in these statements and re-evaluate the previous verdict

and restore justice to Joe, his family, and his community.

Respectfully Submitted,



Francisco Hernandez, Counsel for
Joseph Maldonado-Passage


                                        075of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 76 of 279 PageID 91




Websites Used:

  ● https://www.aphis.usda.gov/animal_welfare/downloads/big_cat/position.pdf

  ● https://www.aphis.usda.gov/animal_welfare/downloads/big_cat/declaw_toot

     h.pdf

  ● https://www.fws.gov/policy/library/2016/2016-07762.pdf

  ● https://www.avma.org/sites/default/files/2020-01/2020-Euthanasia-Final-1-

     17-20.pdf




                                   076of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 77 of 279 PageID 92




STATEMENTS




                                 077of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20             Page 78 of 279 PageID 93



                    UNITED STATES DEPARTMENT OF JUSTICE
                       OFFICE OF THE PARDON ATTORNEY


In the Matter of:                          §
                                           §
                                           §
                                           §        Application No. __________
                                           §
                                           §
Joseph Maldonado-Passage                   §


                    Anne Patrick Statement in Support of Pardon

     So, this is how I think the trial went - remember, I wasn’t there in person.

However, based on everything I’ve been told they never had a case to begin with.

Even with the tape obtained by the undercover fed and James Garretson’s

involvement in the case the prosecutors only found “evidence” for the grand jury

after Jeff Lowe and Allen Glover called and claimed that Joe had paid Allen 3000

dollars to kill Carol Baskin. This was their first and biggest mistake: taking two

felons at their word with no substantial evidence other than the tape and hearsay.

Again, I wasn’t there, this is just what I’ve learned about the case partially from

what the US attorney Amanda Green says in the Tiger King documentary. But

what about those tigers Joe euthanized despite them supposedly being healthy? The

only reason they dug up those tiger skulls with shotgun holes in them was for the




                                        078of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 79 of 279 PageID 94



shock value. Nobody bothered to dig up the rest of the buried skeletons to see their

deformed legs and claws. Simply looking at the heads alone you can see teeth

missing and their roots showing, clearly indicating these tigers were in pain. I was

at the zoo once while it happened. I didn’t see it myself, but I knew that Joseph

was putting down the older sick cats before we left the zoo because Jeff Lowe had

no idea how to take care of them. I don’t think anyone knows that he had a vet

there to help euthanize the sick cats.

     Anyways, let’s get to my big question: Why the hell didn’t they summon or

subpoena me? I was with Joseph morning, noon, and night the months following

his husband’s death. I went home a week here and there for medical stuff but never

for too long. John Reinke was also never given the opportunity to testify and he

was park manager for fourteen years! I could write a list of people that should’ve

been called up, but it’d be a mile long. The only people who his lawyers got to

testify during the trial were Joseph and a lawyer from PETA. Why would you have

a PETA lawyer testify on an animal abuse case? Why would you allow the

defendant to testify? Any first-year law student knows better than that.

     Now we can get into how they managed to work the whole murder for hire

thing into a “we hate Joseph” thing. The prosecutors started off with the shock

value of the tiger heads with big holes in them, then they told the jury that he killed

the cats in order to free up more room for the healthier ones. Well, I think that’s


                                         079of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 80 of 279 PageID 95



absolutely ridiculous. We moved out plenty of cats and there was more than

enough room for all of them. Some of the tigers had been living there for more

than eighteen years. But after the jury hears all of these horrific claims, they’re

convinced he’s a monster. That is why they added the Fish and Wildlife counts to

the murder for hire charges because they didn’t have enough evidence to convict

him for the dead tigers in November of 2018. Allen Glover took the stand and

admitted how much he hated Joseph, calling him an asshole and god knows what

else. Erik Cowie loved Joseph and said so in a lot of footage. Now all of a sudden,

he hates Joseph because he “kills cats and deserves to be punished”. I was Erik’s

roommate for two years and could have discredited him in seconds. He was pissed

because Joseph took his favorite cats and moved them to another place; Erik was

heartbroken. But Joseph had a deal where Erik could go with the cats on the

condition that he quit drinking. Of course, Erik didn’t want to give up alcohol, so

he wasn’t allowed to move with the tigers.

     Oh, and before I forget, I bought Allen Glover’s ticket to South Carolina with

my PayPal. They definitely knew this because Joseph sent me a letter about it. You

would think they’d call me in as a witness at some point, right? The money that

Allen got was cash from the park, but it could have been Jeff’s signature that was

stamped on there. Jeff Lowe is always posting on Facebook about how he’d been

setting Joseph up for over a year, yet Jeff was never called in to testify either.



                                        080of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 81 of 279 PageID 96



James Garretson says that Jeff offered him 100,000 dollars to set Joseph up and

that’s why he got involved again. For some reason, nobody was bothered by this.

    It’s obvious everybody on the stand had some problems with the feds that they

wanted to be swept under the rug. James Garretson was being investigated for

credit card fraud among other things. Jeff Lowe had just gotten arrested in Vegas

for gun and drug possessions, as well as animal abuse. Can you say, “let’s make a

deal to save my ass”? The woman who Joseph trusted to bring his phones, black

book, and QuickBooks accounts to his attorney’s office decided she would take it

upon herself to download them onto her personal computer, read them, and then

give them to the US attorney simply because she was in a fight with Joseph’s

husband, Dillon. Now she’s posting all the information I sent to Erik on her

Facebook. I also spoke with Joe’s attorney Kyle Wackenheim quite a bit. I told

him that Jeff asked me personally if I could get someone to kill Carol. I assume he

asked me to do that because I’m from Boston and people think we’re all a part of

some gang. I got a call from Kyle the Thursday before the trial asking if I would be

there. I asked him why he didn’t request me sooner and how on earth he expected

me to get there in time. Kyle told me that I wasn’t being subpoenaed, he just

wanted to know if I’d be in the courtroom that day. I asked why I didn’t get a

subpoena and he refused to answer me. I also explained that if I did come, I’d




                                      081of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 82 of 279 PageID 97



probably need an attorney since Jeff Lowe and the rest of his people would be

there.

     I truly don’t believe the jury had all the information they needed that day.

They came back from deliberation with a verdict for 19 charges in less than three

hours; how on earth could they have discussed the case in such a short time? As for

Carol Baskin she told the jury she’d been in fear for her and her family’s lives for

ten years, tears flowing and all. I have an article she is quoted saying “Joe is just

the dumbest.” To be honest, there are people far more intelligent and wealthier

than Joseph trying to make me disappear.” I don’t think they brought up anything

about the fact that Joe was planning on leaving the park. We had been looking at

properties to move some of Joseph’s cats and animals for a long time. Joseph

actually reached out to Howard Baskin around January of 2018 to make a deal. He

wanted to give Carol the park as long as she left him and his sick parents alone.

There was truly no evidence that Joe wanted to kill Carol at this point; it would

have undermined everything he was trying to do.

     I guess the worst thing about this whole trial was the timing. Joseph had

recently lost his husband Travis, whom he adored. After that, he had no will to live

or any desire to be at the park at all. The property was ruined by the memories of

Travis’ incident. After Joseph met Dillon, he said he wasn’t going to make the

same mistake he made with Travis. He just wanted to live in peace and travel with


                                        082of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 83 of 279 PageID 98



Dillon. He was going to keep the animals as personal pets instead of running a zoo.

Again, this is information that we all knew. That’s me, Brenda, and Amber (who

Joe took care of for over fourteen years along with her children). She was Joseph’s

heart and soul. I’m not sure if they knew about us looking at properties but

everyone knew he wasn’t about to make the same mistake again.

    I’m not exactly writing this in chronological order, mostly just remembering

things as I write. Either way, none of these people were ever called to the stand.

The day Jeff got back from Vegas in April he realized he couldn’t go back since he

was running out of money and likely being watched. So, he came to the zoo.

According to what I was told he went to every person and told them to make sure

they were loyal to him or he’d bury them all. Brenda told me this. Jeff never came

near me; I didn’t work there, and he knew I wasn’t afraid. Then he posted some

mail of mine from the OKC Tax Commission on Facebook with all kinds of

threats. I sent it to Joseph’s attorney to show him how he was getting people to turn

on Joe simply because they feared Jeff. They never subpoenaed Joe’s husband

Dillon either - not a single question about any of this. The only people who were

put on the stand were the people that wanted Joseph to rot in a cell. There were so

many other workers at the park his defense should have requested: Jorge, Katrina,

Brenda and her son Cody, Jackie, Saff, etc.… From what I was told, Saff did 30

days in jail because he refused to help the feds. He told them “If you want to bury



                                       083of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 84 of 279 PageID 99



him go ahead but I am not throwing dirt on his grave.” Everyone that testified was

threatened with cub trafficking since they were the ones driving the cubs, so it was

in their best interest to throw Joe under the bus. Speaking of, the five cub

trafficking charges were based on medical entry and clerical errors by Dr. Green’s

secretary. In her interview, she informed the agents of this fact. But she was never

called to testify by the Government or the Defense. I was given this information by

John Reinke; he couldn’t believe they charged him with those five cases despite

being given that information.

     Alright, so this is everything I know at the moment. I’m sure there’s more, but

I need time to recollect everything. If you have any questions or need clarification

let me know and I’ll do my best to help.

Thank you,

Anne Patrick




                                        084of 279
  Case 4:20-cv-01339-P Document 6 Filed 12/22/20           Page 85 of 279 PageID 100




                   UNITED STATES DEPARTMENT OF JUSTICE
                      OFFICE OF THE PARDON ATTORNEY


UNITED STATES OF AMERICA                   §
                                           §
                                           §
vs.                                        §        APPLICATION NO. __________
                                           §
                                           §
JOSEPH MALDONADO-PASSAGE                   §




      Hey, I’m John Reinke, I’ve worked with Joe for 14 years at GW Zoo and we

became pretty close during that time.



      I know a little about the zoo, daily operations and some of the ins and outs

and some of the excitement I guess you should say. It’s been a big part of my life

for fourteen years; it changed my life, ended up getting divorced over it and I’m

moving on now; I don’t know, I still love animals. People, not so much, I hate

people. People stab you in the back and animals won’t, they just bite you and go

on.




                                        085of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20             Page 86 of 279 PageID 101



      As far as the animal transfer forms, most of the time I wrote “donated” just

because it was easy… I mean, our inspector was hammering our ass about filling

them out properly anyways, we would never put a driver tag on a car, but they

wanted full descriptions from then on. They wanted the driver’s license number,

the tag number, the type of the car, the color of the car, the name of the person, and

they never wanted all that before. It was just donating it, there it goes, this is where

it’s going, this is where it’s coming from, and that was it! And then towards the

end, they just started asking for more and more information about who was doing

what. And I’m sure it had something to do with what was going on because during

the interview they wanted to know, you know... they had me giving somebody a

brown envelope, in a certain car and a certain guy and I said; you know I don’t

remember that, I mean, I did so much stuff, I transferred so many animals, who the

hell knows what it was. But I’m sure it had something to do with all that.



      You know it takes…when you dart a cat, it takes about 15-20 minutes for

them to actually go down towards safe enough to go in and sometimes it takes

longer, I mean if I miss the dose I have to dart it twice



      To be honest, Jeff and Lauren didn’t work much at all, they did not work,

they sat. Jeff sat at his desk and Lauren just was Lauren. She was around… They



                                        086of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 87 of 279 PageID 102



didn’t clean or give the animals water; they still don’t do none of that shit. They

wouldn’t clean cages or feed cats, every now and then they would go back and

visit their cats, but other than that, they just walked around and looked pretty and

entertained them young guests. They didn’t rake to pick up poop, either.



      The reason I lost my second foot was because I wouldn’t quit at the zoo. I

am not the quitting kind of guy; I work and work and work until I just can’t no

more. I have been bit; I have been scratched by just about every kind of animal out

there. I’ve been bit by ticks, I’ve been bit by a bear, clawed by a mountain lion,

been bit by a tiger, I have been bit by a lot. I mean, I was there when Joe got bit, I

got bit, Joe got bit, but Joe survived, you know, he took the injuries. You know,

when USDA would show up, they started bringing armed guards; they started

bringing feds with them. I don’t know if that’s what it is. They felt threatened by

Joe for some reason. I don’t know why but our facility was the only facility they

had armed people with the USDA inspectors. You know, USDA inspectors ain’t

all veterinarians; a couple of our inspectors were actually fresh out of school and

got a license to be an inspector and then bam, we get them.



      The inspectors are new, and they don’t always know everything. I mean,

they don’t even know all the laws that they are supposed to be promoting and



                                        087of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20           Page 88 of 279 PageID 103



teaching us. Joe wasn’t always the kind and friendly guy; most of the time he was

because I would make him. Most of the time I wouldn’t let him do the inspections.

I would do them because I don’t need any turmoil with the inspectors. I didn’t need

any write-ups so I really tried to pacify him; if I couldn’t fix it right there on the

spot I would promise them that we’d get it done. I built a pretty good rapport with

the USDA inspectors, you know every now and then you know they would hear

Joe yell or something like that, but it was stupid whenever he did. If he had

something to say it was stupid because the week before we could do it this way but

the next week we can’t do it this way but don’t tell us we can do it one way and not

the other! Don’t tell us that there is a law about how high the fence is when it’s not

written in gold nowhere! You know this is just a speculation, we got to spend

$50,000 to make your speculation right, and it might be wrong next week? That’s

bullshit.



       It was only speculation. That fence thing was a nightmare because we had, I

don’t know, 500 pens man, I mean, we had miles of pens we had to fix and they

would give you a week or two you know, sometimes a couple of months to fix it,

which was just not going to happen! It would take months to do all that.




                                         088of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 89 of 279 PageID 104



      The touring agencies have no idea what they’re looking for, they might have

a little bit of a clue but the big picture, they have no idea. They will ask you to do

stuff like; we got written up for a dead mouse on a sidewalk. So we had to put out

mouse traps to catch all this stuff to keep them from going in cages and when they

eat the poison, how are we supposed to tell them where they’re going to die? We

can’t tell that mouse where to die. All we can do is pick that mouse up. We got

wrote up for that a couple of times actually and I don’t you know they ask you to

do stupid stuff like I tell you now. How in the hell are you going to tell that mouse;

“you can’t die in the cage man!” It’s just like school, just because you are learning

this here doesn’t mean you’re going to do that out here, this is a whole different

world out here…They got a blue book that is incredibly thick and all it talks about

is seals and whales and dolphins. I mean…



      Then there’s Saff. You know, Saff came back, and Joe had sent some

money, and I can’t remember now what the transaction was but there was

supposed to be money leftover and Saff just flat out lied and said she didn’t, she

didn’t; there wasn’t no money left, no money left and no money left, and when we

found out there was money left, Saff had spent it, kept it and spent it… But it took

me forever, I mean Saff lied right to my face about that. When Saff came along, I

had my doubts about Saff at first, I would’ve sworn Saff was animal rights and I



                                        089of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 90 of 279 PageID 105



brought it up to Joe and several others, I was just skeptical but I was skeptical

about everybody, let me put that out there too. But then one incident, you know

Saff lost an arm, got bit, got pulled in the cage and they amputated from the elbow

down. They just de-skinned it and right after Saff had surgery and was in the

hospital, I think the… Oklahoman printed it, one of the animal rights groups said

that there was supposed to be an accident but it was not supposed to be this severe.

Well that just made the hair on the back of my neck stand that much more, because

I just didn’t trust them you know, I just… I had my doubts, just some things that

were said, things that were done, I just knew something was fishy. Was she animal

rights? I don’t know.



        John Reinke: I had my doubts. Like it was... I mean me and Joe talked about

it too. I would’ve sworn after that comment was put in the press and put in ink, I

was confident that that accident was set up and somebody was paid to have that

accident happen. I was pretty confident at that time. How do I feel about Saff now?

You know I fired Saff a couple of times, Joe would hire her back and it is just one

of them things I just got used to, If I fired her Joe would hire her back because we

needed help. I just, I warned him all that, I don’t if Saff’s animal rights, I have no

idea.




                                        090of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20           Page 91 of 279 PageID 106



      You know Travis got stuff from Jeff all the time from Vegas you know

because you can buy that stuff after, everybody knows Travis smoked weed and

did his little oils and stuff that is a no brainer I knew that. I think the family came

out and said he wasn’t on drugs, well they’re crazy as hell, that boy smoked more

weed then they can grow in Oklahoma. Jeff would mail Travis some packages and

stuff like that and at the time Joe was taking CBD oil because we heard CBD oil

will have helped you, if you took it and you didn’t get the high of off it, and then

Jeff had actually sent not CBD oil he sent hash oil and you actually get the high

effect of off it and it messed Joe up there for a while. Took a little bit to figure out

what was going on but we figured it out. But you know I think Jeff Lowe knew

better I think Jeff knew it better that is why he sent it I think. Jeff came along and

they would spend, I mean he put in monitors at his desk like a theatre, and he

would sit there and just Google women, you know girls actually young girls; oh

this would look good look at this Lauren, oh this would look good look at this

Lauren. I mean it was crazy what they would do, they would sit there and hunt for

their next victims or prey or whatever you want to call it. You’d see girls come in

and out of their house all the time you know; “I got a baby tiger, come see this”.

He actually did most of the looking up for where Carole’s property was because he

could work Google Earth nice, I mean he would zoom right in on shit and make it

look good, so I mean, that’s how Joe actually had seen an outlay of what Carole’s



                                         091of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 92 of 279 PageID 107



property was, it was Jeff Lowe, Jeff showed it to him and he said; “look at this,

look what I can do” and then holy crap. But I mean he had huge monitors and

everything; it was like watching a theatre.



        But yeah, he spent most of his time online when he wasn’t doing that he was

looking up stuff to buy and sell. They started that credit card thing, they came to

me and asked me if I’d take one to my doctor and get him to cash it and I said; “are

you kidding me, I need my doctors!” He said: “I would give you 50% of it”. No,

that’s not going to happen and that’s how I found out about the illegal medical card

stuff. I think he bought a few sets of teeth for some of the staff and I don’t know, I

don’t know if Carole or Jeff Lowe paid for Eric Kelly’s teeth, but I see he got new

teeth too down in Florida so, it’s kind of weird that he’s in Florida, but I don’t

know.



        That sponsor came in through the zoo, I don’t remember her last name, but I

know her name was Cheryl and she had some money. She had some retirement

money, some big money, and Jeff just milked her dry man… I don’t know if she is

still involved or not, heard she was involved in Thackerville, but I don’t know if

it’s true or not. Not there anymore to confirm all that... But yeah he milked her dry.

She bought a bunch of material to build cages, bought him a bus for Vegas and had



                                        092of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 93 of 279 PageID 108



it wrapped and then never used it. Hell I know, I am in the vinyl business I know

what that wrap costs, holy shit! Then I hear he’s talked her into buying a property

in Thackerville too, and I don’t when she quits, she just keeps giving to him and

giving to him and getting conned and worked over.



      Jeff started this Vegas thing and every time he would go to Vegas, he would

call Joe; “I need some money, I need some money, need some money”, all the

time, and Joe was having to overnight him some money through Wal-Mart, I mean

constantly. And then we would have to swap out cubs, he’d take cubs out there, if

we got the cubs back he’d swap them out. And they’d come back mean and shit

because they didn’t have no training or anything. I know a couple of cubs didn’t

come back, a couple of animals didn’t come back; Raccoons didn’t come back,

skunks didn’t come back, but we had a couple of older tigers that we had to put

down and everybody knows it. Ever since I started, if you were there a year, Joe

would make you a necklace with a tiger tooth. Well I had cut some teeth out of the

tiger, and Jeff Lowe wanted them, so we had to give them to Jeff Lowe. I don’t

know where they went. Well one day, we had an older tiger that we put down and

Jeff says “I need the feet”! I said “what do you mean you need the feet”? He made

me cut the feet of that dead tiger and put them in a bag so he could take them to

Vegas to sell them. So I did, and long story short he forgot them and didn’t take



                                       093of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20            Page 94 of 279 PageID 109



them, so I actually buried them. I was staying at Jeff Lowe’s house after my cabin

got sold out from under me, and all that after I’d quit the first time. I mean

anyways I was staying at Jeff Lowe’s house and I was putting ice-cream in his

freezer and I saw the feet in there. So I said there’s no fucking way I am going to

leave these in this freezer. First of all it’s illegal, second of all, he didn’t need to

sell them in Vegas, so I actually buried them. I mean last I heard he thought Saff

had robbed him because Saff was staying there too or something. But I just let it go

and never told him different because I didn’t want to be a part of selling fucking

tiger feet in Vegas.



       But you know, we had some tiger hides done and I wanted one of the first

tigers that I had taken care of, and Joe had 4 or 5 of them done, and Jeff Lowe had

one on his wall in his cabin. Well I had come home for the weekend and Joe called

me and said, “where are the keys to Jeff’s cabin.” I said, “why?” He said, “Jeff

Lowe wants them so he can send the hides to Vegas he’s got them sold.” And I

said, “that’s not on me guys”, I said you can’t sell them tiger hides across state

lines. Anyways, I told them how to get them in the cabin, and they got in the cabin

and sent them to Jeff out in Vegas. I actually think John Finley actually hauled

them out there. I think he met them halfway or something but anyways he got the

hide and it never came back so I am sure he sold it in Vegas. Travis was not afraid



                                          094of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 95 of 279 PageID 110



to give you his opinion. Travis was not fond of Jeff Lowe at all because Travis

knew how much money Joe was sending Jeff Lowe out in Vegas. And I mean, it

wasn’t a 100 here a 100 there, it was thousands here and thousands there. I mean it

was $5,000 – $6,000 at time and Travis had seen that. So Travis had to bite his

tongue, stay to himself, if Jeff was in the park Travis just stayed away, because

Travis would have confronted him and made it known; that was just Travis. I miss

the shit out of that guy. I loved that guy. Out of all the puppies Joe ever had, Travis

was the one I liked the most. But for that reason. He would tell you how he felt but

if I needed something, Travis was there. And he was just not fond of Jeff Lowe at

all. A lot of people brought up all the deaths that we have of babies. That was all

KMR implemented. You know, KMR came out with a bad formula, we had 25

cubs die in a period of time and there is paperwork and write-ups and an FOI

(Freedom Of Information) out there to prove - I mean KMR sent us a pile of

freaking formula because they knew they’d screwed up and that’s how those cubs

died. We didn’t kill those cubs, we didn’t use knives on those cubs, those were all

from KMR.



      That was that one incident and then they fixed their formula and never had a

problem again. I could be a spokesperson for KMR because I have saved... I am

not going to lie; we’ve had a bunch of cubs in 14 years. I saved a bunch of cubs on



                                        095of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20           Page 96 of 279 PageID 111



KMR. You know it’s something that happens, and it’s not just us, it’s every zoo

out there. They are all pulling their cubs, trying to make them better cubs and make

them survive, because mom won’t necessarily take care of them all the time. But

when you do have a cub that is deformed or something wrong, club footage you

know, you probably should euthanize it. And that’s what needs to happen. People

don’t look at the big picture, you know, at one time we had 189 cats and we had... I

don’t know, at one time I probably had 24 cubs born within a 4-week period. We

Were not expecting that, we took some cats in and then they got pregnant.



        When you have that many cats you’re going to have put some down for old

age or problems. We had a protocol that said: if we couldn’t get the vet and we

needed to take care of something, that we could euthanize them with a bullet. It’s

more humane to euthanize them with a bullet; it’s quick. If I got to dart that cat,

sometimes I miss the medicine and I have to dart them 2 or 3 times. Sometimes I

miss the dart. You are tormenting that cat; you are running that cat to death. It’s

just mean to do it that way, if you are going to euthanize them. Everybody thinks

it’s humane. They need to watch it one time and see how humane it is. Sometimes

they go into seizures, it’s not always pretty. A bullet to the head is instant, and it’s

done.




                                         096of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 97 of 279 PageID 112



      Those were not young cubs, rumor has it Lauren said that they were 3 and 4

years cubs, she is full of shit, those cubs were all 17-18 years old, at the top of their

lives, they weren't going to live much longer. They have been declawed. We had

just gotten told by the USDA we were going to wrote up if we didn't put them on

arthritis medicine every day and took care of this problem and holy shit that’s

expensive and you got to trust your staff to give the medicine. It’s just... it was just

not going to happen that way. So Joe elected to euthanize them, and he did, which

was his right, I don’t know why they made it a big deal. Go shoot your horse in the

head when he breaks a leg, you can’t do that anymore now. Because if Joe can’t

shoot his tigers because of a medical problem then you can’t shoot your horse for a

medical problem. So call a vet, pay that damn $700 and have them euthanized!



      Farmers will walk up to their truck, get their shotgun or their rifle, and then

shoot a dying animal. That’s just the way it happens. It is horse shit to prosecute

Joe for doing that to five tigers, there’s papers somewhere that tell us we had to put

them on our arthritis medicine, and I know there are, somewhere.



      The arthritis medicine won’t even give them a better quality of life. It

doesn’t, you know, I am on arthritis medicine and somebody probably needs to put

me down. It’s a pain in the ass, I get sick every time I take it, it sucks! I mean I am



                                         097of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 98 of 279 PageID 113



ruined for a day and a half every time I take it and I have to take it once a week. I

wouldn’t want an animal to go through that and to see that now and see what they

did to Joe, it’s just wrong. When Jeff Lowe started his Las Vegas thing, somebody

needed to run the park. We had to have money to run the park, we had to have

checks to pay bills and all that. Jeff Lowe went and got a stamp of his signatures so

Joe could stamp checks and pay the people that got checks, and pay the bills, and

stuff like that. Jeff Lowe gave Joe permission to use that stamp, and now Jeff Lowe

comes out and says Joe illegally used this stamp and stole all this money. That’s

bullshit! I don’t think Jeff was on the stand, I think it was Lauren that made the

comment that Joe illegally used that stamp, that’s bullshit. Joe had permission to

use that stamp, and Jeff gave it to him.



      If Jeff was in town he would sign the checks. He would sign five or six

checks before he left, and then when they found out there weren’t enough checks is

when Jeff Lowe came back and got the stamp for him and gave him permission for

the stamp. You know, the prosecution was going to use me in a suit, in a court

case, but they didn’t need me so I got to go to the end of the trial and I got to be

there for the reading of the charges and all that stuff, and then I got to be there for

when Jury came back in convictions. One of the charges was that the health

certificates were illegally filled out, they were filled out wrong, which made it



                                           098of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 99 of 279 PageID 114



illegal. And you know, when we did health certificates, Dr. Green never checked

any of the boxes ever. The whole fourteen years I was there, she would never

check the boxes of selling, trading, donating or any of that, she never did any of

that. We didn’t either, we’d just leave it blank. For some reason, her secretary went

up and checked the “sold” box, and then they convicted Joe of something

somebody else did on a health certificate. That is so wrong! I can honestly tell you

Joe… I bet Joe didn’t see health certificates, because that all went through me, I

took care of health certificates, I took care of the transfer forms and they convicted

Joe because he was “ultimately responsible” is what the judge said, but how are we

responsible for something somebody else checked on that box? I mean, if that’s the

case, anybody could have checked anything on there. I mean, I could send

somebody to jail just by putting an ‘X’ on a damn box somewhere and they don’t

see it. It was wrong for him to be convicted on that. I nearly died when I heard that

conviction come back on that health certificate charge, I said, “holy shit!”



       Originally, you know, Joe’s attorneys called me; they came and visited me

first. Then I never heard from them again, and then towards the end before the trial

started they subpoenaed me after they had their talk, I mean, they waited til the last

minute to talk to me. They called me and told me that they didn’t need me... and

it’s just crazy.



                                        099of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 100 of 279 PageID 115




      I felt disrespected. They told me how to buy pants because I couldn’t

disrespect the judge, I couldn’t wear my hat because it is... and I understood the hat

thing but I didn’t understand the pants thing, because everybody knows me, I don’t

wear pants. I didn’t even own pants. I had to go buy pants for this damn court case,

and then they called me and told me that they didn’t need me.



      They had given me all the ins and outs of everything I had to do to prepare

to go to court and everything. They were going to pay me so much money to

appear, they were going to pay for a motel room, I had to stay in a certain room, I

had the room number and everything. All of that was already set up, and then I

believe it was the day before I was supposed to go and leave to go up there, they

called me and said they weren’t going to need me. And I had already bought pants

and got ready to go... I mean I was pissed.



      After fourteen years of running the day to day operations and some of the ins

and outs of that zoo, nobody talked to me on the stand. Nobody wanted my

opinion, and nobody wanted to talk to Reinke. I don’t know if it was because I was

a drunk or on drugs when I was on the stand or I don’t know what it was but they

talked to all of those people…they talked to Eric Cowe who was drunk on the



                                       100of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 101 of 279 PageID 116



stand, they talked to Glover who was on something when he was on the stand and

lied and perjured himself right there on the stand, it’s crazy how they talked to all

the idiots but they didn’t even want to talk to the guy who ran the place. It just… it

kind of blew my mind and to this day I still don’t understand, why not? Not that I

wanted to, because believe me I didn’t want to get involved, but I was already

involved.



       Next to Joe, I knew the most about that park. Because if Joe left, it was me, I

was the guy. I had to run the studio when Joe was gone, I had to run the zoo, I had

to make sure that checks got paid, I had to make sure everything was taken care of

when Joe wasn’t there. I was…I was number two.



       It was a fight to get Joe off the zoo, yeah. I mean it was ugly. It was to the

point where they were actually exchanging words and I didn’t even want to talk to

him. Jeff said to get him off the park until he got back, and then discuss it. And

that’s how the $3000 bullshit all came up, but I think this whole ramrod thing was

all in play at that time.



       Allen Glover came along with Jeff Lowe and he was Jeff’s right hand from

Myrtle Beach. He is a little, he is a little different. Thuggy type, convict looking



                                        101of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 102 of 279 PageID 117



type, me and Joe never trusted him ever. I mean, he was just shady. If I took a piss

Jeff Lowe knew it before I got out of the damn pisser. If Joe went to town, Jeff

Lowe knew it before Joe got back from town. Jeff Lowe was in Vegas and left

Allen Glover to be his snitch in the park, so we never trusted him, and I think he

knew that. He didn’t like us, and we didn’t like him and that’s pretty much how the

damn Carolee Baskin bullshit started because Joe wanted him off the park, I

wanted him off the park. I mean we couldn’t jack shit without Jeff Lowe calling or

throwing a hissy fit. So Joe says, you know, we don’t get along, you need to leave.

Here’s three grand, go home until Jeff figures out what he is going to do here with

you, and be off. And that’s how that all started. So then he just housed up in his

trailer and never came out and just stayed there on park. Glover was a weasel man,

he was just a fall to guy, Jeff Lowe’s puppet. Whatever Jeff Lowe said, Allen

Glover did or said, and that’s true to this day because first of all who in their right

mind is going to take $3,000 to kill somebody, that’s just bullshit. So, that’s how

that all trumped up that Joe paid Allen Glover to kill Carole or whatever. First of

all, Joe would have never just paid somebody to kill Carolee Baskin. He would

have never gone that far without somebody kicking him in the ass, poking him in

the side, pushing it along, none of that would have ever been said. We have all said

it is on videos on YouTube, it’s all out there.




                                         102of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 103 of 279 PageID 118



      We all, we all said it. I mean Carolee sued me in federal court, sued Joe in

federal court, sued everybody involved in federal court. What is she going to get

from me? Nothing. We have all said it, “we want the bitch dead”, “she just needs

to go on with her life”, “somebody needs to off her”, we all said it. And I’ll say it, I

said it, it’s out there. But he would have never pursued it without somebody

kicking the dog and pushing this along.



      No money changed hands but yet he still got a conviction out of it. And now

how in the hell is that possible? It was ramrod. Joe got a bad deal. Did Joe do some

things wrong? Yes he did. Did Joe deserve 22 years? Hell no! He has been in there

long enough now for his crimes that he did that were misdemeanors and should

have been tickets. I mean, he never had any charges before, so why is a first-time

charge that damn - I mean he got max on that stuff.



      Tickets, they were just tickets and fines, that’s all it was. And the only

reason he would have got a ticket was because he had to pay the fine and that’s just

insane they did that... insane. Joe did not hire Allen Glover to kill Carole. There is

no way. Joe is not that stupid; you’re not going to hire a hit man for three grand. I

don’t give a shit who you are, there aren’t enough zeros on the back of that three, I

promise you, and Joe’s not dumb he knows that. Allen Glover, I don’t think could



                                        103of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 104 of 279 PageID 119



kill anybody. He might have a teardrop for being in prison but hell, anybody can

tattoo a tear drop. That $3,000 was purposely given to Allen Glover to get him off

the property and get out of our hair. Like I said before, he was a pain in our ass, a

thorn in our sight, he wouldn’t do anything and he was still drawing a paycheck; he

wouldn’t even show up to work most of the time and it was solely to get him off

the property - get him out of our hair because we didn’t want to deal with him. He

didn’t have a work ethic. If he showed up for work, he did what he wanted to do,

when he wanted to do it and how he wanted to do it, if he did it. He didn’t really

have a job, but his main purpose was to keep an eye on Joe to relay back to Jeff.



      As I said Jeff Lowe knew everything before we even did it. I can honestly

say the judge had to have it out for Joe. I don’t know if he is homophobe or what,

but Joe didn’t have a record. Joe didn’t do a bunch of felonies and convictions. I

think Jeff Lowe is a felon, Allen Glover is a felon. There is one other felon that

was on the property, but anyways, I can see them getting maximum penalties. Joe

hadn’t done anything wrong. He had seventeen charges of tickets and fines, and he

got time for all those which is just absolutely insane. So this judge definitely threw

the book at Joe, and to this day, he just didn’t like Joe.




                                         104of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 105 of 279 PageID 120



      Oklahoma is… they are not really fond of gays you know. I worked with Joe

and I’ve worked with gays, you know I worked with the lesbians; I’ve worked with

all of them. Transgenders, I’ve worked with all of them. And I don’t have a

problem with that. I am not gay, I am straight but that’s my priority, you know, my

prerogative. I remember John Finlay getting arrested one time and going to jail,

and they put him in pink handcuffs and paraded him through the jail before they

put him in his cell. That right there is Oklahoma. The ones that are bashing Joe just

blow my mind because if they got in trouble with the jail before, they called Joe.

Joe had to bail them out. If their car got impounded because they went to jail, Joe

had to bail their car out. He did that so many times. That’s what Joe was, Joe was

nice. Joe fed the hungry you know… if you were hungry and you needed a meal,

Joe would feed you. He fed everybody for Thanksgiving and Christmas free every

year. He cooked turkeys and all kinds of shit.



      He did a bunch of last wishes too. We went to OU medical and brought kids

that were dying gifts and stuff up there and we passed them out. We called Make a

Wish and we did some deals where we took tiger cubs to people that were dying

and stuff like that, he did that stuff all the time. If you come in with a disabled

child and something was wrong, Joe would pay special attention to him and make

him feel wanted and cared for and all that. And he always did that, even in his



                                         105of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 106 of 279 PageID 121



magic show he always did that, he would touch on those people’s hearts. I mean,

he had a good heart. It was always about the animals and Joe made sure of that you

know it was always about the people, trying to make them happy and you know he

got a little eccentric towards the end, but hell he was driven to it you know? He

loved the animals. I mean, now we are being accused of abusing animals and that’s

just insane.



      I think a lot of the people making accusations at us are trying to cover their

own shady business. Most of the time, if somebody is pointing a finger then it is

because they are in the wrong. You know that’s the old saying; “you shouldn’t

throw rocks at a glass house” and that’s what that’s all about, most of the time

that's the way it was.



      I’m pretty sure the ex-GW Zoo members on the recent Animal Planet show

got paid for their participation, I mean, I haven’t seen it in writing, but I have been

told a nice little sum. But you know, I got prosecuted; persecuted I should say, on

Facebook because I made the statement out there that the people speaking out were

just some wolf guy and a gift shop girl. And I got hammered because she was

supposedly not a gift shop girl. Yeah, she was a gift shop girl for three or four

months and she worked out in the park for five months or six months and that was



                                        106of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 107 of 279 PageID 122



it. You would have thought she ran that place the way they talked to her all the

time and carried on like they were talking to somebody with fourteen years of

expertise.



      They didn’t want to talk to me because I could have told them about the wolf

guy. And I could have told them about him killing a wolf, and that’s why the

numbers on the wolf were wrong because the people that had the wolf ran the wolf

so damn bad, it killed him. You know they didn’t talk about that, why didn’t they

talk about that? And now I find out that the wolf guy is convicted. Never in my life

would I’ve thought we would have come to this murder for hire and seventeen

Lacey act cases on Joe, never. It’s really odd for Joe to just say; hey, “here’s three

grand, go kill Carole” to Allen Glover is just, it just didn’t happen. They even

planned how to do it and everything, they had it down, they just sat there and

discussed that.



      So Jeff is as guilty as Joe is if not more. I would say more, but since it all

came out, I mean it’s out there, Jeff makes the comment… I mean he sits there and

coaches Allen Glover on a speech the whole time and they got it all on film. Jury

didn’t see that I can promise you. It was odd. I mean, it just blows my mind that




                                        107of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 108 of 279 PageID 123



nobody wanted to talk to the guy that was right there beside Joe for fourteen years,

through it all!



       Joe had incompetent representation; he definitely did. And you know I told

them when they showed up to interview me. “Y’all have not got enough

paperwork”, I said “y'all have a whole lot bigger job than this” and they told me

“we have other cases we have to deal with too.” I guess he is just a sheep in a field.

The case was stacked from the beginning; they know who signs their checks. I

don’t think they put half of the effort they should have put in. But Joe didn’t want

to take a plea deal because he was innocent, simple as that. I don’t remember all

the questions they asked me, but I know the questions that they did ask me just

really didn’t make sense. And that’s why I questioned them.



       The one thing that I would like to say to President Trump before he

considers the pardon is that the system is corrupt and he of all presidents should

understand what being targeted is like. The evidence is there, it speaks for itself,

the whole country is talking about it. He was definitely railroaded, you know it.

The judicial system shouldn’t have paid federal employees defending somebody

against paid federal employees, it can’t work that way. These guys didn’t put an




                                        108of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 109 of 279 PageID 124



effort into saving Joe at all, I’m sure they didn’t care. Look at the evidence, it’s all

there, do the right thing, you’re the man. It’s all in your hands.



      When you put an innocent man in jail… and it’s not just Joe you see it all

time - this guy was in here for fifteen years before he got out because they didn’t

look at the right evidence, you see it all the time - that’s just wrong man. That’s

fifteen years you won’t get back. I mean…



      This country needs to be better than that.




                                         109of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20            Page 110 of 279 PageID 125



                    UNITED STATES DEPARTMENT OF JUSTICE
                      OFFICE OF THE PARDON ATTORNEY

In the Matter of:                         §
                                          §
                                          §
                                          §        Application No. __________
                                          §
                                          §
Joseph Maldonado-Passage                  §


                     Christine Hansen Letter in Support of Pardon

Dear President Donald J. Trump,

       As a long-time, faithful supporter of you and your work, I ask that you

please pardon my beloved friend Joseph Maldonado-Passage (also known as Joe

Exotic) of the ridiculously false allegations made against him.

       I met Joseph about twelve years ago while he was hosting a popular online

show where he portrayed himself as an outlandish, eccentric, over-the-top

showman. As I got to know Joseph on a personal level, I realized that in private he

was an incredibly smart, funny, sweet, and caring person. We quickly grew close,

he even called me his “big sister.” Through our many conversations we discussed

the abuse we had faced in our lives. He helped me when I was going through my

divorce and I helped him through his illness, the dissolution of his relationship

with John Finlay, and the tragic death of his husband, Travis Maldonado.

       Joseph was not only a dear friend to me, but he deeply cared for his

community and his animals. The Tiger King Netflix series never showed the



                                       110of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 111 of 279 PageID 126



Joseph I knew. He would interact with every person and helped anyone he could.

He is truly a kind and generous person. Every holiday, Joseph would invite

families from the community to celebrate with a free meal. On Easter, he would

buy tons of candy and have candy-stuffed eggs for the kids to enjoy. When he met

down-and-out, homeless people, Joseph would house and feed them free of charge,

giving them jobs at the park. He also started the Animal Miracle Network, where

he would visit ill children, fulfilling their dying wish to play with the animals.

      I saw for myself that Joseph adored his animals. When no one was visiting

the park, he would dote on each animal. The park was well-run and clean, and all

the animals were well taken care of and loved. Joseph took pride in his animal

park. It was his life’s work, which he dedicated to his brother Garold Wayne.

Unfortunately, his park was under relentless attack by people who did not agree

with cub petting and misunderstood Joseph’s love and intentions for his animals.

These cruel people were determined to ruin Joseph’s business, passion, and life.

When Joseph was incarcerated, he had his park stolen and the animals are now

neglected and mistreated. His parents, who he lovingly cared for, were separated

into different nursing homes. When Joseph’s mother died last year of cancer, he

was not allowed to visit and say goodbye. Now all he wants is to be able to care for

his father who has dementia. He wants to return home to his friends, family, and

animals.



                                        111of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 112 of 279 PageID 127



      I hope my letter has shown you what a good person Joseph is and that he

deserves to be pardoned from his alleged crimes and released from prison. There

are petitions with hundreds of thousands of signatures because SO many people

realize that he is not a danger to anyone but is a person who would do good in this

world.

      President Trump you have the power to pardon Joseph Maldonado-Passage

and bring him home.

      Thank you for all you do! Trump 2020!!!!

      Christine Hansen

      Bartow, Florida




                                      112of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 113 of 279 PageID 128




   LETTERS OF
    SUPPORT



                                  113of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 114 of 279 PageID 129




                 UNITED STATES DEPARTMENT OF JUSTICE
                   OFFICE OF THE PARDON ATTORNEY

UNITED STATES OF AMERICA              §
                                      §
                                      §
vs.                                   §        APPLICATION NO. __________
                                      §
                                      §
JOSEPH MALDONADO-PASSAGE              §

                 John Reinke Letter in Support of Pardon

Dear President Trump,

I am writing to help you understand Joseph Maldonado Passage ( AKA
Joe Exotic). I am a friend and was the manager of his zoo for 12-14
years. I of all people would know Joe better then anyone, as a friend and
co worker. Joe is not a killer nor would he have done what he is convicted
of, if had not been coerced the way it was.

My name is John Reinke some know me as "Rink", I assure you you Joe is
not a danger to the public. He does talk a lot but would never harm
anyone. He is all talk no bite. He loved his animals and life. He was
driven to say things that were wrong but he would have never carried out
the details. It was set up by a business partner.

He and I would really like for you to consider a pardon or at least make
your own assessment of the case. Please Sir, consider this pardon to help
a man move on with his life, as I know he is ready to make a whole new
life after being wrongfully incarcerated for 2 years. Joe Maldonado
Passage is a good man. Please consider this pardon.


Thanks,

John Reinke
 (940)923-2086



                                   114of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20             Page 115 of 279 PageID 130



                     UNITED STATES DEPARTMENT OF JUSTICE
                       OFFICE OF THE PARDON ATTORNEY

In the Matter of:                          §
                                           §
                                           §
                                           §        Application No. __________
                                           §
                                           §
Joseph Maldonado-Passage                   §


                    Dillon Passage Statement in Suport of Pardon

Dear President Trump,

In the interest of my husband, Joseph Maldonado Passage, otherwise known as Joe

Exotic, I Dillon J. Passage, hereby give this written statement on his behalf.

       Joe Exotic is a character presented to the public; a personified version of a

man much greater than what has been depicted. Let me tell you about my husband

Joseph, the man who saved my life. Before I met Joseph, I was fully in my

addiction, headed down a dark road leading nowhere good. Then he came along

and pulled me out of my depression with his warmth and kindness. With his

patience and help I was finally able to break free of the chains of my addiction. I

truly credit him as the reason that I am alive today. Without his love and support I

could have never made it as far as I have. Even in prison his main concern has

been for me and not himself. He's always worrying about my safety and happiness

over his own.




                                        115of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 116 of 279 PageID 131



      I have not been alone in benefiting from his big heart, Joseph has helped

many people who were in need. There were many times that he met someone who

was down on their luck and he tried his best to help them. If you were hungry, he

fed you. If you needed a job, he gave you one. If you need a place to stay, he

provided it. If you needed a friend, you couldn't ask for a better one. These were

people on the fringe of society, that felt like outcasts and he welcomed them with

open arms. He wanted them to turn their lives around and gave them the

opportunity to do so. Joseph couldn't turn anyone away who needed a home, or any

animal away animal for that matter.

      There were so many big cats on park for that exact reason. So many times he

would get a call from someone who had a big cat that was going to get euthanized

if he couldn't take it. Joseph could never turn them away, he would find room for

them at G.W and in his heart. We bonded over love of animals and I learned so

much during my short time at the zoo. We would walk around and he would call

out to everyone of his tigers and he knew them all by name. They would get

excited to see him and you could tell he had a special relationship with each one of

them. He truly loved his animals and every decision he made was to better their

lives. Sometimes his options were not great but his motivation to keep these

animals safe drove him to work hard every single day.




                                       116of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 117 of 279 PageID 132



      My husband is not a perfect man, he is flawed, he makes mistakes, because

he's human. However, I know the man behind the mask and I hope I showed you a

glimpse of what I see. For I see a sweet, big hearted man, with good intentions,

who took a few steps down a dark road, and he's just waiting to be pulled out of it.

Thank you for your time,

Dillon J. Passage




                                       117of 279
        Case 4:20-cv-01339-P Document 6 Filed 12/22/20            Page 118 of 279 PageID 133



                           UNITED STATES DEPARTMENT OF JUSTICE
                             OFFICE OF THE PARDON ATTORNEY


       In the Matter of:                         §
                                                 §
                                                 §
                                                 §        Application No. __________
                                                 §
                                                 §
       Joseph Maldonado-Passage                  §



                           Kerry Walker Letter in Support of Pardon
       Dear President Trump,
       My name is Kerri Walker, and I live in Burbank Oklahoma. I am writing to you on
       behalf of Joseph Maldonado-Passage, known to the public as “Joe Exotic - The
       Tiger King”.
       I have known about Joe for over a decade, as my younger cousin lived and worked
       at his zoo with the animals, I loved hearing her stories about joe and the crew as
       well as the animals that joe kept. I have seen countless pictures over the years that
       my cousin worked with Joseph of her, Joseph, his crew, and the animals. I have
       never heard one cross word from my cousin about how the animals were kept,
       cared for or how the property was maintained. Even when PETA showed up to do
       one of their many “surprise” inspections, the facility still remained open and
       thriving.
       Through the countless stories, I have heard from my cousin over the years, I have
       never heard a foul word from my cousin who actually lived on his land, and
       personally knew joe, spoken by her, about joe. For my cousin, that is saying
       something as she, like myself is very vocal and very opinionated specifically if we
       do not like someone or someone does something against humanity or animals in
       general.
1




       What I do know about joe is that he is a very loving man with a rough exterior. He
Page




       marches to his own polka while everyone is two stepping around their lives, joe


                                              118of 279
        Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 119 of 279 PageID 134



       grabs life by the arm and makes it better for anyone he is around. Joseph is a
       humanitarian and has a heart of gold, he would and has given people the shirt off
       his back, just to help others in need. Joseph is selfless and honorable. Yes, he is a
       firecracker, yes he shoots his mouth off when he is angry, and yes he does not
       always say and do things that are socially acceptable. Joseph, sir, is a lot like the
       view you have been given in the media since I was a small child. What is put out
       there, is all for show, and the good is overlooked, twisted, and manipulated for
       what ever purpose that is trying to be served at that moment.
       Just like watching you in the media all of my life and watching people that loved
       you and respected you turn on you when you became president, sir, that is exactly
       what happened and is still happening to Joseph. When he was no longer any use
       to them, or he did not give them their way, hand over fist, blindly, his fake friends
       and people that he put his heart and soul into, bailed on him when his ship was
       going down.
       There have been blatant lies stated about Joseph in regard to the inhumane
       treatment of animals as well as a purported murder for hire.
       Mr. President, you of all people know what its like to be constantly under attack,
       with lies and mistruths and half truths and straight out fabricated stories and
       situations stated about you and twisted for selfish personal gain.
       I have watched you come under attack after dehumanizing attack with this
       presidency and my heart breaks for you. Its relentless and uncalled for, and yet
       people that feel they have something to gain, continue to feed into the frenzy of the
       sheep that have nothing better to do than to run you into the ground while
       overlooking what good you have done.
       Point in case. Someone egged you on to have a conversation that was
       dehumanizing and degrading to women. They sat on a bus, and goaded you and
       chided you until they got you to say “ when you are rich, women will let you do
       anything you want to them, they will let you grab them by the pussy if you want,
       the just let you do it”. 15 years that person sat on that recording, 15 years waiting
       for the right moment to dehumanize you and humiliate you and accuse you of
       being something you were not for their personal gain.
       15 years later you had to defend yourself from a recording that was made when
       you were a member of the “billionaire boys club.” Scientifically every 7 years,
2




       you regenerate every cell on your body, and the skin you have today is not even the
Page




                                               119of 279
        Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 120 of 279 PageID 135



       same skin you had 7 years ago. Someone waited for over 2 complete molecular
       regenerations of your entire person to use something against you that they took out
       of proportion, simply trying to gain notoriety and to bring you down.
       This is exactly what has happened to Joseph.
       Sir, I am the mother to 3 disabled children. My 21-year-old son has brain damage
       due to a non-accidental blunt trauma when he was 2 inflicted by his biological
       father. He cognitively is about 16 years old currently.
       My 15-year-old biological son has brain damage due to asphyxiation caused by his
       biological father, who happens to be my biological half-brother, as my son is a
       product of familial rape and criminal stalking. He is also on the autistic spectrum.
        My 8 year old daughter has one of the top 15 genetic disorders in the world called
       alpha 1 antitrypsin deficiency syndrome and when her genetic disorder comes out
       of dormancy, she has a life expectancy of approximately 9 years of a very
       excruciating and painful path for the remainder of her life.
       In addition to my biological children mentioned above, I have fostered many
       children over the years that were labeled the misfit kids or the ones that society has
       given up on. I have spent decades of my life fighting for children who have lost
       their voice because they had a label no one wanted to look past.
       I tell you this to tell you, I am not some fly by night fan of Joseph Maldonado-
       Passage, I still have yet to watch the entire “tiger King” documentary and I most
       likely never will. I have better things to do then to swoon over someone on
       television I most likely will never meet, but I do want to tell you in addition to my
       listening to my cousin about Joseph and her experiences, I have a few to share of
       my own.
       My 21-year-old son is disabled, he is also gay. Because of his disabilities he is
       what society would call odd or weird. Watching the first 2 episodes of the tiger
       king ( the only 2 that I have watched) my son was able to understand, through joe,
       that its ok to be his complete authentic self with zero apologies and he has learned
       to be proud of himself. Now that may not mean much to many, but after over a
       decade of my son idealizing suicide because he could not change the fact that he is
       gay, he realized that its absolutely ok to be himself. Yes, he could have learned
       that by watching anyone, however Joseph’s flamboyant “no f@#cks given, grab
       life by the groin and make it your own, no matter what” attitude gave my son a
3
Page




       perspective no one else on the planet could have possibly given him. My son lives


                                              120of 279
        Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 121 of 279 PageID 136



       his life now with zero apologies about who he is on a core authentic level, and I
       attribute part of that to Joseph’s television influence.
       Furthermore, my 15-year-old son went to public school through kindergarten twice
       and all the way to 5th grade. Because of the no child left behind act, I could not
       hold him back more than one year, and as is commonly done, he was social pathed
       through public school. I chose to pull him out of public school so that he could at
       least learn to read and write at bare minimum. He maintained a kindergarten 4 th
       month level of reading with outstanding verbal comprehension skills. Because of
       his brain damage, he had zero reason to learn to read or write and could barely
       write his name. He wanted to write Joseph a letter in prison and he dictated it to
       me.
       My son and I made the agreement that I would only write one letter on his behalf
       and if he wanted to write to joseph again, he had to learn to do it himself. We
       wrote joseph right before his 15th birthday, (his birthday is April 15th, 2020).
       Because of my son’s cognitive abilities and disabilities my son invited joseph and
       his husband to his birthday party here in Burbank Oklahoma when he got out of
       prison. I informed my son that currently if nothing changes, he will be 45 before
       Joseph gets out.
       My son did not care and invited him anyway. Joseph immediately wrote to my
       son. He encouraged my son to keep up with his studies, and to be a good human
       being, he gave my son positive reinforcement for some of the things that my son
       expressed that were frustrating to him, and joseph told him that he would write him
       back any time he wrote to him. He promised that if he ever made it out of prison,
       he would absolutely show up to our home for a BBQ and celebrate my son’s
       birthday.
       When ever my son gets upset with struggling to learn to read or write, he grabs
       josephs letter and struggles to read it himself. We had to laminate it because he
       carries it with him constantly. Since April of 2020, my son has advanced in his
       reading alone to 1st grade 7th month, because he desperately wants to write his own
       letter to Joseph.
       Sir, I have a crap ton of things I could be doing right now, instead of writing a
       letter to you, regarding someone I have never met. However, I need to at least try
       to give a perspective to you that I do not think you will get elsewhere. Josephs
4




       influence of his own authentic self has made such an impact on my disabled
Page




                                              121of 279
        Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 122 of 279 PageID 137



       children, that I believe that needs to be known. Just by being himself, joseph was
       able to give 2 children hope, direction, and faith in themselves.
       Mr. President, having told you all of that about my children, I want to tell you that
       I did my research on you after the debacle of “Donald Trump Mocks Disabled
       reporter” and I want to tell you my opinion on what I found.
       Having disabled children, I hold my children to a higher standard than most
       parents hold their children of this generation. I advocate for them and many others
       and I am the first person to stand up loudly and protest anyone doing anything
       against their and other disabilities. However, I believe that being disabled only
       means that they are “Differently” abled humans. When a person has a disability,
       and they are capable of doing secular jobs, they chose to be held to the standards of
       secular society.
       That reporter followed you and repeatedly asked inappropriate and dehumanizing
       questions and as a human being you, in my opinion rightfully, snapped over the
       inappropriate behavior that he displayed.
       I am the first person to say sir, that I do not agree with your choice, however I do
       see more of the picture and understand. I also do not think that every fiber of your
       being is this dehumanizing person who does not care about people with disabilities.
       I know this in my heart because I know and have seen what you have done quietly
       and without need or want for public exposure. Between paying rent for years for
       someone that you were not obligated to, sending your plane so that a child could
       get medical treatment, and countless other things you have done, that I have
       personally noticed.
       I also want to say that while we all agree, you were wrong for your choice, that
       reporter was just as wrong. If that reporter were my son, or one of my foster
       children, you better bet that he would hear from me just how wrong he was.
       Two wrongs do not make a right, and if you look at the entire picture with you and
       this reporter sir, there is a completely different story that no one wants to accept or
       admit.
       I took the entire situation about the reporter and the infamous “ grab em by the
       pussy” comments as a mother to disabled children and a woman who has been
       raped, and I still voted for you and will be voting again for you this November.
5
Page




                                               122of 279
        Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 123 of 279 PageID 138



       Sir, I am respectfully asking you to take those situations that you have publicly
       lived through in the last 4 years of your presidency, into consideration in regard to
       Joseph.
       YES, Joseph has repeatedly SAID that he wanted to kill Carole Baskin, he has
       repeatedly pulled some pretty wild stunts on his video blogs in regard to Carole
       Baskin, and has literally gone on record to say that he hated Carole Baskin and
       wanted her to die.
       However, sir, wanting something and doing it are completely separate entities.
       Joseph spent days and weeks destroying thousands of dollars’ worth of his own
       property so that he could send it to Carole Baskin at her demand when she asked
       the courts for his mattresses, watch, and other property.
       Carole Baskin, spent years of her life targeting and slandering, harassing,
       dehumanizing and torturing Joseph simply because she wanted his cats so she
       could be the only one to have cats in captivity.
       I’m not saying Josephs reactions to Carole Baskin was always appropriate, just like
       your response of 15 minutes of being egged on was appropriate almost 20 years
       ago as well as your response to the reporter that was out of line, but sir, I no more
       believe that you would grab me by the pussy any more than I would believe joseph
       would follow through with his angry theatrics towards Carole Baskins.
       (By the way, Bill Clinton ACTUALLY Grabbed me by the pussy at the Pantages
       Theatre in LA, WHILE PRESIDENT and he had no permission to do so, just
       secret service men with guns to protect him)
       I am asking you to please consider pardoning joseph for alleged crimes.
       I know that 3000 dollars may seem like a large amount of money to a meth addict
       testifying that he was hired to kill someone, but it’s not even logical to believe that
       someone that destroyed things worth more than that out of spite, and paid more
       than that on campaign condoms while running for governor, would ask someone
       to kill another human being for 3000 dollars.
       Facts are that 3000dollars was probably severance pay, because joseph was
       cleaning up his life and turning himself around for the better with his new husband
       Dillon.
6
Page




                                               123of 279
        Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 124 of 279 PageID 139



       Again, please understand that I am not some freaky fan of Joseph’s, I am a human
       being with a heart, advocating for a man that took the time out of his life to make
       sure animals and homeless people were cared for.
       As I said above, I am the mother of 3 biological children. 2 of them are disabled,
       and one of them is terminally ill. I am in the process of starting a transitional
       living program for aged out foster youth to teach them how to be adults without
       being homeless. I am using my own money, as well as the stimulus payment you
       sent to me, to purchase my first property. I have also had over 200 youth in and
       out of my doors that were abused and neglected over the past 2.5 decades of my
       life. I purchased a 100 year old high school in Oklahoma and my husband quit his
       6 figure a year job in the oil fields outside of the Denver Metro Area to start a
       foster care facility here in Oklahoma to help the demographics of aged out kids,
       teens with no hope for adoption, the LGBQT children that no one wants and large
       groups of siblings.
       I grew up in foster care as well as aged out of the system to homelessness, I know
       how hard this life is. It has been my life’s passion to protect children like myself
       who grew up without a voice. I would lay my life on the line for any of the
       450,000 kids currently in care, and the 23,000 kids that age out of the system into
       homelessness every single year. I would adopt them all if I had the means and the
       ability to do so, just to keep them safe and protected.
       I tell you that to tell you this.
       I know enough about joe to tell you without flinching that joe is welcome in my
       home with any of my kids at any time. I know in my soul that joe would never
       hurt anyone. I know what has been said and what has been testified to, but I
       wonder if you realize that Jeff Lowe actually is guilty of quite a few Oklahoma
       laws that should have put him away for felonies in regards to the way he cheated
       joe out of his zoo?
       That alone is reason for Jeff Lowe to convince others to lie on his behalf just to get
       everything he could out of joseph. That was not even taken into consideration. No
       one has seemed to consider cold raw facts.
       Mr. President, Carole Baskin participated in what's called: " Sciente et valenti non
       fit injuria. ". What that means sir, is that the law states that one cannot set one’s
       self up for failure and then sue for damages.
7
Page




                                               124of 279
        Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 125 of 279 PageID 140



       Ms. Baskins targeted Joseph by her own public statements, unbeknownst to Joseph
       for no other reason, then personal gain, or just pure sport. The years and years of
       harassment and menace as defined by Oklahoma laws, from Carole baskin on
       Joseph by his own public statements, is what prompted joseph to create the web
       content that resulted in copywrite infringement, of which Ms. Baskin subsequently
       sued and won judgement against Joseph. This copywrite infringement Literally
       would have never have happened if she would have let joseph live his life in
       nowhere Oklahoma doing what he loved best, taking care of misfit people, in his
       own little bubble of a world who did not even know she existed prior to her choice
       to target him for no reason.
       Had she never targeted Joseph; this never would have happened.

       Ms. Baskin set herself up for damage, and then sued him as a result of her
       harassment.

       It's my opinion with my limited knowledge of the law, that Ms. Baskins entire
       lawsuit should be overturned on the fact that, By her years of harassment, and
       slander as well as libel and defamation of character, joseph made a rash choice to
       create a web content that emulated carol baskin’s web site to get back at her for her
       relentless attacks against joseph and his zoo in Wynnewood Oklahoma.

       A rash choice just has you have, yourself done many times in your past that you
       are being crucified for.

       The facts are:
          1. Carol Baskins spent millions of dollars to harass and destroy Joseph so she
             could get the only thing he loved in life away from him, for no other reason
             than to satisfy her own personal collection of large cats in captivity.
          2. Carol Stopped at nothing, to destroy Joseph, but yet she spent zero money,
             and zero time looking for her missing husband, while laughing about how
             absurd it is that people had the nerve to think she had anything to do with his
             disappearance even with forged signatures and her getting rid of her
             husbands belongings. And no one thinks this is not normal behavior?
          3. Joseph and his staff, including my cousin, physically went to Carol Baskin’s
             Big Cat Rescue in Florida to walk around and see her facility. When they
             were removed from the property of Carole Baskins, joseph hired a
8




             helicopter that day and made video surveillance of her property. He was
Page




                                              125of 279
           Case 4:20-cv-01339-P Document 6 Filed 12/22/20                       Page 126 of 279 PageID 141



               literally above her property in a rented helicopter and if he wanted to kill
               her, as he had said repeatedly prior, he had the opportunity to do so, and
               yet… he made videos instead.
            4. Jeff Lowe is guilty of felony conspiracy to cheat and defraud Joseph, and
               HE had something to gain by getting rid of joe.
            5. So, we have 2 people that would gain by riding the world of joe, and no one
               sees the problem with this?
       Let me explain,
       Oklahoma has a law called the criminal conspiracy law. That law states that it is
       illegal for two or more people to conspire to cheat any person out of any property
       by any means which are in themselves criminal, or by any means which if executed
       would amount to cheat or to obtaining money or property by false pretenses or to
       commit any act injurious to the public health or to public morals for the perversion
       or obstruction of justice or the due administration of the law are guilty of
       conspiracy.
       What jeff did was and is a felony in the state of Oklahoma. As seen below.
       Theoretically, Carole Baskin is also guilty of this crime.1
       Not only did Jeff Lowe conspire to cheat, this entire debacle is a gross obstruction
9
Page




       of justice, used to keep people looking at joseph, instead of looking at them.2

       1OKLAHOMA’S CRIMINAL CONSPIRACY LAW (section 21-421)
       Section 12-421 conspiracy – definition punishment:
        A. if two or more persons conspire, either to
           1. Commit any crime or
           2. ()
           3. ()
           4. To cheat and defraud any person of any property by any means which are in themselves criminal, or by any
                means which if executed, would amount to cheat or to obtaining money or property by false pretenses or
           5. To commit any act injurious to the public health or to public morals or for the perversion or obstruction of
                justice or the due administration of the law they are guilty of a conspiracy
                     a. B except in cases where a different punishment is prescribed by law the punishment for conspiracy
                          shall be a misdemeanor unless the conspiracy is to commit a felony.
                     b. C. conspiracy to commit a felony shall be a felony and is punishable by payment of a fine not
                          exceeding five thousand dollars ($5,000.00) or by imprisonment of the state penitentiary for a
                          period not exceeding ten (10) years or by both such fine and imprisonment.

       2 OKLAHOMA CONSPIRACY LAW (CASE LAW)
       Oklahoma conspiracy law (case law) referenced: a conspiracy of two or more persons to accomplish by concerted
       action, some unlawful objective by either lawful or unlawful means ( Bauer v. state, 3 Oklahoma criminal 529, 107
       p 525 (1910) the gist of a civil conspiracy is damage (Allen v. Ramsey 170 Oklahoma 430, 41 p. 2d 658 (1935) and
       its existence may be inferred from pertinent circumstances Henderson v state Oklahoma cr., 385 p.2d 930 (1963) see
       also wright v. cies 648 p.2d51 (1982)




                                                            126of 279
           Case 4:20-cv-01339-P Document 6 Filed 12/22/20                         Page 127 of 279 PageID 142



       You live this everyday sir, and there is an innocent man sitting in prison for
       decades, while an alleged killer and a felon is free.

       Furthermore Mr. President, the people that have provided false information to the
       courts and false statements, and documents to the courts are also guilty of felony
       perjury as seen in the following Oklahoma law that states:

       Oklahoma statute title 52-109 titled: “false verification of documents as perjury –
       punishment.3

       In addition to the above sir, I believe the following Oklahoma title 15 contract laws
       as well as the promissory estopple laws of the state of Oklahoma apply to the case
       of Joseph Maldonado-Passage, in regards to the dealings with Jeff Lowe and
       Joseph’s Zoo here in Oklahoma.4

       Joseph was under duress because he was sued by Carole Baskin of Big Cat Rescue
       and he was trying to keep his animals safe and his zoo from being subject to the
       litigation of that lawsuit.

       Jeff Lowe took gross advantage of Joseph as an “undue Influence” with fraudulent
       promises to Joseph to “save” the zoo, and jeff used josephs vulnerability against
       him to fraud him and cheat him out of his home and his properties through lies and
10




       manipulations.5
Page




       3Statute 52-109 states: “any person who shall verify under oath any report, map, drawing or other statement or
       document authorized or required by the provisions of this act or by any order, rule or regulation of the commission
       made under the provisions of this act be filed with the commission or with the secretary of the commission, or with
       any other officer, and who files or causes the same to be filed with the secretary of the commission or with other
       officer, which states or contains any material matter which he knows to be false is guilty of the felony of perjury,
       and upon conviction thereof shall be punished by imprisonment in the state penitentiary for not less than two (2)
       years, nor more than ten (10) years.”

       4   R.L. 1910, SS 897 SS 1553 WHEN CONSENT NOT REAL states:
                       a. An apparent consent is not real or free when obtained through:
                           1. Duress
                           2. Menace
                           3. Fraud
                           4. Undue influence or
                           5. Mistake

       5
           R.L. 1910 SS 898 SS 1554 CONSENT DEEMED OBTAINED THROUGH INVALIDATING CAUSES, WHEN:
                      b. Consent is deemed to have been obtained through one of the causes mentioned in the last section,
                          only when it would not have been given had such a cause not existed.




                                                              127of 279
           Case 4:20-cv-01339-P Document 6 Filed 12/22/20                           Page 128 of 279 PageID 143



       Joseph would not have agreed to what he agreed to had Jeff Lowe have not
       conspired to cheat Joseph out of everything he owned and worked so hard for.
       Had Carole Baskin not have targeted joseph for years out of nowhere, with her
       fraudulent “campaign to keep big cats out of captivity, so she could personally
       keep them in captivity and make a profit from them herself” joseph would not
       have been in the position that he was in in the first place.6

       If you watch any of the documentary that was published on Netflix called “the
       tiger king” you see Jeff Lowe controlling Joseph and oppressing him regarding any
       choice Joe Made on his property or his business. Please note that what was shown
       was only a small portion of what was reality for Joseph in his dealings with Jeff
       Lowe.

       Carole Baskin harassed joseph for years and targeted him repeatedly trying to
       destroy him and his zoo for personal gain. She finally was able to sue him for
       copyright infringement and tried to take everything from him, including his
       mattress on his bed and his watch that he was wearing.7

       Jeff Lowe, as well as Carol Baskin, and a plethora of other “players” in this
       nightmare for Joseph are well within the confines of this law as being a menace
       towards joe and have been for years.
11




       The following Oklahoma laws are listed here for your reference, so you understand
Page




       why I am asking you to help Joseph.8


       6   OKLAHOMA TITLE 15 DEFINES DURESS AS FOLLOWS IN THE FOLLOWING STATUTE:
             1. R.L. 1910 SS 899 SS 1555 DURESS DEFINED STATES:
                    a. Duress consists in:
                              i. The unlawful confinement of the person of the party, or of husband or wife of such party,
                                 or of an ancestor, descendant or adopted child of such party, husband, or wife. (does not
                                 apply)
                             ii. Unlawful detention of the property of any such person or.
                            iii. Confinement of such person lawful in form, but fraudulently obtained, or fraudulently
                                 made unjustly, harassing, or oppressive.

       7   R.L. 1910 SS 900 SS 1556 MENACE DEFINED THREATS. Menace consists in a threat:
                      c. Of such duress as specified in the first and third subdivisions of the last section.
                      d. Of unlawful and violent injury to the person or property of any such person as is specified in the
                          last section; or,
                      e. Of injury to the character of any such person.

       8
           R.L. 1910 SS 901 SS 1557: KINDS OF FRAUD
                      a. Fraud is either actual or constructive
           R.L. 1910 SS 902 SS 1558: ACTUAL FRAUD DEFINED.



                                                               128of 279
        Case 4:20-cv-01339-P Document 6 Filed 12/22/20                             Page 129 of 279 PageID 144



       To synopsis why I put the above statutes in this letter to you sir, I simply state, Jeff
       Lowe and his friends, criminally conspired to cheat joseph out of his zoo because
       of the lawsuit with Carole Baskin, by means of fraud and undue influence. Joseph
       trusted in Jeff Lowe, and he was taken gross advantage of during a situation that
       should have never happened had Carole Baskins not targeted Joseph for her own
       gain. Joseph NEVER INTENDED IN ANYWAY TO LOSE CONTROL OR BE
       LOCKED OUT OF HIS HOME AND ZOO BY JEFF LOWE, THAT IS NOT
12




       SOMETHING HE WOULD EVER AGREE TO, NOR WOULD HE BE OK
Page




       WITH HAVING ZERO SAY OR ANY RIGHTS TO HIS ZOO.

                    b. Actual fraud, within the meaning of this chapter, consists in any of the following acts, committed
                       by a party to the contract, or with his connivance, with intent to deceive another party thereto, or
                       to induce him to enter into the contract.
                              i. The suggestion, as a fact, of that which is not true, by one who does not believe it to be
                                 true.
                             ii. The positive assertion in a manner not warranted by the information of the person making
                                 it, of that which is not true, though he believed it to be true.
                            iii. The suppression of that which is true, by one having knowledge or belief of the fact.
                            iv. A promise made without any intention of performing it; or
                             v. Any other act fitted to deceive.
       R.L. 1910 SS 902 SS 1559 CONSTRUCTIVE FRAUD DEFINED.
                   c. Constructive consists:
                              i. In any breach of duty which, without an actually fraudulent intent, gains an advantage to
                                 the person in fault or one claiming under him by misleading another to his prejudice, or
                                 to the prejudice of anyone claiming under him, or,
                             ii. In any such act or omission as the law specially declares to be fraudulent without respect
                                 to actual fraud.
       R.L. 1910 SS 905 SS 1561 UNDUE INFLUENCE DEFINED.
                   d. Undue influence consists of:
                              i. In the use, by one in whom a confidence is reposed by another, or who holds a real or
                                 apparent authority over him, of such confidence or authority for the purpose of obtaining
                                 an unfair advantage over him.
                             ii. In taking an unfair advantage of another’s weakness of mind; or
                            iii. In taking a grossly oppressive and unfair advantage of another necessities or distress.
       R.L. 1910 SS 907 SS 1563 MISTAKE OF FACT DEFINED.
                   e. Mistake of fact is a mistake not caused by the neglect of a legal duty on the part of the person
                       making the mistake and consisting in:
                              i. An unconscious ignorance or forgetfulness of a fact past or present, material to the
                                 contract or,
                             ii. Belief in the present existence of a thing material to the contract, which does not exist, or
                                 in the past existence of such a thing, which has not existed.
       R.L. 1910 SS 908 SS 1564 MISTAKE OF LAW DEFINED.
                   f. Mistakes of law constitute a mistake within the meaning of this article only when it arises from:
                              i. A misapprehension of the law by all parties, all supposing that they knew and understood
                                 it, and all making substantially the same mistake as to the law or
                             ii. A misapprehension of the law by one party, of which the others are aware at the time of
                                 contracting, but which they do not rectify.

       R.L. 1910 SS 944 SS 15152: INTENT CONTROLS
                   g. A contract must be so interpreted as to give effect to the mutual intention of the parties as it
                       existed at the time of contracting so as far as the same ascertainable and lawful.




                                                              129of 279
        Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 130 of 279 PageID 145




       Respectfully Mr. President,

       There is more evidence to believe that Joseph was set up to cover the crimes of Jeff
       Lowe and Carole Baskins then there are proving that Joseph purportedly hurt
       animals, purportedly killed them out of malice, and allegedly spent 3000 dollars to
       a meth addict who did not like joseph to begin with, to hire said meth addict to kill
       the woman he had ample opportunity to kill himself for free.

       The facts are sir, Joseph Maldonado-Passage sitting in jail is a gross manipulation
       of the courts and the state of Oklahoma, as well as now the state of Texas’s
       resources to house and imprison an innocent man for decades.

       Respectfully Mr. President, I am asking you to not only look into the crimes of
       Carole Baskin and Jeff Lowe, but to please pardon Joseph.

       I would like to thank you for taking the time out of your busy schedule to read my
       letter.
       I would like to thank you for continuing to do what it takes to keep our country
       running and strong.
       I would like to thank you for standing up to people who are not looking out for the
       best interest of the American public.
       I would like to thank you for remaining strong in the face of adversity when
       constantly being attacked without warrant from people that you spent years
       respecting and shaking hands with that you trusted and cared about.
       I would like to thank you for doing the right thing, even when its not popular.
       I would like to thank you for giving a damn about people like me, and Joseph who
       have lived a life of hardship, but still work ourselves to the bone to make a better
       America for people who have less then we do.
       I would like to thank you for being MY PRESIDENT, and showing my children
       that no matter what, you stand up for what is right, even if you are standing alone.

       I stand with you sir, just as much as I stand with Joe. I am asking you to please,
       pardon him of his alleged crimes. He has done nothing wrong, And he certainly
       does not deserve to spend decades in prison because he was used as a pawn to
       cover up the actual crimes that were and still are being committed in the state of
       Oklahoma and Florida by Jeff Lowe and Carole Baskin.
13




       I have committed my life to stand up and be a voice for the voiceless even if its not
Page




       popular.


                                              130of 279
        Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 131 of 279 PageID 146



       And lastly sir, during this time of historical divide during a pandemic, Joseph “The
       Tiger King” united people of all political parties, socioeconomic classes, race,
       color, creed, sexual orientation, educational background, celebrity status, and much
       more.

       There was one thing this nation agreed upon for the most part, and that was that
       Joe Exotic is a wild, outrageous, ostentatious, bazarrly authentic human being that
       should never have gone to jail for anything that has happened to him.

       Sir, he won 18 percent of the massively conservative Oklahoma votes for
       governor by giving out condoms to women, farmers and children with a slogan that
       has been repeatedly quoted as: “I refuse to wear a suit. I am gay. I have had two
       boyfriends most of my life. I have had kinky sex; I have tried drugs though most of
       the younger years of my life. I’m broke as shit; I have a judgement against me
       from some bitch down in Florida … etc.. ” and yet he has won the hearts of many.

       There are countless “free Joe Exotic” virtual rooms on Facebook alone with
       millions of people from all walks of life that agree on one thing, and that is Joe
       should be pardoned.

       I believe after listening to our First Lady of the United States, our graceful and
       amazing Ms. Melania Trump on the 3rd night of the Republican convention, urging
       America to unite that this will help unite people that have been unreachable in this
       campaign.

       These are just the thoughts of a woman who cares about a stranger in prison, and a
       president and his family that have had the proverbial shit end of the stick and
       needed to present my view on what I see as the truth with respect and raw honesty.

       You are my president sir, I pray you will be for another 4 years and I am begging
       you on behalf of the millions of people world wide that care about joseph, to please
       find it within yourself to give him a presidential pardon prior to Novembers
       election.

       Respectfully submitted,
       Kerri Walker
       Philbrook Legacy House
14




       253 Mc Corkle Ave
Page




                                               131of 279
       Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 132 of 279 PageID 147



       Burbank Oklahoma 74633
       918-287-6189
       philbrooklegacyhouse@gmail.com
       Walkerschoolhouse@gmail.com
       Kwalker3006@Gmail.com
15
Page




                                         132of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20            Page 133 of 279 PageID 148



                    UNITED STATES DEPARTMENT OF JUSTICE
                       OFFICE OF THE PARDON ATTORNEY


In the Matter of:                         §
                                          §
                                          §
                                          §        Application No. __________
                                          §
                                          §
Joseph Maldonado-Passage                  §


                    Tim Stark Statement in Support of Pardon

       I was never interviewed for or called as a witness in Joe’s case by the

Government or the Defense. I possess first-hand knowledge about the facts and

circumstances that got Joe in trouble and, eventually, convicted.

I was never given the opportunity to provide evidence such as many different texts

between me and Jeff Lowe and me and Joe - Joe Exotic - different things that are

proving that I didn’t have the…Joe did not illegally sell me anything and different

stuff and I got the proof of that. When I was out in Oklahoma, me and Jeff Lowe

and Lawrence Lowe, we all became pretty good friends and we’re sitting there

talking one night and they specifically told me, they were laughing about it, telling

me how stupid and gullible and ignorant fucking Joe Exotic was and they stated

that they came out and blatantly told me that they did set Joe up, they knew all of

that and they were setting him up and they used Allan to do it. The thing about it



                                       133of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 134 of 279 PageID 149



is, I didn’t have it recorded, I didn’t have anything; they just gave me that, and

Allan also told me that they were bragging about the video where Jeff stormed

into the office and confronted Joe and started yelling and cursing at him and all

that kind of stuff, they said that they did that to set Joe up, catch him off guard and

make him look like a fucking idiot and also to make Jeff look like the good guy.

Yep, they specifically told me all that kind of stuff, I have no proof of it other than

my words. But credibility matters. Jeff Lowe and Allen Glover’s credibility was

never challenged in court. In hindsight, everyone agrees, there is plenty to

challenge.

      You know the thing about it is I do have different texts I had to go through

them and I’m busy, and one legged man asking about that trade now, but I’ve got

all kind of texts before I went out there and everything of all the shit that was going

down and Jeff was telling me about everything and he told me that I was on three

different counts on Joe’s nightmare or whatever however you say that or whatever

you say that, whatever your system is, but there was twenty two counts against Joe

and three out of them were me and he told me that the Feds had shit on me blah b-

blah b-blah and I told Jeff Fuck the Feds they don’t have nothing on me, because

it’s all bullshit, well I kind of ignored it and about I guess a probably good, shit,

like three weeks or so went by and I was talking to Jeff again and he told me; “hey

they’ve got shit on you, you need to call Matt Brain the US Official Wild Life



                                         134of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 135 of 279 PageID 150



Marshal blah b-blah b-blah” he texted me Matt’s number again and so I went on

and called Matt and he confronted me about three different counts with my name

on it; One of them was for the illegal sale that Joe did with a lion to me a white

lion cub and the other two was; an orange tiger, eleven week old orange tiger, that

he supposedly sold me and the third one’s something about a health certificate for

that orange tiger. And I laughed at Matt Brian and told him he was a fucktard. You

know because I said really you’ve got all that proof on me, I said and why is it that

I have text between me and Joe specifically stating the other that he gave me that

Lion and that he gave me that Tiger. I said I’ve got text so if you want to call me

up on the stand I’m going to make you all look like the fucking idiots that you are,

you know, and so they immediately from the way I understand once they realized I

did have the text and I was right they took those three counts off that’s why there

was only nineteen counts brought up in the court.

      I was never called in, I never was questioned by nobody, anything. Joe's

attorney never reached out to me regarding being a witness. The only person I

talked to about it was Joe, and Joe was saying something about wanting me to

come out there to defend him as a character witness but that was it! No attorneys,

no legal people, nobody contacted me. Not from the federal government either.




                                        135of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 136 of 279 PageID 151



      I don’t even really remember exactly where we were having that

conversation to be honest with you, I think we were sitting in Jeff and Lawrence’s

cabin, when they were telling me that all this shit that they set up, that they set Joe

up and that’s when they also took me over to show me videos of Joe’s sex life,

John’s sex life and all that kind of shit and they were bragging about it look how

stupid this fucker is, “I’ve got these videos, we found this file we found that, you

know it’s going to be so easy to, you know he’s destroyed, he’s going to be taken

down blah b-blah b-blah” that was when I was out there, that was before the court,

I don’t remember exactly the date of Joe’s trial, but you know, I was out there in

Oklahoma and they were getting prepared for it that’s the other thing.

      Allan Glover, I moved down to Thacker Ville Oklahoma I guess it was

probably somewhere around the end of March and Allan Glover was living with

me and we went in a bar one night and I don’t drink but when we was at the bar

Allan drinks a lot! And he got drunk and we were sitting there shooting shit and he

was telling me how mad he was and how upset he was because the next day he

had to go in for rehearsal with the Feds. That’s the exact word he used to me,

he had to go to rehearsal with Feds to know what to say in the court up

against Joe. He was being coached for the stand. And Allan doesn’t like being told

what to say.




                                        136of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 137 of 279 PageID 152



      If you go back to the documentary, there are two different cases on that

fucking show, when Allan Glover was talking, if you listen to him you got to listen

to him and listen to him close, he states one time that he didn’t even go to Florida

but when he got there, apparently he chickened out. He used that word apparently

twice! Had he just, if he would have just went and chickened out he wouldn’t have

used the word apparently, he was being told what he had to say!

      He said, he said, in one case he said he never went to Florida, the next time

he was on there, he said he did and then he apparently he chickened out, that he

was supposedly just ran off with Joe’s money and went and got high and partied

with it. You know, it was no intention for him to ever go to Carol Baskin, that’s

why the very second Allan left Jeff let James Garretson call Carol Baskins, to warn

her to make it look like it was all about to kill Carol Baskin. Now Jeff Lowe didn’t

know about it all, how did he know to talk to Carol Baskin?

      Jeff knew everything James calling Carol, Jeff knew one…he’s the one who

called him and James Garretson, Jeff told James Garretson to call Carol and to tell

her to stay off of the bike trail and how would have Jeff known to call, have James

called Carol, if he didn’t know about the murder for hire? I forget exactly told me,

I forgot who exactly who told me but James Garretson will verify that that Jeff had

him call Carol Baskins and there was no answer and the next thing you know the

Feds were calling James Garretson and saying what the fuck you calling Carol for?



                                       137of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 138 of 279 PageID 153




I’m a smart motherfucker, I’ve got connections everywhere its just I’m wrapped up

in like five fucking lawsuits and it’s hard for me to keep track of what’s what and

who’s who and where I’ve got all this information from and so…

      Anyways, that’s when I started I guess having a little bit of disrespect for

Jeff you know because before I went to Oklahoma Jeff was filling me full of all

this shit. Joe was the one who told me Jeff and Lauren were good people blah b-

blah b-blah and then when I started hearing all this shit that Jeff was telling me that

Joe did I started to believe it and everything, so you know when I got out there and

he was telling me all this shit you know then he told me, I mean he just told me

that they set him up I lost respect for him then, I was like; you mean you are telling

me you set him up you know I just sort of sit there in shock I didn’t really say a

whole lot I was just taking the information you know I mean it just amazed me that

he’s came straight up and admitted it, him and Lauren both did it wasn’t just him

you know they were sitting there and laughing about it and saying how fucking

stupid and gullible Joe was that he’s got to be the dumbest and easiest person on

the planet to setup and everything else, they were laughing about it. This was after

Joe had done got arrested.




                                        138of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 139 of 279 PageID 154



      So it was after Joe had already, I don’t remember if it was before trial, I

think it was after trial is when they admitted it to me because they were laughing

about it, it might have… you know as a matter of fact now that I think about it, I

actually think it was the day Joe got sentenced! And we were sitting there and they

were just laughing about it and having a big to do about it and party this or that and

that’s when we were sitting there and I was laughing with them because I thought

it was all true and then all of a sudden he comes out and tells me that they fucking

set him up.

      I think that flaming faggot’s served enough time he needs to be out! He

didn’t do enough wrong and even the violation of endangered species that, I can

help you’ll out on that too simply because I know about endangered species then

you all would ever learn because I’m into fucking that!

      So when it comes with Joe shooting those tigers it’s not against the

endangered species act. Mainly because they are property, number one they were

Joe’s property, number two no tiger in captivity should be on the endangered

species act they were fraudulently put there by Peter and if you look at the final

ruling, if you look at the final ruling of when tigers were put on the endangered

species act, they were put on the endangered species act in 1971 or 1972, 1973 and

in 1998 the Government removed them from the endangered species act, tigers in

captivity were taken off, tigers in general were still on the endangered species act



                                       139of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 140 of 279 PageID 155



but, tigers in captivity in United States were taken off that’s when they gave them a

name and they called them Inter-Sub Specific crossed or generic tigers.

      By the time they did that they stated that saying there was too much cross

breeding, in breeding and all that kind of shit going on so they lost their

conservation value, so they took them off, then in 2015 PETA demanded that they

be put back on the endangered species list, well the Government they went through

the process and the process was fraudulent simply because of the way the system

works now a days, you have access to social media now, you’ve got back in 1998

when you voted on it, it was phone calls or letters, now it was fucking phone calls,

emails, text messages, Instagram you got all this other shit , so the system hasn’t

been I guess brought to newer standards.

      But anyways, when they did if you read the final ruling do not stop reading

it! Because both of attorneys did and they said, oh all of those tigers were covered

under this act and I told them flip over to the next pages dumb-ass because when

they did it specifically stats on there that inter-subspecific crossed inherent tigers

were being placed back on the endangered species list but only for one reason and

that was to govern interstate-commerce. All the other language was to remain the

same which means you can still do whatever you fucking wanted to do with those

cats in your possession, if they were only controlling the sales and shit across state

lines. It was not to govern what you could or could not do with your fucking



                                         140of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20            Page 141 of 279 PageID 156



animals, the language of 1998 was still was to remain the same. So that’s one way

of getting by whether you want to shoot them or do whatever you want to do with

them!

          You would’ve thought Joe’s attorneys would’ve contacted me, I can

understand the plain of serve the whoever I can understand them not wanting…I

can understand the government not wanting to contact me because I was

going to make them look like the fucking idiots that they are you know because

I would’ve brought out all this shit whether it was the endangered species act that it

is not the… Joe’s had every right to do what he did I would have brought out the

fact that you know they didn’t have anything on my account even though they have

them on there I proved that they were idiots which probably would prove that

apparently half of these other nineteen accounts were made up bullshit, I probably

could’ve sit there and went through each one of them made them look like fucking

idiots.

          I believe the trial would’ve gone differently if they had talked to me, I think

he could’ve got out of pretty much everything, because they had nothing, when it

comes to the murder of hire even the federal prosecutor on the tiger king stated

they had nothing! So they had absolutely nothing on the murder for hire, they had

no proof of anything and you can tell that bitch was lying simply because on her

final statement, her final statement she was reading, she wasn’t just making a



                                           141of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 142 of 279 PageID 157



statement she was reading what she was being told to say, if you watch that Tiger

king back, I catch on to dumb shit. So like I said…

      Like I said, if you go watch the documentary, Allan Glover states apparently

he chickened out twice and that federal prosecutor that bitch, you watch her

through the whole thing and if you know anything about reading people when they

are lying, you can see everything she stated, she specifically sits there and states;

when it comes to the murder for hire we had absolutely no proof, they didn’t had

proof of him renting cars or find other phones or any of the shit that was being

said, they had nothing! So that’s when they started making up all these animal

charges, and trying to get him convicted at that.

      They were just trying to make, they were more or less in simple term they

are doing what they are doing to me they were trying to Alcapone and you know

that’s what they did. All of these animal charges are in our reality; nobody’s

fucking business! He had the legal right to do every bit of, do I agree with it? Fifty

Fifty! But it shouldn’t be illegal, number one he owned them, no animal in

captivity should be on the endangered species list, no animal! How can my tigers

being endangered? They are endangered from our government destroying them but

it has nothing to do with what the endangered species act was actually created for,

has nothing to do with it. And let me put it this way, the same people in the




                                        142of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 143 of 279 PageID 158



government want to sit there and say something bad about me or Joe violated the

endangered species act, you are aware they are doing it every day.

      If you look at all the government agencies they are wanting these animals

sent to these global federation of animal sanctuary where they spare neuters! So

how’s that not a violation of endangered species act. They spare neuter tigers it’s a

requirement to become a member of the global federation of animal sanctuary that

you spare a neuter or your cats so if you’re, that’s eliminating the species.

      The murder for hire if you look at… like I said the federal prosecutor herself

stated that when it comes to the murder for hire they had nothing! Joe didn’t pay

and even Jeff Lowe states on it, had Joe handed that undercover federal agent as

much as a fucking nickel then yeah they could’ve nailed me for murder for hire but

Joe didn’t do it and they didn’t had any proof on anything else, the federal

prosecutor stated; they had nothing.

      Allan Glover hated Joe, Allan Glover specifically stated numerous times I

don’t work for that motherfucker, I work for Jeff, Jeff stated that so just exactly

how did Joe have that authority over Allan Glover who was Jeff Lowe’s employee

not his, to say hey; here is three thousand dollars you’re going to take off work for

the next week, two weeks, month how long it takes and go murder Carol Baskin

for me. How did Joe have that authority? Jeff is the only one that had authority

over Allan Glover, you pull Allan Glover into the stand and if you fucking crush



                                        143of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20            Page 144 of 279 PageID 159



him and destroy him, you will get everything, Allan Glover knows the truth about

all of it, everything of it! He is the key to this entire case. The last time I talked to

him was probably about three weeks ago.

       He hasn’t said much about the trial, not really, I mean he stated after Joe said

good motherfucker got what he deserved, hate that motherfucker, all that kind of

shit. But I mean as far as admission of any guilt, no! But I can promise you, if you

take him in and if you pressure that son of a bitch, throw about 30 years at him,

he’ll confess.

       I got a lawsuit against the little bastard (Jeff Lowe). He’s stealing some of

my animals now. He still, he got about a quarter million dollar worth of my

animals out there and this stupid-ass, you know how fucked up our court systems

are, there was a glitch in the court system, a replevin.

       The last time it was used it was 1812, some shit like that, I mean it is fucking

ridiculous, I’m just exaggerating there… But I mean, for the motion of replevin,

they demanded or they required that I put down a two hundred thousand bond to

get my own animals back! Even though I had my acquisition form all the proof that

they were mine, Jeff Lowe admitted in sheriff’s department, he’s admitted on

social media and everything else that they are mine, for some reason I was going to

have to put up a two hundred thousand dollar bond for him and when we tried to

pay bond but I was willing to do it but no insurance company or whatever would



                                          144of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 145 of 279 PageID 160



give me the bond reason being on a motion for replevin, usually it’s for livestock

animals, where you have daily market value for it, exotic animals you know so

they were all like we don’t know what these animals are worth so they declined it.

      So, now we’re just waiting I’ve got other people back there and my attorney

in Oklahoma, you know, getting this shit figured and situated and I’m bringing

down a lot of heat on Jeff, you know we’re going to close down ThackerVille.

You know so he’s not going to be able to move the animals there you know and

everything and we got fucking sheriff and the game warden went in today and

everything else out there looking for shit.

      The reason I left was I was catching Jeff and Lauren in way too many lies, I

was forking out one hundred percent of the bill, doing 100% of the work and

everything else and then when I kept catching him lies, lies, lies that’s when I said

I’m fuck it I’m heading back to Indiana I didn’t have nothing to do with this shit. It

cost me a fortune to get all my materials, equipment and everything else out there.

      I worked for seven fucking months you know and then finally pays me I was

like fuck it and Jeff Lowe you know he is a snake he is a con artist that’s all he is

and I can show you lie after lie after lie even on my text messages from him. I

should have bailed out the first I was pulled in but I was desperate just like Joe you

know I understand Joe why he did what he did all the stupid shit he was being lead

out of desperation.



                                        145of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 146 of 279 PageID 161



      When you are lead out in desperation you can bet you’re ass nine out of ten

of your thoughts are fucked up so I was doing the same damn thing because I’ve

got all these law suits going on and I was looking for help more or less, same way

Joe was running for governor, president he was looking for help is what he was

doing trying to help him get out all of shit he was in because all these false

accusations and shit so I understand that but me and Jeff had to fall out for over

his bullshit and we were still friends I left there on Aug 18th and we were

supposedly still friends I’ve got a text message from him on a Aug 19th stating

“hey hope your trip went well, I hope everything’s fine, you know your health is

the most important thing blah b-blah b-blah” you know then he joked around and

said other than to be an ugly you’re a damn good guy.

      Two days later is when Jeff went on the attack on me same way he did Joe

because why? Because the lady that bought the Thacker Ville property down there,

Jeff told me, he text me and told me the day I was getting relaying he told me that

they didn’t knew what they were going to do they might just stay up there when it

would run that a part and let the Cheryl the lady that owned down there just do

whatever the fuck she has to do with the property. I didn’t think that was right to

Cheryl, so I went over to tell Cheryl, she was there at the property and I went over

to tell her and she asked a few questioned about different things and I told her

some personal shit about Jeff about him being upset about hookers and all that kind



                                        146of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 147 of 279 PageID 162



of shit, two days after I left Oklahoma is when Cheryl confronted Jeff and told him

what I said. Jeff went ballistic on me, you know and he’s like what are you doing

going over to Cheryl telling lies and I told him and I went over and talked to

Cheryl but what lies are you talking about

      There weren’t no lies I was just telling her, giving her heads up, he was

wanting to have a strip club down there and everything else so… All he did was all

he did was run his fucking mouth, lie after lie after lie so all he had to do to Jeff

that it’s a big game, it’s a big game of con artist, you know he don’t really have to

do the work the little pussy is too scared to do any of the work himself so he just

goes at it that’s why, why do you think they film and record every fucking thing of

every day, that’s why! That way they can edit it, they can do this, they can do that

and they can show like a fed this or that, get it? And any time you edit something

like I tell people let me edit mother Teresa’s life. If I can go back and look at every

photo and every picture of most well-known saint of the 20th century I can make

her look like a fucking Devil worshipper in a matter of no time. So that’s why they

fucking record. Who else records and films everything they do?

      Jeff and Lauren are a team, she is just as guilty if not more guilty then he is,

I think she’s the one with the balls in the family. They were doing it together, that

was their objective from day one evidently, you know when they got there and they

got down there, you know they left and went to Vegas. The main reason they left



                                         147of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 148 of 279 PageID 163



and went to Vegas was so they would have an hour to buy anything and

everything, whether it was burning Jeff Johnson’s house down or you know

burning the fucking studio down whatever; you know Jeff had an hour to buy.

      Hell I really don’t remember all the texts I have between us, I know there is

bunch of shit on there where he was telling me crap about Joe and what Joe was

doing this or that and like I said how would he know if he wouldn’t be in

communication, the Feds are the problem Matt Brian is the main problem, he set

Joe up too, you know there is no way in hell Matt Brian wasn’t involved in this,

there’s no way.

      I mean when you look at it they couldn’t get him for murder for hire… so

that’s when they started coming in and making up all these charges and you know

trumping more and more and more on it and everything when Matt Brian knew

that it wasn’t right that it wasn’t real. They were so hell bent on taking down Joe

Exotic they didn’t gave a fuck how, they left a lot of loop holes there they left a lot

of uncovered shit so they didn’t contact me.

      Even when they were charging me, Matt Brian never called me. They were

putting my name on there, the only reason I contacted them because Jeff told me I

needed to. They didn’t contact me I contacted them to put them in their play. I

contacted Matt Brian, Jeff told me I needed to talk to Matt Brian that they had

evidence on me so finally after Jeff told me twice I called him. They never called



                                        148of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20       Page 149 of 279 PageID 164



me. I called them. So you would think they would at least called me and

questioned what evidence they had. But no, I had to call them. Joe has no idea

about that conversation.

      I hope the President receives this information and Pardons Joe. He does not

deserve this after being betrayed by those he trusted the most.

      Cordially,

      Tim Stark




                                       149of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20                 Page 150 of 279 PageID 165



                      UNITED STATES DEPARTMENT OF JUSTICE
                          OFFICE OF THE PARDON ATTORNEY
In the Matter of:                              §
                                               §
                                               §
vs.                                            §        Application No. _______
                                               §
                                               §
Joseph Maldonado-Passage                       §


                        Tina Ayres Letter in Support of Pardon
Dear Mr. President,

      I realize that this is a very trying time for all of the nations and there are far

more pressing matters at hand, but I would sincerely like to ask you to consider a

pardon for Joseph Allen Maldonado-Passage (a.k.a. Joe Exotic, The Tiger King).

During the pandemic, the entire nation was introduced to the story via the Netflix

series uniting supporters of all political affiliation (which as you well know is no

small feat) to rally for a man who was, as so often is the case, wrongly accused.

      Joseph much like yourself was betrayed initially by his very own family when

his niece called him on his mother’s cellphone in order to give him up to the FBI. I

cannot imagine how horrendously heartbreaking it must be to realize that one’s

own family has so little disregard for someone they are supposed to love. It would

have been all the more painful having already been led into a set up by the very



                                            150of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 151 of 279 PageID 166



people one considered their friends. Which as I am sure you can agree, that upon

studying the facts, was simply a plan to pad the pockets of people who should have

never been trusted with his best interests while they planned and plotted to gain

control of his zoo, even worse that they gained possession of the animals he had

loved and devoted his entire life to.

   That alone must have been painful to the very soul of a person who loved and

cared for his animals in such a manner, not to mention painful for the animals he

had cared for as well, as they were placed into the hands of strangers who had

betrayed their owner in such underhanded fashion. I am not sure anyone has

stopped to consider the impact such a separation must have had on the animals

themselves. The zoo was created in the memory of a beloved brother and it was ran

in an attempt to offer comfort to the masses while providing various species the

chance to survive and thrive in a safe environment. As someone who has devoted

their life to the care of animals Joseph has long tried to improve the lives of others,

human and animal alike. I think you can also agree that is an admirable quality to

possess when all too often people have little concern at all for the good of others.

Having the very thing taken from you that was created to honor those you loved

who are no more is a truly terrible thing…it is even more so when you realize that

Joseph also lost his mother while incarcerated (as far too many who are wrongly

accused do) and that after a rocky relationship with his father, both of whom



                                        151of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20         Page 152 of 279 PageID 167



worked tirelessly alongside Joseph to honor the memory of their son in such a way,

he is also having to face the idea that he may never be able to take care of his

father in his later days when he is needed, as he would so genuinely like.

    As a woman I cannot imagine how his mother must have felt knowing her son

was in prison when all of the facts of the case were not even presented in trial. It

seems that there is evidence that was never shown that suggests individuals

involved in the entire ordeal were and are, in possession of very important facts

that would have proved the charges unfounded and unjust. It seems a dire misuse

of justice to send any man to prison without having all the facts. An occurrence

that is all too common in today’s court system.

    Even after being betrayed by those he thought to be loyal friends and loving

family, he is still determined to try to help others upon his release and is an

adamant supporter of prison reform. I do firmly believe that anyone, no matter

their background or past, should they have the desire to help bring about change

that is helpful as well as needed should have the chance to give it their best try. All

too often prisoners are denied that chance. I realize that we all, at some point in our

lives, make bad decisions in regards to those we trust and let close, but I do not

think anyone should be denied their freedom for having bad judgement in that

regard, nor do I think they should be subjected to the atrocities of prison without a

fair trial.


                                        152of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 153 of 279 PageID 168




 INDICTMENT
   COUNTS
  ADDENDUM



                                  153of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 154 of 279 PageID 169



                    UNITED STATES DEPARTMENT OF JUSTICE
                      OFFICE OF THE PARDON ATTORNEY

In the Matter of:                           §
                                            §
                                            §
                                            §         Addendum No. ___
                                            §
                                            §
Joseph Maldonado-Passage                    §

            Indictment Counts Addendum to the Petition for Pardon

Addendum To Petition, Question No. 2

Offenses for which pardon is sought:

Counts 1–2: Use of interstate commerce facilities in the commission of a murder
for hire, aiding and abetting. (18 U.S.C. § 1958(a) and 18 U.S.C. § 2)

Counts 3–7: Violation of the Endangered Species Act, aiding and abetting. (16
U.S.C. § 1538(a)(1)(B), 16 U.S.C. § 1540(b)(1), and 18 U.S.C. § 2)

Counts 8–11: Violation of the Endangered Species Act, aiding and abetting. (16
U.S.C. § 1538(a)(1)(F), 16 U.S.C. § 1540(b)(1))

Counts 12, 15–21: Violation of the Lacey Act: false labeling of wildlife. (16
U.S.C. § 3372(d)(2), 16 U.S.C. § 3373(d)(3)(A)(ii), and 18 U.S.C. § 2)

Addendum To Petition, Question No. 6
Counts 1–2: Murder-for-hire.

Mr. Maldonado-Passage was accused of hiring Alan Glover to murder Carole
Baskin. However, at no time did Joe take any such action. He never asked Glover
to travel to Florida for the purpose of killing Ms. Baskin. Joe paid Glover $3000 at
the request of Lowe so that Glover could return to South Carolina to handle some
legal matters; the money was paid out of the night deposits at the request of Jeff
and was not paid in connection with an alleged plot to kill Ms. Baskin. Joe did not
provide Glover with a separate cell phone and he did not take screen shots of Ms.
Baskin. Rather, Glover brought a cell phone to Joe and informed him that Jeff Lowe
requested the phone be mailed to him in Las Vegas. Joe gave the phone to a Zoo
Addendum to Petition for Pardon – Joseph Maldonado-Passage                            1
                                         154of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 155 of 279 PageID 170



employee to mail.

In December 2017, James Garretson introduced Mr. Maldonado-Passage to an
undercover agent posing as a prospective hitman. Through a series of phone calls
from December 2017 through March 2018, Garretson attempted to pressure Joe
into hiring the undercover agent to murder Carole Baskin. The conversations with
Mr. Garretson with respect to Ms. Baskin were initiated James Garretson at the
behest of the Government. Joe never hired the undercover agent, paid him any
money, and he never purchased a pistol of burner phones as suggested by the
agent.

Counts 3–7: Endangered Species Act.

The Superseding Indictment charged that Mr. Maldonado-Passage “knowingly and
unlawfully took” five tigers by “shooting and killing them” because he “needed
empty cages to house the big cats.” (Doc. 24, ¶¶ 34–36.) Joseph did not kill the
tigers because he needed room for additional animals, he euthanized the animals in
October 2017 because they were ill. After walking on declawed paws for years, the
rescue animals were crippled. Joe followed Oklahoma law and the rules of the
USDA-APHIS Animal Welfare Act. By misconstruing the use of the word “take,”
they have incorrectly used the statute to apply to animals born and bred in Joe’s
zoo.

Counts 8–11: Endangered Species Act.

The Superseding Indictment charged Joe with the unlawful sale in interstate
commerce of five tiger cubs in violation of the ESA. (Doc. 24, ¶¶ 37–40.) The
sales in question took place as follows:

October 30, 2017: offered for sale two tiger cubs in interstate commerce. (Count 8)
November 16, 2016: sale of one tiger cub to a zoo in Illinois. (Count 9)
February 3, 2018: sale of one tiger cub to recipient in Indiana. (Count 10)
March 6, 2018: sale of tiger cub to a zoo in Illinois. (Count 11)

The cited transactions did not involve any sales by Mr. Maldonado-Passage.
Specifically:
Count 8: Joe never had any intention to sell cubs to Darlene Cervantes and his
recommended sale price was made to deter Ms. Cervantes as Joe believed the
amount was unattainable and would force Ms. Cervantes to discontinue her efforts.

Addendum to Petition for Pardon – Joseph Maldonado-Passage                            2
                                         155of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 156 of 279 PageID 171




Counts 9 and 11: The transfers at issue were zoo-to-zoo between Joe and the
Brown Zoo in Illinois. Mr. Maldonado-Passage had a Class C Exhibitor’s License
from the U.S. Department of Agriculture permitting him to exhibit, breed, sell, and
transfer. There was no sale between Joe and the Zoo, there was only a transfer of
inventory. Any monies that resulted from a sale were received by Jeff Lowe.

Count 10: The transfer at issue took place between Timothy Stark and Mr.
Maldonado-Passage. No sale took place. Rather, Joe transferred an 11-week tiger
to Mr. Stark and donated the younger tiger for free.

Counts 12, 15–21: Violation of the Lacey Act, false labeling of wildlife.
Joe was accused of falsely labeling wildlife in violation of the Lacey Act. (Doc. 24,
¶¶ 41–44.) The Government alleges Joe falsified delivery forms and Certificates of
Veterinary Inspection (CVI) by representing the wildlife was being donated or
transported for exhibition when he allegedly knew the animals were sold in instate
commerce. Counts 13 and 14 were dismissed.

After 2016 and the changes to the ESA, Joe did not sell tigers. Any alleged sale
was between Mr. Lowe and the participating entity and Lowe received the
proceeds.


Addendum To Petition, Question No. 14(c)

(1) Big Cat Rescue Corp. v. Big Cat Rescue Entertainment Group, Inc., et al., No.
8:11-CV-00209-MSS-MAP (M.D. Fla.). Trademark infringement. Big Cat Rescue
Entertainment Group ordered to pay $953,000 damages and granting permanent
injunction.
(2) Big Cat Rescue Corp. v. Big Cat Rescue Entertainment Group, Inc., et al., No.
8:11-CV-02014-JDW-TBM (M.D. Fla.). Copyright infringement. Judgment for
Big Cat Rescue Corp. awarding $50,000 damages and issuing permanent
injunction.
(3) Big Cat Rescue Corp. v. Big Cat Rescue Entertainment Group, Inc., et al., No.
8:12-CV-02381-JSM-MAP (M.D. Fla.) Copyright infringement. Judgment for Big
Cat Rescue Corp. awarding $25,000 damages and issuing permanent injunction.



Addendum to Petition for Pardon – Joseph Maldonado-Passage                            3
                                         156of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20            Page 157 of 279 PageID 172



(4) Big Cat Rescue Corp. v. G.W. Exotic Animal Memorial Foundation, et al., No.
5:14-CV-00377 (W.D. Okla.) Civil judgment, including monetary damages and
permanent injunction against Garold Wayne Interactive Zoological Foundation.
(5) Big Cat Rescue Corp. v. Schreibvogel, Greater Wynnewood Development
Grp., LLC, No. 5:16-cv-00155-SLP (W.D. Okla.). Illegal asset transfer. Settlement
Agreement entered September 23, 2018, transferring ownership of Zoo and other
property to Big Cat Rescue Corp.
Addendum To Petition, Question No. 20
I am seeking a pardon because I am innocent of the alleged crimes. In addition to
the detailed facts as discussed in Addendum 1, please consider the following.1

The murder-for-hire convictions are based on the schemes and lies of persons,
mainly felons, who sought my demise for their own personal gain. At no time did I
hire Alan Glover or the undercover agent to kill Carole Baskin. Money never
exchanged hands for purposes of hiring a person to murder Ms. Baskin and I never
purchased or provided cell phones or weapons to further the alleged plot. After
months of failed attempts by James Garretson and the undercover agent to
encourage me and entrap me, the Government lacked any evidence to support their
claim that I hired someone to murder Carole Baskin.

Conveniently, in May 2018 after the Government abandoned their efforts and after
conversations between Garretson (a Government informant) and Jeff Lowe, Lowe
emerged claiming I paid Alan Glover $3000 in November 2017 to travel to Florida
to murder Ms. Baskin. That allegation is an outright fiction created by a man
willing to do anything to drive me out of the rescue zoo I successfully ran for
almost two decades in my brother’s honor. I did not hire anyone to murder Carole
Baskin and any allegations to the contrary are pure fiction.

I was also accused of various wildlife violations related to the euthanizing of five
of my tigers as well as alleged sales in violation of the Endangered Species Act and
Lacey Act. I admit that I euthanized five of my tigers in October 2017. These tigers
were generic tigers that I rescued years earlier. After over a decade walking on
declawed paws, the tigers became crippled and were in pain. Accordingly,
following Oklahoma law and the USDA-APHIS Animal Welfare Act, I euthanized
the tigers. The Government is misconstruing the word “take” and applying it to
protect species, including these generic tigers, in private zoos and homes. These

1Factual   Basis in Support of Pardon Application

Addendum to Petition for Pardon – Joseph Maldonado-Passage                              4
                                               157of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20          Page 158 of 279 PageID 173



animals were born and bred in my zoo and their deaths were human and lawful
under these circumstances

Finally, I was accused of illegally selling animals or falsifying various forms. I did
not illegally sell animals and any transfers I made were donations. I made no
profits off any alleged sales and any sales that took place occurred between Jeff
Lowe and the participating entity.

I respectfully request a pardon for the alleged offenses.




Addendum to Petition for Pardon – Joseph Maldonado-Passage                            5
                                         158of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 159 of 279 PageID 174




   MISC. TRIAL
      DOCS



                                  159of 279
       Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 1 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 160 of 279 PageID 175



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,             )
                                      )
           Plaintiff,                 )
                                      )
v.                                    )       Case No. CR-18-227-SLP
                                      )
JOSEPH MALDONADO-PASSAGE,             )
                                      )
           Defendant.                 )




                  COURT’S INSTRUCTIONS TO THE JURY




                                  160of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 2 of 45
Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 161 of 279 PageID 176



                                INSTRUCTION NO. 1.

                  INTRODUCTION TO FINAL INSTRUCTIONS

       Members of the jury:

       In any jury trial there are, in effect, two judges. I am one of the judges, you are

the other. I am the judge of the law. You, as jurors, are the judges of the facts. I presided

over the trial and decided what evidence was proper for your consideration. It is also my

duty at the end of the trial to explain to you the rules of law that you must follow and

apply in arriving at your verdict.

       In explaining the rules of law that you must follow, first, I will give you some

general instructions which apply in every criminal case—for example, instructions about

burden of proof and determining the believability of witnesses. Then I will give you

specific rules of law that apply to this particular case. Finally, I will explain the

procedures that you should follow in your deliberations, and the possible verdicts you

may return. These instructions will be given to you for use in the jury room, so you need

not take notes.




                                             2
                                          161of 279
       Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 3 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 162 of 279 PageID 177



                                  INSTRUCTION NO. 2.

                        DUTY TO FOLLOW INSTRUCTIONS

       You, as jurors, are the judges of the facts. But in determining what actually

happened—that is, in reaching your decision as to the facts—it is your sworn duty to

follow all of the rules of law as I explain them to you.

       You have no right to disregard or give special attention to any one instruction, or

to question the wisdom or correctness of any rule I may state to you. You must not

substitute or follow your own notion or opinion as to what the law is our ought to be.

       It is your duty to apply the law as I explain it to you, regardless of the consequences.

However, you should not read into these instructions, or anything else I may have said or

done, any suggestion as to what your verdict should be. That is entirely up to you.

       It is also your duty to base your verdict solely upon the evidence, without prejudice

or sympathy. That was the promise you made and the oath you took.




                                               3
                                            162of 279
       Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 4 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 163 of 279 PageID 178



                                  INSTRUCTION NO. 3.

                            SUPERSEDING INDICTMENT

       The Superseding Indictment by which the defendant is charged reads as follows:

       At all times relevant to this Superseding Indictment:

                                        Introduction

       1.     Defendant JOSEPH MALDONADO-PASSAGE was a resident of the

Western District of Oklahoma. He owned and/or operated an exotic animal park in

Wynnewood, Oklahoma.

       2.     C.B. was a resident of the state of Florida.

       3.     MALDONADO-PASSAGE and C.B. had an ongoing dispute regarding the

proper care, exhibition, and breeding practices for big cats, such as tigers and lions. Until

2011, the dispute was carried on primarily through traditional and social media.

       4.     In or about January 2011, C.B. and her related business entities filed a civil

lawsuit against MALDONADO-PASSAGE and his related business entities.

       5.     In or about February 2013, the civil litigation resulted in the court entering a

money judgment in excess of $1 million against MALDONADO-PASSAGE. Since that

time, and continuing until the present, C.B. and her related business entities have been

attempting to collect on the money judgment against MALDONADO-PASSAGE and his

related business entities and their successor entities.

       6.     Beginning at least by January 2012, MALDONADO-PASSAGE posted

content online, including on Facebook and YouTube websites, containing threats of

violence against C.B.


                                               4
                                            163of 279
       Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 5 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 164 of 279 PageID 179



                              Laws Pertaining to Wildlife

       7.     The Endangered Species Act (“ESA”) provided a legal framework for the

protection of endangered and threatened wildlife found within the United States. The

Secretary of the Interior determined which species were endangered or threatened under

the ESA. The Secretary of the Interior delegated the authority to administer endangered

and threatened species permit matters to the Director of the U.S. Fish and Wildlife Service.

The Service’s Division of Management Authority administered the permit program for the

import or export of listed species, the sale or offer for sale in interstate and foreign

commerce for non-native listed species, and the “taking” of non-native listed wildlife

within the United States.

       8.     All species and subspecies of tigers, Panthera tigris, were listed as

endangered under the ESA. 50 C.F.R. § 17.11.

       9.     All species of lemurs, Lemuridae, were listed as endangered under the ESA.

50 C.F.R. § 17.11.

       10.    Effective January 22, 2016, one subspecies of lion, Panthera leo leo, was

listed as endangered under the ESA. 50 C.F.R. § 17.11. Another subspecies of lion,

Panthera leo melanochaita, was listed as threatened under the ESA. 50 C.F.R. § 17.11.

The prohibitions applicable to endangered species were also applicable to Panthera leo

melanochaita. 50 C.F.R. §§ 17.40(r), 17.31(a), and 17.21.

       11.    The ESA makes it illegal to “take” any endangered species of wildlife within

the United States. 16 U.S.C. § 1538(a)(1)(B). “Take” is defined as “harass, harm, pursue,




                                             5
                                          164of 279
       Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 6 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 165 of 279 PageID 180



hunt, shoot, wound, kill, trap, capture, or collect, or to attempt to engage in any such

conduct.” 16 U.S.C. § 1532(19).

       12.      The ESA makes it illegal to “sell or offer for sale in interstate or foreign

commerce” any endangered species of wildlife. 16 U.S.C. § 1538(a)(1)(F).

       13.      The ESA makes it illegal for “any person subject to the jurisdiction of the

United States to attempt to commit, solicit another to commit, or cause to be committed,

any offense” under the ESA. 16 U.S.C. § 1538(g).

       14.      A person could become authorized to conduct activities otherwise prohibited

under the ESA, such as taking and sales in interstate commerce, only if that person either

obtained a specific permit from the U.S. Fish and Wildlife Service or became registered

under the Service’s Captive-Bred Wildlife (CBW) regulations. Issuance of an ESA permit

and CBW registration require the applicant to demonstrate that his/her activities will

enhance the propagation or survival of the species. See 50 C.F.R. § 17.21.

       15.      Effective May 5, 2016, the CBW regulations applied to all tigers, including

inter-subspecific crossed or “generic” tigers.

       16.      The Lacey Act makes it illegal for “any person to make or submit any false

record, account, or label for, or any false identification of, any fish, wildlife, or plant which

has been, or is intended to be . . . transported in interstate or foreign commerce.” 16 U.S.C.

§ 3372(d)(2).

       17.      MALDONADO-PASSAGE did not obtain any ESA permits from the U.S.

Fish and Wildlife Service and was not registered under the CBW regulations.




                                               6
                                            165of 279
       Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 7 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 166 of 279 PageID 181



                                     Count 1
   (Use of Interstate Commerce Facilities in the Commission of Murder-for-Hire)

       18.    The Federal Grand Jury incorporates paragraphs 1-6 by reference.

       19.    At least by early November 2017, MALDONADO-PASSAGE inquired of

Individual 1 whether Individual 1 would travel to Florida to murder C.B. in exchange for

a sum of money. Individual 1 told MALDONADO-PASSAGE that he would travel to

Florida to murder C.B. in exchange for a sum of money.

       20.    On or about November 6, 2017, MALDONADO-PASSAGE caused

Individual 1 to travel from the Western District of Oklahoma to Dallas, Texas, to obtain a

fake identification card for use in a proposed plot for Individual 1 to travel to Florida to

murder C.B.

       21.    On or about November 25, 2017, MALDONADO-PASSAGE used the U.S.

Postal Service to mail Individual 1’s cell phone from the Western District of Oklahoma to

Nevada to conceal Individual 1’s involvement in a proposed plot to murder C.B. in Florida.

       22.    On or about November 25, 2017, in the Western District of Oklahoma,

MALDONADO-PASSAGE gave Individual 1 approximately $3,000 in cash in exchange

for Individual 1’s agreement to travel to Florida to murder C.B. MALDONADO-

PASSAGE had obtained the cash the previous day from the sale of a big cat.

MALDONADO-PASSAGE promised to pay Individual 1 thousands of dollars more after

Individual 1 murdered C.B.




                                             7
                                          166of 279
       Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 8 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 167 of 279 PageID 182



       23.     MALDONADO-PASSAGE agreed with Individual 1 that Individual 1

would travel from the Western District of Oklahoma to South Carolina, and then to Florida,

to murder C.B.

       24.     On or about November 26, 2017, Individual 1 traveled from the Western

District of Oklahoma to South Carolina.

       25.     No physical harm came to C.B. as a result of MALDONADO-PASSAGE’s

proposed plot for her murder.

       26.     In or about November 2017, in the Western District of Oklahoma and

elsewhere,

-------------------------------- JOSEPH MALDONADO-PASSAGE,
                                   a/k/a Joseph Allen Maldonado,
                                   a/k/a Joseph Allen Schreibvogel,
                                   a/k/a “Joe Exotic,” ----------------------------------------------

caused another person to travel in interstate commerce, used and caused another person to

use the mail, and used and caused another person to use any facility of interstate commerce,

with intent that the murder of C.B. be committed in violation of the laws of the state of

Oklahoma and the state of Florida as consideration for the receipt of, and as consideration

for a promise and agreement to pay, anything of pecuniary value.

       All in violation of Title 18, United States Code, Section 1958(a), and Title 18,

United States Code, Section 2.

                                     Count 2
   (Use of Interstate Commerce Facilities in the Commission of Murder-for-Hire)

       27.     The Federal Grand Jury incorporates paragraphs 1-6 by reference.




                                                 8
                                              167of 279
       Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 9 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 168 of 279 PageID 183



       28.     Beginning in approximately July 2016, and continuing through

approximately March 2018, MALDONADO-PASSAGE repeatedly asked Individual 2

whether Individual 2 could find someone to murder C.B. in exchange for a sum of money.

       29.     On or about December 5, 2017, Individual 2 called from his cell phone and

spoke with MALDONADO-PASSAGE on his cell phone.                          Individual 2 offered to

introduce MALDONADO-PASSAGE to a person who would be willing to murder C.B.

in exchange for a sum of money. MALDONADO-PASSAGE agreed to the meeting.

       30.     On or about December 8, 2017, Individual 2 introduced MALDONADO-

PASSAGE to an undercover FBI agent, and together the three individuals discussed the

details of MALDONADO-PASSAGE’s proposed plot to murder C.B.

       31.     On various dates from December 2017 to March 2018, MALDONADO-

PASSAGE used his cell phone to speak with Individual 2 on his cell phone about using

the undercover FBI agent to murder C.B.

       32.     No physical harm came to C.B. as a result of MALDONADO-PASSAGE’s

proposed plot for her murder.

       33.     Beginning at least by December 5, 2017, and continuing through about

March 2018, in the Western District of Oklahoma,

-------------------------------- JOSEPH MALDONADO-PASSAGE,
                                   a/k/a Joseph Allen Maldonado,
                                   a/k/a Joseph Allen Schreibvogel,
                                   a/k/a “Joe Exotic,” ----------------------------------------------

used and caused another person to use any facility of interstate commerce, with intent that

the murder of C.B. be committed in violation of the laws of the state of Oklahoma and the



                                                 9
                                              168of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 10 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 169 of 279 PageID 184



state of Florida as consideration for the receipt of, and as consideration for a promise and

agreement to pay, anything of pecuniary value.

       All in violation of Title 18, United States Code, Section 1958(a), and Title 18,

United States Code, Section 2.

                                         Counts 3-7
                         (Violation of the Endangered Species Act)

       34.     The Federal Grand Jury incorporates paragraphs 1 and 7-17 by reference.

       35.     In or around October 2017, MALDONADO-PASSAGE anticipated the

arrival of certain big cats that were to be boarded for a fee at the exotic animal park.

MALDONADO-PASSAGE needed empty cages to house the big cats.

       36.     In or around October 2017, in the Western District of Oklahoma,

-------------------------------- JOSEPH MALDONADO-PASSAGE,
                                   a/k/a Joseph Allen Maldonado,
                                   a/k/a Joseph Allen Schreibvogel,
                                   a/k/a “Joe Exotic,” ----------------------------------------------

knowingly and unlawfully took the following endangered species of wildlife, by shooting

and killing them:

                             Count          Endangered Species
                                3       Tiger (Panthera tigris) #1
                                4       Tiger (Panthera tigris) #2
                                5       Tiger (Panthera tigris) #3
                                6       Tiger (Panthera tigris) #4
                                7       Tiger (Panthera tigris) #5

       All in violation of Title 16, United States Code, Section 1538(a)(1)(B), and Title 18,

United States Code, Section 2.


                                                 10
                                              169of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 11 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 170 of 279 PageID 185



                                           Count 8
                         (Violation of the Endangered Species Act)

       37.     The Federal Grand Jury incorporates paragraphs 1 and 7-17 by reference.

       38.     On or about October 30, 2017, in the Western District of Oklahoma and

elsewhere,

-------------------------------- JOSEPH MALDONADO-PASSAGE,
                                   a/k/a Joseph Allen Maldonado,
                                   a/k/a Joseph Allen Schreibvogel,
                                   a/k/a “Joe Exotic,” ----------------------------------------------

knowingly and unlawfully offered for sale in interstate commerce endangered species of

wildlife, namely two tiger cubs (Panthera tigris).

       All in violation of Title 16, United States Code, Section 1538(a)(1)(F), and Title 18,

United States Code, Section 2.

                                         Counts 9-11
                         (Violation of the Endangered Species Act)

       39.     The Federal Grand Jury incorporates paragraphs 1 and 7-17 by reference.

       40.     On or about the following dates, in the Western District of Oklahoma and

elsewhere,

-------------------------------- JOSEPH MALDONADO-PASSAGE,
                                   a/k/a Joseph Allen Maldonado,
                                   a/k/a Joseph Allen Schreibvogel,
                                   a/k/a “Joe Exotic,” ----------------------------------------------

knowingly and unlawfully sold in interstate commerce from the Western District of

Oklahoma to the following destinations, the following endangered species of wildlife:




                                                 11
                                              170of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 12 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 171 of 279 PageID 186



 Count        Date                   Animal                               Recipient/
                                                                          Destination
    9      11/16/16 Tiger, male, cub                                  Brown Zoo, Illinois
   10         2/3/18   Tiger, female, 11 weeks old                        T.S., Indiana
   11         3/6/18   Tiger, female, 6 weeks old              Brown’s Oakridge Zoo, Illinois

        All in violation of Title 16, United States Code, Section 1538(a)(1)(F), and Title 18,

United States Code, Section 2.

                                      Counts 12, 15-20
                  (Violation of the Lacey Act: False Labeling of Wildlife)

        41.     The Federal Grand Jury incorporates paragraphs 1 and 7-17 by reference.

        42.     On or about the dates listed below, in the Western District of Oklahoma and

elsewhere,

-------------------------------- JOSEPH MALDONADO-PASSAGE,
                                   a/k/a Joseph Allen Maldonado,
                                   a/k/a Joseph Allen Schreibvogel,
                                   a/k/a “Joe Exotic,” ----------------------------------------------

knowingly made and submitted and caused to be made and submitted a false record,

account, and label for, and a false identification of the following wildlife with a market

value greater than $350, that was transported and that was intended to be transported in

interstate commerce. Specifically, MALDONADO-PASSAGE designated and caused to

be designated on delivery forms and Certificates of Veterinary Inspection (CVI) that the

wildlife was being donated to the recipient or transported for exhibition only, when he

knew that, in fact, the wildlife was being sold in interstate commerce:




                                                 12
                                              171of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 13 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 172 of 279 PageID 187



 Count         Date                  Animal                      False           Recipient/
                                                                 Form            Destination
   12      11/16/16 Tiger, male, cub                           Delivery          Brown Zoo,
                                                                form               Illinois
                                                ....
   15         6/11/17 Lion, white female, 6 weeks old          Delivery              T.S.,
                                                                form                Indiana
   16         2/3/18   Tiger, female, 11 weeks old             Delivery              T.S.,
                                                                form                Indiana
   17         3/6/18   Tiger, female, 6 weeks old              Delivery       Brown’s Oakridge
                                                                form            Zoo, Illinois
   18         6/12/18 African lion, male, 8 years old             CVI        Animal Haven Zoo,
                      African lion, female, 8 years old                         Wisconsin
   19         6/13/18 Lion, male, 5 years old                  Delivery      Animal Haven Zoo,
                      Lion, female, 7 years old                 form            Wisconsin
   20         6/18/18 Lion, male, 2 weeks old                  Delivery         Branson Wild
                      Lion, male, adult, “Moses”                form           World, Missouri

        All in violation of Title 16, United States Code, Section 3372(d)(2), and Section

3373(d)(3)(A)(ii), and Title 18, United States Code, Section 2.

                                          Count 21
                   (Violation of the Lacey Act: False Labeling of Wildlife)

        43.      The Federal Grand Jury incorporates paragraphs 1 and 7-16 by reference.

        44.      On or about September 29, 2017, in the Western District of Oklahoma and

elsewhere,

-------------------------------- JOSEPH MALDONADO-PASSAGE,
                                   a/k/a Joseph Allen Maldonado,
                                   a/k/a Joseph Allen Schreibvogel,
                                   a/k/a “Joe Exotic,” ----------------------------------------------




                                                 13
                                              172of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 14 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 173 of 279 PageID 188



knowingly made and submitted a false record, account, and label for, and a false

identification of wildlife, namely a 10-week-old female lemur, with a market value greater

than $350, in that MALDONADO-PASSAGE created a delivery form showing that the

lemur was donated from himself to Ringling Animal Care, in Ringling, Oklahoma, when

he knew that, in fact, the lemur had been sold and transported in interstate commerce.

      All in violation of Title 16, United States Code, Section 3372(d)(2), and Section

3373(d)(3)(A)(ii), and Title 18, United States Code, Section 2.




                                            14
                                         173of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 15 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 174 of 279 PageID 189



                                 INSTRUCTION NO. 4.

                     PRESUMPTION OF INNOCENCE—
                  BURDEN OF PROOF—REASONABLE DOUBT

       The government has the burden of proving the defendant guilty beyond a reasonable

doubt. The law does not require a defendant to prove his innocence or produce any

evidence at all. The government has the burden of proving the defendant guilty beyond a

reasonable doubt, and if it fails to do so, you must find the defendant not guilty.

       Proof beyond a reasonable doubt is proof that leaves you firmly convinced of the

defendant’s guilt. There are few things in this world that we know with absolute certainty,

and in criminal cases, the law does not require proof that overcomes every possible doubt.

It is only required that the government’s proof exclude any “reasonable doubt” concerning

the defendant’s guilt. A reasonable doubt is a doubt based on reason and common sense

after careful and impartial consideration of all the evidence in the case. If, based on your

consideration of the evidence, you are firmly convinced that the defendant is guilty of the

crimes charged, you must find him guilty. If, on the other hand, you think there is a real

possibility that the defendant is not guilty, you must give the defendant the benefit of the

doubt and find the defendant not guilty.




                                             15
                                           174of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 16 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 175 of 279 PageID 190



                                INSTRUCTION NO. 5.

               SUPERSEDING INDICTMENT IS NOT EVIDENCE

      An indictment—or, in this case, the Superseding Indictment—is a formal method

of accusing a defendant of a crime. It is not evidence of any kind against a defendant and

does not create any presumption or permit any inference of guilt. It is merely a charge or

accusation—nothing more and nothing less.




                                           16
                                         175of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 17 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 176 of 279 PageID 191



                               INSTRUCTION NO. 6.

                     ON OR ABOUT A PARTICULAR DATE

      You will note that the Superseding Indictment charges that the crimes were

committed on or about certain dates. The government must prove beyond a reasonable

doubt that the defendant committed the crime or crimes reasonably near the date or dates

charged.




                                          17
                                        176of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 18 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 177 of 279 PageID 192



                                 INSTRUCTION NO. 7.

                             NOTE TAKING BY JURORS

        You have been permitted to take notes during the testimony of this case. If you have

done so, you may refer to your notes during deliberations and discuss the contents of them

with other jurors. In your deliberations, give no more or no less weight to the views of a

fellow juror just because that juror did or did not take notes. Your notes are not official

transcripts but are simply aids to your memory. It is the testimony from the witness stand

that must be the basis of your determination of the facts and, ultimately, your verdict in the

case.




                                             18
                                           177of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 19 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 178 of 279 PageID 193



                                 INSTRUCTION NO. 8.

                                EVIDENCE—DEFINED

       You must make your decision based only on the evidence that you saw and heard

here in court. Do not let rumors, suspicions, or anything else that you may have seen or

heard outside of court influence your decision in any way.

       The evidence in this case includes only what the witnesses said while they were

testifying under oath, the exhibits that I allowed into evidence, the stipulations that the

lawyers agreed to, and the facts that I have judicially noticed.

       Nothing else is evidence. The lawyer’s statements and arguments are not evidence.

Their questions and objections are not evidence. My legal rulings are not evidence. And

my comments and questions are not evidence.

       During the trial, to the extent that I did not let you hear the answers to some of the

questions that the lawyers asked, or ruled that you could not see some of the exhibits that

the lawyers wanted you to see, or ordered you to disregard things that you saw or heard, or

struck things from the record, you must completely ignore all of those things. Do not even

think about them. Do not speculate about what a witness might have said or what an exhibit

might have shown. These things are not evidence, and you are bound by your oath not to

let them influence your decision in any way.




                                             19
                                           178of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 20 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 179 of 279 PageID 194



                                 INSTRUCTION NO. 9.

        EVIDENCE—DIRECT AND CIRCUMSTANTIAL—INFERENCES

       There are, generally speaking, two types of evidence from which a jury may

properly determine the facts of a case. One is direct evidence, such as the testimony of an

eyewitness. The other is indirect or circumstantial evidence, that is, the proof of a chain of

facts which point to the existence or non-existence of certain other facts.

       As a general rule, the law makes no distinction between direct and circumstantial

evidence. The law simply requires that you find the facts in accord with all the evidence

in the case, both direct and circumstantial.

       While you must consider only the evidence in this case, you are permitted to draw

reasonable inferences from the testimony and exhibits, inferences you feel are justified in

the light of common experience. An inference is a conclusion that reason and common

sense may lead you to draw from facts which have been proved.

       By permitting such reasonable inferences, you may make deductions and reach

conclusions that reason and common sense lead you to draw from the facts which have

been established by the testimony and evidence in this case.




                                               20
                                           179of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 21 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 180 of 279 PageID 195



                                INSTRUCTION NO. 10.

               TRANSCRIPTS OF RECORDED CONVERSATIONS

       During this trial, you have heard sound and video recordings of certain

conversations. These conversations were legally recorded; they are a proper form of

evidence and may be considered by you as you would any other evidence. You also saw

transcripts of those recorded conversations.

       Keep in mind that the transcripts are not evidence. They were only as a guide to

help you follow what was being said. The recordings themselves are the evidence. If you

noticed any differences between what you heard on the recordings and what you read in

the transcripts, you must rely on what you heard, not what you read. If you could not hear

or understand certain parts of the recordings, you must ignore the transcripts as far as those

parts are concerned.




                                               21
                                           180of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 22 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 181 of 279 PageID 196



                               INSTRUCTION NO. 11.

                                   SIMILAR ACTS

       You have heard evidence of other crimes, acts, and wrongs engaged in by the

defendant. You may consider that evidence only as it bears on the defendant’s motive,

opportunity, intent, preparation, plan, knowledge, or absence of mistake or accident, and

for no other purpose. Of course, the fact that the defendant may have previously committed

other crimes, acts, and wrongs does not mean that the defendant necessarily committed the

act charged in this case.




                                           22
                                         181of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 23 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 182 of 279 PageID 197



                                INSTRUCTION NO. 12.

                           CREDIBILITY OF WITNESSES

       I remind you that it is your job to decide whether the government has proved the

guilt of the defendant beyond a reasonable doubt. In doing so, you must consider all of the

evidence. This does not mean, however, that you must accept all of the evidence as true or

accurate.

       You are the sole judges of the credibility or “believability” of each witness and the

weight to be given to the witness’s testimony. An important part of your job will be making

judgments about the testimony of the witnesses who testified in this case, including the

defendant. You should think about the testimony of each witness you have heard and

decide whether you believe all or any part of what each witness had to say, and how

important that testimony was.

       In making that decision, I suggest that you ask yourself a few questions: Did the

witness impress you as honest? Did the witness have any particular reason not to tell the

truth? Did the witness have a personal interest in the outcome in this case? Did the witness

have any relationship with either the government or the defense? Did the witness seem to

have a good memory? Did the witness clearly see or hear the things about which he/she

testified? Did the witness have the opportunity and ability to understand the questions

clearly and answer them directly? Did the witness’s testimony differ from the testimony

of other witnesses?

       When weighing the conflicting testimony, you should consider whether the

discrepancy has to do with a material fact or with an unimportant detail. And you should


                                            23
                                          182of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 24 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 183 of 279 PageID 198



keep in mind that innocent mis-recollection—like failure of recollection—is not

uncommon.

       The testimony of the defendant should be weighed and his credibility evaluated in

the same way as that of any other witness.

       In reaching a conclusion on a particular point, or ultimately in reaching a verdict in

this case, do not make any decisions simply because there were more witnesses on one side

than on the other.




                                             24
                                          183of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 25 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 184 of 279 PageID 199



                                INSTRUCTION NO. 13.

                        LAW ENFORCEMENT WITNESSES

       You have heard the testimony of law enforcement officials. The fact that a witness

may be employed by the federal government as a law enforcement official does not mean

that his/her testimony is necessarily deserving of more or less consideration or greater or

lesser weight than that of an ordinary witness.

       It is your decision, after reviewing all the evidence, whether to accept the testimony

of the law enforcement witness, and it is within your province to give that testimony

whatever weight, if any, you find it deserves.




                                             25
                                          184of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 26 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 185 of 279 PageID 200



                                INSTRUCTION NO. 14.

                                 EXPERT WITNESSES

       During the trial, you heard the testimony of persons with scientific, technical, or

other specialized knowledge that may assist you in understanding the evidence or in

determining a fact in issue. A witness who has knowledge, skill, experience, training or

education, may testify and state an opinion concerning such matters.

       You are not required to accept such an opinion. You should consider opinion

testimony just as you consider other testimony in this trial. Give opinion testimony as

much weight as you think it deserves, considering the education and experience of the

witness, the soundness of the reasons given for the opinion, and other evidence in the trial.




                                             26
                                          185of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 27 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 186 of 279 PageID 201



                                 INSTRUCTION NO. 15.

                  IMPEACHMENT BY PRIOR INCONSISTENCIES

         You have heard the testimony of certain witnesses who, before this trial, made

statements that may be different from their testimony here in court.

         These earlier statements were brought to your attention only to help you decide how

believable the witnesses’ testimony in this trial was. You cannot use them as proof of

anything else. You can only use them as one way of evaluating their testimony here in

court.




                                             27
                                           186of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 28 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 187 of 279 PageID 202



                               INSTRUCTION NO. 16.

                    IMPEACHMENT BY PRIOR CONVICTION

      The testimony of a witness may be discredited or impeached by showing that the

witness previously has been convicted either of a felony, that is, of a crime punishable by

imprisonment for a term of years or of a crime of dishonesty or false statement. A prior

conviction does not mean that a witness is not qualified to testify; it is merely one

circumstance that you may consider in determining the credibility of the witness. You may

decide how much weight to give any prior felony conviction or any crime of dishonesty

that was used to impeach a witness.




                                            28
                                          187of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 29 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 188 of 279 PageID 203



                                INSTRUCTION NO. 17.

                                     INFORMANT

       You have heard testimony from an informant for the government. An informant is

someone who provides evidence against someone else for a personal reason or advantage.

The testimony of an informant alone, if believed by the jury, may be of sufficient weight

to sustain a verdict of guilt, even though not corroborated or supported by other evidence.

       You must examine and weigh an informant’s testimony with greater care than the

testimony of an ordinary witness. You must determine whether the informant’s testimony

has been affected by self-interest, by an agreement he/she has with the government, by

his/her own interest in the outcome of the case, or by prejudice against the defendant.

       You should not convict a defendant based on the unsupported testimony of an

informant, unless you believe the unsupported testimony beyond a reasonable doubt.




                                            29
                                          188of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 30 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 189 of 279 PageID 204



                                 INSTRUCTION NO. 18.

                           INVESTIGATIVE TECHNIQUES

       You have heard testimony as to the manner in which the government conducted its

investigation in this case, including certain investigative methods or techniques that were

used and certain investigative methods or techniques that were not used. In attempting to

prove its case, the government is under no obligation to use all of the investigative methods

that are available to it or to use any particular method.

       The question is whether the evidence presented is sufficient to convince you beyond

a reasonable doubt of a defendant’s guilt.




                                               30
                                             189of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 31 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 190 of 279 PageID 205



                                INSTRUCTION NO. 19.

     COUNTS 1 AND 2—USE OF INTERSTATE COMMERCE FACILITIES
             IN THE COMMISSION OF MURDER-FOR-HIRE
                         18 U.S.C. § 1958(a)

       The defendant has been charged with two counts of violating 18 U.S.C. § 1958(a).

To find the defendant guilty of this crime, you must be convinced that the government has

proved each of the following beyond a reasonable doubt:

       First:        the defendant either (i) traveled in or caused another person to
                     travel in interstate commerce or (ii) used or caused another
                     person to use the mail or any facility of interstate commerce;

       Second:       that the defendant did so with the intent that a murder be
                     committed in violation of the laws of any State or of the United
                     States; and

       Third:        that the murder in question was intended to be committed
                     either (i) as consideration for the receipt of anything of
                     pecuniary value or (ii) as consideration for a promise or
                     agreement to pay anything of pecuniary value.

       Regarding the first element, you are instructed that “interstate commerce” means

commerce or travel between one state of the United States and another state of the United

States, and that “commerce” includes travel, trade, transportation, and communication.

You are further instructed that a cellular telephone is a “facility of interstate commerce.”

       Regarding the second element, you are instructed that intent ordinarily must not be

proved directly, because there is no way of fathoming or scrutinizing the operations of the

human mind.       But you may infer the defendant’s intent from the surrounding

circumstances. You may consider any statement made and act done or omitted by the

defendant, and all other facts and circumstances in evidence which indicate the defendant’s



                                             31
                                           190of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 32 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 191 of 279 PageID 206



state of mind at the time he is alleged to have committed the crime charged. You may

consider it reasonable to draw the inference and find that a person intends the natural

probable consequences of acts knowingly done or knowingly omitted.

      Regarding the third element, you are instructed that “anything of pecuniary value”

means anything of value in the form of money, a negotiable instrument, a commercial

interest, or anything else the primary significance of which is economic advantage. You

are further instructed that “consideration” means something (such as an act, a forbearance,

or a return promise) bargained for and received by a promisor from a promisee or that

which motivates a person to do something.




                                            32
                                          191of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 33 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 192 of 279 PageID 207



                               INSTRUCTION NO. 20.

                  COUNTS 3 THROUGH 7—ILLEGAL TAKING
                      (ENDANGERED SPECIES ACT)
                           16 U.S.C. § 1538(a)(1)(B)

      The defendant has been charged with five counts of violating 16 U.S.C.

§ 1538(a)(1)(B). To find the defendant guilty of this crime, you must be convinced that

the government has proved each of the following beyond a reasonable doubt:

      First:        that the defendant did take an endangered species within the
                    United States;

      Second:       that the defendant acted knowingly;

      Third:        that the animal was the endangered species alleged by the
                    government;

      Fourth:       that the defendant knew the animal was a panthera tigris
                    (tiger); and

      Fifth:        that the defendant did not have a permit to take the animal.

      Regarding the first and third elements, you are instructed that panthera tigris (tiger)

is an endangered species.

      Regarding the first and fifth elements, you are instructed that to “take” means to

harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to attempt to

engage in any such conduct.

      Regarding the second element, you are instructed that “knowingly” means that the

act was done voluntarily and intentionally, and not because of mistake or accident. You

are further instructed that the government need not prove the defendant intended to violate

the Endangered Species Act if he intended to perform the act prohibited thereby.



                                            33
                                          192of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 34 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 193 of 279 PageID 208



                               INSTRUCTION NO. 21.

                     COUNT 8—ILLEGAL OFFER FOR SALE
                        (ENDANGERED SPECIES ACT)
                           16 U.S.C. § 1538(a)(1)(F)

      The defendant has been charged with one count of violating 16 U.S.C.

§ 1538(a)(1)(F). To find the defendant guilty of this crime, you must be convinced that the

government has proved each of the following beyond a reasonable doubt:

      First:        that the defendant offered for sale in interstate commerce an
                    endangered species within the United States;

      Second:       that the defendant acted knowingly;

      Third:        that the animal was the endangered species alleged by the
                    government;

      Fourth:       that the defendant knew the animal was a panthera tigris
                    (tiger); and

      Fifth:        that the defendant did not have a permit to offer the animal for
                    sale.

      Regarding the first element, you are instructed that “interstate commerce” means

commerce or travel between one state of the United States and another state of the United

States, and that “commerce” includes travel, trade, transportation, and communication.

      Regarding the first and third elements, you are instructed that panthera tigris (tiger)

is an endangered species.

      Regarding the second element, you are instructed that “knowingly” means that the

act was done voluntarily and intentionally, and not because of mistake or accident. You

are further instructed that the government need not prove the defendant intended to violate

the Endangered Species Act if he intended to perform the act prohibited thereby.


                                            34
                                          193of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 35 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 194 of 279 PageID 209



                               INSTRUCTION NO. 22.

                   COUNTS 9 THROUGH 11—ILLEGAL SALE
                       (ENDANGERED SPECIES ACT)
                           16 U.S.C. § 1538(a)(1)(F)

      The defendant has been charged with three counts of violating 16 U.S.C.

§ 1538(a)(1)(F). To find the defendant guilty of this crime, you must be convinced that the

government has proved each of the following beyond a reasonable doubt:

      First:        that the defendant sold in interstate commerce an endangered
                    species within the United States;

      Second:       that the defendant acted knowingly;

      Third:        that the animal was the endangered species alleged by the
                    government;

      Fourth:       that the defendant knew the animal was a panthera tigris
                    (tiger); and

      Fifth:        that the defendant did not have a permit to sell the animal.

      Regarding the first element, you are instructed that “interstate commerce” means

commerce or travel between one state of the United States and another state of the United

States, and that “commerce” includes travel, trade, transportation, and communication.

      Regarding the first and third elements, you are instructed that panthera tigris (tiger)

is an endangered species.

      Regarding the second element, you are instructed that “knowingly” means that the

act was done voluntarily and intentionally, and not because of mistake or accident. You

are further instructed that the government need not prove the defendant intended to violate

the Endangered Species Act if he intended to perform the act prohibited thereby.



                                            35
                                          194of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 36 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 195 of 279 PageID 210



                                INSTRUCTION NO. 23.

    COUNTS 12 AND 15 THROUGH 20—FALSE RECORDS OF WILDLIFE
                             (LACEY ACT)
               16 U.S.C. §§ 3372(d)(2) and 3373(d)(3)(A)(ii)

       The defendant has been charged with seven counts of violating 16 U.S.C.

§§ 3372(d)(2) and 3373(d)(3)(A)(ii) regarding tigers and lions. To find the defendant

guilty of this crime, you must be convinced that the government has proved each of the

following beyond a reasonable doubt:

       First:        that the defendant knowingly made or submitted a false record,
                     account, label, or identification concerning wildlife;

       Second:       that the wildlife had been or were intended to be transported in
                     interstate commerce; and

       Third:        that the defendant’s making or submission of a false record,
                     account, label, or identification concerning wildlife involved
                     the sale of wildlife with a market value of greater than $350.

       Regarding the first element, you are instructed that “knowingly” means that the act

was done voluntarily and intentionally, and not because of mistake or accident.

       Regarding the first, second, and third elements, you are instructed that “wildlife”

means any wild animal, whether alive or dead, including without limitation any wild

mammal, bird, reptile, amphibian, fish, mollusk, crustacean, arthropod, coelenterate, or

other invertebrate, whether or not bred, hatched, or born in captivity, and includes any part,

product, egg, or offspring thereof.




                                             36
                                           195of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 37 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 196 of 279 PageID 211



                                 INSTRUCTION NO. 24.

                   COUNT 21—FALSE RECORD OF WILDLIFE
                                  (LACEY ACT)
                    16 U.S.C. §§ 3372(d)(2) and 3373(d)(3)(A)(ii)

       The defendant has been charged with one count of violating 16 U.S.C.

§§ 3372(d)(2) and 3373(d)(3)(A)(ii) regarding a lemur. To find the defendant guilty of this

crime, you must be convinced that the government has proved each of the following beyond

a reasonable doubt:

       First:         that the defendant knowingly made or submitted a false record,
                      account, label, or identification concerning wildlife;

       Second:        that the wildlife had been or were intended to be transported in
                      interstate commerce; and

       Third:         that the defendant’s making or submission of a false record,
                      account, label, or identification concerning wildlife involved
                      the sale of wildlife with a market value of greater than $350.

       Regarding the first element, you are instructed that “knowingly” means that the act

was done voluntarily and intentionally, and not because of mistake or accident.

       Regarding the first, second, and third elements, you are instructed that “wildlife”

means any wild animal, whether alive or dead, including without limitation any wild

mammal, bird, reptile, amphibian, fish, mollusk, crustacean, arthropod, coelenterate, or

other invertebrate, whether or not bred, hatched, or born in captivity, and includes any part,

product, egg, or offspring thereof.




                                             37
                                           196of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 38 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 197 of 279 PageID 212



                                INSTRUCTION NO. 25.

               CAUTION—CONSIDER ONLY CRIMES CHARGED

       You are here to decide whether the government has proved beyond a reasonable

doubt that the defendant is guilty of the crimes charged. The defendant is not on trial for

any act, conduct, or crime not charged in the Superseding Indictment.

       It is not up to you to decide whether anyone who is not on trial in this case should

be prosecuted for any of the crimes charged. The fact that another person also may be

guilty is no defense to a criminal charge.

       The question of the possible guilt of others should not enter your thinking as you

decide whether this defendant has been proved guilty of the crimes charged.




                                               38
                                             197of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 39 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 198 of 279 PageID 213



                                INSTRUCTION NO. 26.

                                 MULTIPLE COUNTS

       A separate crime is charged against the defendant in each count of the Superseding

Indictment. You must separately consider the evidence against the defendant on each count

and return a separate verdict for each count.

       Your verdict as to any count, whether it is guilty or not guilty, should not influence

your verdict as to any other count.




                                             39
                                          198of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 40 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 199 of 279 PageID 214



                              INSTRUCTION NO. 27.

                           CAUTION—PUNISHMENT

      If you find the defendant guilty, it will be my duty to decide what the punishment

will be. You should not discuss or consider the possible punishment in any way while

deciding your verdict.




                                          40
                                        199of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 41 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 200 of 279 PageID 215



                                INSTRUCTION NO. 28.

                      COMMUNICATION WITH THE COURT

       If you want to communicate with me at any time during your deliberations, please

write down your message or question and give it to the bailiff, who will bring it to my

attention. I will respond as promptly as possible, either in writing or by having you return

to the courtroom so that I can address you orally. I caution you, however, that with any

message or question you might send, you should not tell me any details of your

deliberations or indicate how many of you are voting in a particular way on any issue.

       Let me remind you again that nothing I have said in these instructions, nor anything

I have said or done during the trial, was meant to suggest to you what I think your decision

should be. That is your exclusive responsibility.




                                            41
                                          200of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 42 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 201 of 279 PageID 216



                                INSTRUCTION NO. 29.

                               CLOSING ARGUMENTS

       Counsel will now be allowed to make closing arguments. You are reminded that

what the lawyers say is not evidence. It is intended to assist you in recalling the evidence

and to suggest inferences you may wish to draw, but you are not bound by what the lawyers

say in closing argument. It is your recollection of the evidence and the inferences you

choose to draw that control. Counsel may refer to the instructions I have given you about

the law you are to apply when deciding this case.         In that regard, if there is any

inconsistency between what counsel may say about the instructions and the actual

instructions I have given to you, you must apply the instructions as I have stated them.

       Because the government has the burden of proof, the government will go first, then

the defendant will make a closing argument, and then the government will complete the

arguments by presenting a rebuttal argument.




                                            42
                                          201of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 43 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 202 of 279 PageID 217



                                INSTRUCTION NO. 30.

                      DUTY TO DELIBERATE—VERDICT FORM

        In a moment, the bailiff will escort you to the jury room and provide each of you

with a copy of the instructions that I have just read. Any exhibits admitted into evidence

will also be placed in the jury room for your review.

        If any of you have cell phones or similar devices with you, you are instructed to be

sure they are turned off and then to turn them over to the bailiff as you enter the jury

deliberation room. They will be held by the bailiff for you and returned to you after your

deliberations are completed and during any lunch break or similar period when you are not

deliberating. The purpose of this requirement is to avoid any interruption or distraction

during your deliberations and to avoid any question of outside contact with the jury during

your deliberations.

        You will note from the oath about to be taken by the bailiff, that during the course

of your deliberations, the bailiff and other persons are forbidden from communicating in

any way or manner with any member of the jury on any subject touching the merits of the

case.

        When you go to the jury room, you should first select a foreperson, who will help

to guide your deliberations and will speak for you here in the courtroom. The second thing

you should do is review the instructions. Not only will your deliberations be more

productive if you understand the legal principles upon which your verdict must be based,

but for your verdict to be valid, you must follow the instructions throughout your




                                             43
                                           202of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 44 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 203 of 279 PageID 218



deliberations. Remember, you are the judges of the facts, but you are bound by your oath

to follow the law stated in the instructions.

       To reach a verdict, whether it is guilty or not guilty, all of you must agree. Your

verdict must be unanimous on each count of the Superseding Indictment.                 Your

deliberations will be secret. You will never have to explain your verdict to anyone.

       You must consult with one another and deliberate in an effort to reach agreement if

you can do so. Each of you must decide the case for yourself, but only after an impartial

consideration of the evidence with your fellow jurors. During your deliberations, do not

hesitate to reexamine your own opinions and change your mind if convinced that you were

wrong. But do not give up your honest beliefs solely because of the opinion of your fellow

jurors, or for the mere purpose of returning a verdict.

       Remember at all times, you are judges—judges of the facts. You must decide

whether the government has proved the defendant guilty beyond a reasonable doubt.

       A verdict form has been prepared for your convenience. The foreperson will write

the unanimous answer of the jury in the space provided for each count of the Superseding

Indictment, either guilty or not guilty. At the conclusion of your deliberations, the

foreperson should date and sign the verdict.

       If you need to communicate with me during your deliberations, the foreperson

should write the message and give it to the bailiff. I will either reply in writing or bring

you back into the court to respond to your message. Under no circumstances should you

reveal to me the numerical division of the jury.

       The bailiff will come forward and be sworn.


                                                44
                                           203of 279
      Case 5:18-cr-00227-SLP Document 114 Filed 04/02/19 Page 45 of 45
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 204 of 279 PageID 219



       Members of the jury, please follow the bailiff to the deliberation room where you

will commence your deliberations. The alternate jurors will remain in the courtroom. All

persons in the courtroom please remain seated until the jury has retired.




                                            45
                                          204of 279
      Case 5:18-cr-00227-SLP Document 113 Filed 04/02/19 Page 1 of 6
Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 205 of 279 PageID 220




                                 205of 279
      Case 5:18-cr-00227-SLP Document 113 Filed 04/02/19 Page 2 of 6
Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 206 of 279 PageID 221




                                 206of 279
      Case 5:18-cr-00227-SLP Document 113 Filed 04/02/19 Page 3 of 6
Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 207 of 279 PageID 222




                                 207of 279
      Case 5:18-cr-00227-SLP Document 113 Filed 04/02/19 Page 4 of 6
Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 208 of 279 PageID 223




                                 208of 279
      Case 5:18-cr-00227-SLP Document 113 Filed 04/02/19 Page 5 of 6
Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 209 of 279 PageID 224




                                 209of 279
      Case 5:18-cr-00227-SLP Document 113 Filed 04/02/19 Page 6 of 6
Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 210 of 279 PageID 225




                                 210of 279
                  Case 5:18-cr-00227-SLP Document 134 Filed 01/23/20 Page 2 of 9
       Appellate
          Case Case:   20-6010 Document:
                 4:20-cv-01339-P  Document 010110334334
                                           6 Filed 12/22/20 Date
                                                             PageFiled:
                                                                    211 04/15/2020  Page:
                                                                        of 279 PageID 226 425

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 1A
                                                                                                  Judgment—Page        2      of        9
DEFENDANT:                      Joseph Maldonado-Passage, a/k/a Joseph Allen Maldonado, a/k/a Joseph Allen Schreibvogel, a/k/a Joe Exotic
CASE NUMBER:                    CR-18-00227-001-SLP

                                       ADDITIONAL COUNTS OF CONVICTION
Title & Section                        Nature of Offense                         Offense Ended                              Count
16 U.S.C § 1538(a)(1)(B),          Violation of the Endangered                        Oct. 2017                                3
16 U.S.C. § 1540(b)(1), and       Species Act, aiding and abetting
18 U.S.C. § 2

16 U.S.C § 1538(a)(1)(B),          Violation of the Endangered                        Oct. 2017                                4
16 U.S.C. § 1540(b)(1), and       Species Act, aiding and abetting
18 U.S.C. § 2

16 U.S.C § 1538(a)(1)(B),          Violation of the Endangered                        Oct. 2017                                5
16 U.S.C. § 1540(b)(1), and       Species Act, aiding and abetting
18 U.S.C. § 2

16 U.S.C § 1538(a)(1)(B),          Violation of the Endangered                        Oct. 2017                                6
16 U.S.C. § 1540(b)(1), and       Species Act, aiding and abetting
18 U.S.C. § 2

16 U.S.C § 1538(a)(1)(B),          Violation of the Endangered                        Oct. 2017                                7
16 U.S.C. § 1540(b)(1), and       Species Act, aiding and abetting
18 U.S.C. § 2

16 U.S.C. §1538(a)(1)(F)           Violation of the Endangered                       10/30/2017                                8
and 16 U.S.C. § 1540(b)(1)        Species Act, aiding and abetting

16 U.S.C. §1538(a)(1)(F)           Violation of the Endangered                       11/16/2016                                9
and 16 U.S.C. § 1540(b)(1)        Species Act, aiding and abetting

16 U.S.C. §1538(a)(1)(F)           Violation of the Endangered                       02/03/2018                               10
and 16 U.S.C. § 1540(b)(1)        Species Act, aiding and abetting

16 U.S.C. §1538(a)(1)(F)           Violation of the Endangered                       03/06/2018                               11
and 16 U.S.C. § 1540(b)(1)        Species Act, aiding and abetting

16 U.S.C. § 3372(d)(2),             Violation of the Lacey Act:                      11/16/2016                               12
16 U.S.C. § 3373(d)(3)(A)            False labeling of wildlife
(ii) and 18 U.S.C. § 2

16 U.S.C. § 3372(d)(2),             Violation of the Lacey Act:                      06/11/2017                               15
16 U.S.C. § 3373(d)(3)(A)            False labeling of wildlife
(ii) and 18 U.S.C. § 2




                                                                  211of 279                                      Volume 1 Page 425   425
                  Case 5:18-cr-00227-SLP Document 134 Filed 01/23/20 Page 3 of 9
       Appellate
          Case Case:   20-6010 Document:
                 4:20-cv-01339-P  Document 010110334334
                                           6 Filed 12/22/20 Date
                                                             PageFiled:
                                                                    212 04/15/2020  Page:
                                                                        of 279 PageID 227 426

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 1B
                                                                                                  Judgment—Page        3      of        9
DEFENDANT:                      Joseph Maldonado-Passage, a/k/a Joseph Allen Maldonado, a/k/a Joseph Allen Schreibvogel, a/k/a Joe Exotic
CASE NUMBER:                    CR-18-00227-001-SLP

                                       ADDITIONAL COUNTS OF CONVICTION
Title & Section                        Nature of Offense                         Offense Ended                              Count
16 U.S.C. § 3372(d)(2),             Violation of the Lacey Act:                      02/03/2018                               16
16 U.S.C. § 3373(d)(3)(A)            False labeling of wildlife
(ii) and 18 U.S.C. § 2

16 U.S.C. § 3372(d)(2),             Violation of the Lacey Act:                      03/06/2018                               17
16 U.S.C. § 3373(d)(3)(A)            False labeling of wildlife
(ii) and 18 U.S.C. § 2

16 U.S.C. § 3372(d)(2),             Violation of the Lacey Act:                      06/12/2018                               18
16 U.S.C. § 3373(d)(3)(A)            False labeling of wildlife
(ii) and 18 U.S.C. § 2

16 U.S.C. § 3372(d)(2),             Violation of the Lacey Act:                      06/13/2018                               19
16 U.S.C. § 3373(d)(3)(A)            False labeling of wildlife
(ii) and 18 U.S.C. § 2

16 U.S.C. § 3372(d)(2),             Violation of the Lacey Act:                      06/18/2018                               20
16 U.S.C. § 3373(d)(3)(A)            False labeling of wildlife
18 U.S.C. § 2

16 U.S.C. § 3372(d)(2),             Violation of the Lacey Act:                      09/29/2017                               21
16 U.S.C. § 3373(d)(3)(A)            False labeling of wildlife
(ii) and 18 U.S.C. § 2




                                                                  212of 279                                      Volume 1 Page 426   426
                 Case 5:18-cr-00227-SLP Document 134 Filed 01/23/20 Page 4 of 9
      Appellate
         Case Case:   20-6010 Document:
                4:20-cv-01339-P  Document 010110334334
                                          6 Filed 12/22/20 Date
                                                            PageFiled:
                                                                   213 04/15/2020  Page:
                                                                       of 279 PageID 228 427
AO 245B (Rev. 09/19) Judgment in Criminal Case
                    Sheet 2 — Imprisonment

                                                                                                     Judgment — Page       4       of       9
DEFENDANT:                    Joseph Maldonado-Passage, a/k/a Joseph Allen Maldonado, a/k/a Joseph Allen Schreibvogel, a/k/a Joe Exotic
CASE NUMBER:                  CR-18-00227-001-SLP

                                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
        264 months. This consists of 108 months on Ct. 1; 108 months on Ct. 2, to run consecutively to Ct. 1;
        12 months on each of Cts. 3-11, to run concurrently with each other and with Ct. 1; and 48 months on each
        of Cts. 12 and 15-21, to run concurrently with each other but consecutively to Cts. 1 and 2.


           The court makes the following recommendations to the Bureau of Prisons:

         It is recommended the defendant participate in the Federal Bureau of Prisons Inmate Financial Responsibility Program at a rate
         determined by Bureau of Prisons staff in accordance with the program.

         It is recommended that the defendant, if eligible, be designated to FMC Fort Worth or FPC Pensacola.


          The defendant is remanded to the custody of the United States Marshal.

          The defendant shall surrender to the United States Marshal for this district:
               at                                     a.m.         p.m.     on                                                 .
               as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               By 2 p.m. on
               as notified by the United States Marshal.
               as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:



        Defendant delivered
                                                                                          to
        on

at                                                 , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                           By

                                                                                 DEPUTY UNITED STATES MARSHAL




                                                                                                      Judgment—Page     5   of             9
                                                                   213of 279                                    Volume 1 Page 427         427
AO 245B
                    Case 5:18-cr-00227-SLP Document 134 Filed 01/23/20 Page 5 of 9
        (Rev. 09/19) Case:
                     Judgment20-6010
                              in a Criminal Case
      Appellate
           Case 4:20-cv-01339-P               Document:
                                            010110334334
                                            6 Filed 12/22/20 Date
                                               Document       PageFiled:
                                                                     214 04/15/2020  Page:
                                                                         of 279 PageID 229 428
                    Sheet 3 — Supervised Release

DEFENDANT:             Joseph Maldonado-Passage, a/k/a Joseph Allen Maldonado, a/k/a Joseph Allen Schreibvogel, a/k/a Joe Exotic
CASE NUMBER:           CR-18-00227-001-SLP

                                                SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
3 years on each of Cts. 1, 2, 12, and 15-21, and 1 year on each of Cts. 3-11.


                                               MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
     release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               The above drug testing condition is suspended, based on the court's determination that you pose a low risk
               of future substance abuse. (check if applicable)
         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
4.
         sentence of restitution. (check if applicable)
5.       You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
6.       seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
         location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       You must participate in an approved program for domestic violence. (check if applicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on
the attached page.




                                                               214of 279                                      Volume 1 Page 428    428
                 Case 5:18-cr-00227-SLP Document 134 Filed 01/23/20 Page 6 of 9
      Appellate
         Case Case:   20-6010 Document:
                4:20-cv-01339-P  Document 010110334334
                                          6 Filed 12/22/20 Date
                                                            PageFiled:
                                                                   215 04/15/2020  Page:
                                                                       of 279 PageID 230 429
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                           Judgment—           6        of           9
DEFENDANT:               Joseph Maldonado-Passage, a/k/a Joseph Allen Maldonado, a/k/a Joseph Allen Schreibvogel, a/k/a Joe Exotic
CASE NUMBER:             CR-18-00227-001-SLP

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.


1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
    of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
    within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
    how and when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
    permission from the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
    living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
    change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
    the probation officer within 72 hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
    probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
    excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless
    the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
    (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
    change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances,
    you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
    has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
    the permission of the probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
    person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.
12. Stricken.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation
and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant's                                                                                        Date
Signature




                                                                215of 279                                      Volume 1 Page 429     429
AO 245B(Rev.
                   Case 5:18-cr-00227-SLP Document 134 Filed 01/23/20 Page 7 of 9
             09/19) Case:
                     Judgment in a Criminal Case
     Appellate
          Case              20-6010
                    4:20-cv-01339-P          Document:
                                           010110334334
                                           6 Filed 12/22/20 Date
                                              Document
                     Sheet 3B— Supervised Release
                                                             PageFiled:
                                                                    216 04/15/2020  Page:
                                                                        of 279 PageID 231 430
                                                                                                Judgment—Page        7     of      9
DEFENDANT:            Joseph Maldonado-Passage, a/k/a Joseph Allen Maldonado, a/k/a Joseph Allen Schreibvogel, a/k/a Joe Exotic
CASE NUMBER:          CR-18-00227-001-SLP

                                  SPECIAL CONDITIONS OF SUPERVISION


The defendant shall participate in a program of mental health aftercare at the direction of the
probation officer. The court may order that the defendant contribute to the cost of services
rendered (copayment) in an amount to be determined by the probation officer based on the
defendant’s ability to pay.

The defendant shall participate in a program of substance abuse aftercare at the direction of
the probation officer to include urine, breath, or sweat patch testing; and outpatient treatment.
The defendant shall totally abstain from the use of alcohol and other intoxicants both during
and after completion of any treatment program. The defendant shall not frequent bars, clubs,
or other establishments where alcohol is the main business. The court may order that the
defendant contribute to the cost of services rendered (copayment) in an amount to be
determined by the probation officer based on the defendant’s ability to pay.

The defendant must submit to a search of his person, property, electronic devices or any
automobile under his control to be conducted in a reasonable manner and at a reasonable
time, for the purpose of determining possession, or evidence of possession, of controlled
substances, firearms or other prohibited weapons, animals protected by the Endangered
Species Act, prohibited wildlife species as defined by the Lacey Act, and/or evidence of
contact with or threats toward Carole Baskin or any other representative of Big Cat Rescue, at
the direction of the probation officer upon reasonable suspicion. Further, the defendant must
inform any residents that the premises may be subject to a search.

The defendant shall have no contact with Carole Baskin. The defendant is prohibited from
making any threats regarding the person or property of Carole Baskin.

The defendant shall not possess any species of animal listed as endangered or threatened
under the Endangered Species Act or any prohibited wildlife species as defined by the Lacey
Act. In addition to this prohibition on possession, the defendant shall not engage in the sale,
transport, or other transfer of such animals or their hides or other body parts.




                                                              216of 279                                      Volume 1 Page 430    430
                   Case 5:18-cr-00227-SLP Document 134 Filed 01/23/20 Page 8 of 9
        Appellate
           Case Case:   20-6010 Document:
                  4:20-cv-01339-P  Document 010110334334
                                            6 Filed 12/22/20 Date
                                                              PageFiled:
                                                                     217 04/15/2020  Page:
                                                                         of 279 PageID 232 431
 AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 5 — Criminal Monetary Penalties

                                                                                                      Judgment — Page        8       of      9
  DEFENDANT:                     Joseph Maldonado-Passage, a/k/a Joseph Allen Maldonado, a/k/a Joseph Allen Schreibvogel, a/k/a Joe Exotic
  CASE NUMBER:                   CR-18-00227-001-SLP
                                              CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                   Assessment               Restitution             Fine                          AVAA Assessment*               JVTA Assessment**
 TOTALS          $ 1,225.00             $                       $                             $                          $


      The determination of restitution is deferred until               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.


 Name of Payee                              Total Loss***                      Restitution Ordered                      Priority or Percentage




 TOTALS                             $                                      $
    Restitution amount ordered pursuant to plea agreement $

    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
    before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet
    6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         the interest requirement is waived for the             fine           restitution.

         the interest requirement for the            fine       restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.




AO 245B (Rev. 09/19) Judgment in a Criminal Case
                                                                    217of 279                                        Volume 1 Page 431     431
                 Case   5:18-cr-00227-SLP Document 134 Filed 01/23/20 Page 9 of 9
         Case Sheet
      Appellate     6 —20-6010
                Case:   Schedule of Payments
                4:20-cv-01339-P        Document:
                                       Document 010110334334
                                                 6 Filed 12/22/20 Date
                                                                   PageFiled:
                                                                          218 04/15/2020  Page:
                                                                              of 279 PageID 233 432
                                                                                                  Judgment — Page      9      of      9
DEFENDANT:              Joseph Maldonado-Passage, a/k/a Joseph Allen Maldonado, a/k/a Joseph Allen Schreibvogel, a/k/a Joe Exotic
CASE NUMBER:            CR-18-00227-001-SLP
                                                 SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A        Lump sum payment of $        1,225.00           due immediately, balance due

               not later than                                , or
               in accordance with           C,          D,           E, or          F below; or

B        Payment to begin immediately (may be combined with                               C,           D, or          F below); or

C        Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                       (e.g., months or years), to commence                    (e.g., 30 or 60 days) after the date of this judgment; or

D        Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                       (e.g., months or years), to commence                   (e.g., 30 or 60 days) after release from imprisonment to a
         term of supervision; or

E        Payment during the term of supervised release will commence within                          (e.g., 30 or 60 days)

         after release from imprisonment. The court will set the payment plan based on an assessment of the defendant’s
         ability to pay at that time; or

F        Special instructions regarding the payment of criminal monetary penalties:
      If restitution is not paid immediately, the defendant shall make payments of 10% of the defendant’s quarterly earnings
      during the term of imprisonment.

      After release from confinement, if restitution is not paid immediately, the defendant shall make payments of the greater of
      $______ per month or 10% of defendant’s gross monthly income, as directed by the probation officer. Payments are to
      commence not later than 30 days after release from confinement.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons’ Inmate Financial Responsibility Program, shall be paid through the United States Court Clerk for
the Western District of Oklahoma, 200 N.W. 4th Street, Oklahoma City, Oklahoma 73102.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
     (including defendant number)                   Total Amount                        Amount                          if appropriate




     The defendant shall pay the cost of prosecution.
     The defendant shall pay the following court cost(s):
     The defendant shall forfeit the defendant’s interest in the following property to the United States:
     All right, title, and interest in the assets listed in the Preliminary Order of Forfeiture dated ______ (doc. no. ___).

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs,
including cost of prosecution and court costs.




                                                                218of 279                                      Volume 1 Page 432    432
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 219 of 279 PageID 234




        LAWSUITS




                                  219of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 220 of 279 PageID 235




                                  220of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 221 of 279 PageID 236




                                  221of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 222 of 279 PageID 237




                                  222of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 223 of 279 PageID 238




                                  223of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 224 of 279 PageID 239




                                  224of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 225 of 279 PageID 240




                                  225of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 226 of 279 PageID 241




                                  226of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 227 of 279 PageID 242




                                  227of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 228 of 279 PageID 243




                                  228of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 229 of 279 PageID 244




                                  229of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 230 of 279 PageID 245




                                  230of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 231 of 279 PageID 246




                                  231of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 232 of 279 PageID 247




                                  232of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 233 of 279 PageID 248




                                  233of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 234 of 279 PageID 249




                                  234of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 235 of 279 PageID 250




                                  235of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 236 of 279 PageID 251




                                  236of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 237 of 279 PageID 252




                                  237of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 238 of 279 PageID 253




                                  238of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 239 of 279 PageID 254




                                  239of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 240 of 279 PageID 255




                                  240of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 241 of 279 PageID 256




                                  241of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 242 of 279 PageID 257




                                  242of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 243 of 279 PageID 258




                                  243of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 244 of 279 PageID 259




                                  244of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 245 of 279 PageID 260




                                  245of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 246 of 279 PageID 261




                                  246of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 247 of 279 PageID 262




                                  247of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 248 of 279 PageID 263




                                  248of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 249 of 279 PageID 264




                                  249of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 250 of 279 PageID 265




                                  250of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 251 of 279 PageID 266




                                  251of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 252 of 279 PageID 267




                                  252of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 253 of 279 PageID 268




                                  253of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 254 of 279 PageID 269




                                  254of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 255 of 279 PageID 270




                                  255of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 256 of 279 PageID 271




                                  256of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 257 of 279 PageID 272




                                  257of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 258 of 279 PageID 273




                                  258of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 259 of 279 PageID 274




                                  259of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 260 of 279 PageID 275




                                  260of 279
           Case 5:20-cv-00248-SLP Document 16 Filed 08/25/20 Page 1 of 3
    Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 261 of 279 PageID 276



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


JOSEPH MALDONADO-PASSAGE,              )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )                   Case No. CIV-20-248-SLP
                                       )
U.S. FEDERAL WILDLIFE SERVICE, et al., )
                                       )
      Defendants.                      )

          PLAINTIFF JOSEPH MALDONADO-PASSAGE’S NOTICE OF
        VOLUNTARY DISMISSAL WITHOUT PREJUDICE PURSUANT TO
        RULE 41(A)(1) OF THE FEDERAL RULES OF CIVIL PROCEDURE

        COMES NOW the Plaintiff, Joseph Maldonado-Passage, by and through his

attorney, Jarrod H. Stevenson, and, pursuant to Rule 41(a)(1) of the Federal Rules of Civil

Procedure, hereby voluntarily dismisses all claims asserted in this action,1 without

prejudice to Plaintiff’s right to assert any or all of the claims in a future action.

        In accordance with Fed. R. Civ. P. 41(a), dismissal is effective automatically upon

filing of this notice, without the necessity of any further action of the Plaintiff or the Court.

See, e.g., Janssen v. Harris, 321 F.3d 998, 1000 (10th Cir. 2003) (stating that “[o]nce the

notice of dismissal has been filed, the district court loses jurisdiction over the dismissed

claims and may not address the merits of such claims or issue further orders pertaining to

them”). Nevertheless, in the interest of clarity, Plaintiff is contemporaneously filing a



1
  As Magistrate Judge Mitchell correctly ascertained, the claims asserted in this action do
not include any claim under 28 U.S.C. § 2255, and this action does not implicate Plaintiff’s
right to make such a motion after his appeal is completed.
                                          Page 1 of 3
                                            261of 279
        Case 5:20-cv-00248-SLP Document 16 Filed 08/25/20 Page 2 of 3
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 262 of 279 PageID 277



response to Magistrate Judge Mitchell’s Report and Recommendation [Dkt. 7], which

addresses the impact (or lack thereof) of the Report and Recommendation, the Prison

Litigation Reform Act, and the Anti-Terrorism and Effective Death Penalty Act on

Plaintiff’s ability to assert any claims in the future.

                                             Respectfully submitted,


                                             ____________________________________
                                             JARROD H. STEVENSON, OBA #20346
                                             Stevenson Law Firm, P.L.L.C.
                                             903 N.W. 13th Street
                                             Oklahoma City, Oklahoma 73106
                                             Telephone: (405) 236-5100
                                             Facsimile: (405) 234-5528
                                             Email: jarrod@jhstevensonlaw.com
                                             Attorney for Plaintiff




                                          Page 2 of 3
                                             262of 279
        Case 5:20-cv-00248-SLP Document 16 Filed 08/25/20 Page 3 of 3
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20 Page 263 of 279 PageID 278



                            CERTIFICATE OF SERVICE

       No defendants have appeared, and process has not yet been issued in this action. As

such, the undersigned does not believe service is required. Nevertheless, the undersigned

will send a courtesy copy by mail to the United States Attorney for the Western District of

Oklahoma.

                                                      _______________________________
                                                      JARROD H. STEVENSON




                                       Page 3 of 3
                                          263of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 264 of 279 PageID 279




             EXHIBIT B



                                  264of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 265 of 279 PageID 280




                                  265of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 266 of 279 PageID 281




                                  266of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 267 of 279 PageID 282




                                  267of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 268 of 279 PageID 283




                                  268of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 269 of 279 PageID 284




             EXHIBIT C



                                  269of 279
                                    Friday,12/22/20
    Case 4:20-cv-01339-P Document 6 Filed   December 18, 2020270
                                                      Page   at 16:37:19
                                                                  of 279Central
                                                                          PageIDStandard
                                                                                    285 Time

Subject:    FW: Joseph Maldonado-Passage PR 7305098
Date:       Tuesday, September 29, 2020 at 3:52:11 PM Central Daylight Time
From:       Francisco Hernandez
To:         Eric Love, anne patrick, Jeﬀ Hoover, Phillip E. Hall
CC:         Brandon Sample
Priority:   High
ADachments: Part I, ExecuTve Clemency PeTTon to Issue Report.pdf, Pardon AWorney Electronic
            Responses.pdf

I sent this today

From: Francisco Hernandez <francisco@texasmexicolaw.com>
Date: Tuesday, September 29, 2020 at 3:51 PM
To: USPardon AWorney <uspardon.aWorney@usdoj.gov>
Subject: Joseph Maldonado-Passage PR 7305098




                                               270of 279                                      Page 1 of 1
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 271 of 279 PageID 286



                    UNITED STATES DEPARTMENT OF JUSTICE
                      OFFICE OF THE PARDON ATTORNEY

In the Matter of:                         §
                                          §
                                          §
                                          §          PR NO. 7305098
                                          §
                                          §
Joseph Maldonado-Passage                  §

                        Petition to Issue Report to The President

To the Honorable William Taylor, II, Executive Officer, Office of the Pardon

Attorney:

       Your September 10, and 22, 2020, electronic communications are

acknowledged and attached to this Petition.

       Your kind words about your sympathy and understanding of Joe’s

circumstances are appreciated. As is your suggestion and possible

recommendation that Joe also file a Petition for Commutation (reduction) of

sentence. In fact, as this Petition is prepared, the final touches are being completed

for such a Petition for Commutation, without waiving and subject to the Pardon

Petition already on file.

       Joe is obviously disappointed in your determination that the 5-year waiver

request be denied in such summary fashion. Nevertheless, pursuant to Part I,

Executive Clemency, Section 1.6 (5)(c) provides:




                                       271of 279
 Case 4:20-cv-01339-P Document 6 Filed 12/22/20        Page 272 of 279 PageID 287



       “The Attorney General shall review each petition and all pertinent
information developed by the investigation and shall determine whether the request
for clemency is of sufficient merit to warrant favorable action by the President.
The Attorney General shall report in writing his or her recommendation to
the President, stating whether in his or her Judgment, the President should
grant or deny the petition.”

      Formal request is hereby made that the Attorney General comply with this

mandate and issue his written report and forward Joe’s Pardon Petition, together

with his statement whether or not the President should grant or deny the petition.

      The obvious urgency dictated by the impending election next month makes

every day of the essence. Joe is disappointed that the Pardon Attorney so quickly,

and apparently without much (if any) investigation, first rejected the filing of the

Pardon Petition and summarily denied the Waiver Request.

      The Attorney General’s failure or refusal to make his report and forward the

Pardon Application to the President for his consideration, is in effect, a deprivation

of the President’s Constitutional right to grant or deny a Pardon.

Respectfully Submitted,



Francisco Hernandez, Counsel for
Joseph Maldonado-Passage
State Bar Number: 09515950
800 West Weatherford Street
Fort Worth, Texas 76102
817.335.2331
http://www.texasmexicolaw.com/




                                        272of 279
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 273 of 279 PageID 288




             EXHIBIT D



                                  273of 279
      Case 4:20-cv-01339-P Document 6Saturday, December 19,
                                       Filed 12/22/20       2020274
                                                         Page   at 10:07:56
                                                                     of 279Central
                                                                             PageIDStandard
                                                                                       289 Time

Subject:    5-Year Waiver Denial
Date:       Tuesday, September 22, 2020 at 5:14:14 PM Central Daylight Time
From:       uspardon.aEorney@usdoj.gov
To:         francisco@texasmexicolaw.com
CC:         Brandon@brandonsample.com
ACachments: CommutaMon InformaMon and InstrucMons.pdf, CommutaMon PeMMon.pdf




                                                                                   September 22, 2020

Francisco Hernandez Esq.
800 West Weatherford Street
Fort Worth, TX 76102-1946

Dear Mr. Hernandez:

         Upon careful review of the informaMon you submiEed, we have concluded that it would not be
appropriate to grant a waiver of the waiMng period in your client’s case to permit him to apply for a
pardon at this Mme. While we are sympatheMc to his desire for clemency, we do not believe that his
circumstances in this regard are so unusual as to jusMfy a waiver of the waiMng period. Waivers are
infrequently granted and then only for parMcularly compelling reasons. It may ulMmately be to your
client’s beneﬁt to wait the full ﬁve years to demonstrate that he has become fully rehabilitated and is
a contribuMng member of society post-sentencing.

        The decision not to grant a waiver in Mr. Maldonado-Passage’s case does not reﬂect adversely
on his eligibility to apply through the Department of JusMce (Department) in the future. The ﬁve-year
waiMng period to apply for a pardon will expire 5-years from the date that he is released from Federal
prison. Our denial of your waiver request is ﬁnal, but you are correct that the President has plenary
power to grant clemency with or without the guidance and assistance of Department personnel.

         As we indicated in previous correspondence, your client may already be eligible to apply for a
commutaMon (reducMon) of sentence, so you are welcome to peMMon the President for that form of
relief immediately. For more informaMon about the diﬀerent forms of execuMve clemency, please see
our frequently asked quesMons page at hEps://www.jusMce.gov/pardon/frequently-asked-
quesMons. However, as a courtesy, I am aEaching a commutaMon peMMon, instrucMons and an
informaMon sheet to this correspondence.

                                                                           Sincerely,

                                                                           William Taylor II
                                                                           ExecuMve Oﬃcer

--------------------------- Original Email ---------------------------
From:Francisco Hernandez [francisco@texasmexicolaw.com]
Sent:Thursday, September 17, 2020 9:59:35 AM
To:USPardon AEorney


                                                               274of 279                                Page 1 of 2
     Case 4:20-cv-01339-P Document 6 Filed 12/22/20                     Page 275 of 279 PageID 290

Subject:Re: Joseph Maldonado-Passage, Register No. 26154-017, Waiver Request Supplement
Please accept and acknowledge the aEached Waiver Request Supplement to the PeMMon for Pardon already on ﬁle.
Although the PeMMon for Pardon already requests a waiver of the Advisory RegulaMons, we are submikng the
aEached Supplement.Cordially,Francisco HernandezCounsel for Joseph Maldonado-
Passagewww.texasmexicolaw.comFrom:<uspardon.aEorney@usdoj.gov>< br>Date:Thursday, September 10, 2020 at
3:04 PM
To:<francisco@texasmexicolaw.com>
Subject:RE: Joseph Maldonado-Passage, Register No. 26154-017, PeMMon for PardonSeptember 10, 2020Francisco
Hernandez800 West Weatherford Street
Fort Worth, TX 76102-1946Dear Mr. Hernandez:We received your correspondence of September 8, 2020,
transmikng a Pardon Aner CompleMon of Sentence peMMon on behalf of your client, Mr. Joseph Maldonado-Passage.
Under the Department of JusMce (Department) regulaMons governing execuMve clemency, available on our website
athEp://www.jusMce.gov/pardon/clemency.htm, a waiMng period of at least ﬁve years aner release from
conﬁnement, and any period of home conﬁnement (or convicMon, if no conﬁnement was served), is required before
an individual becomes eligible to apply for a pardon through the Department. At the conclusion of the ﬁve-year
waiMng period, you are free to apply with this oﬃce. Based on publicly available informaMon as well as the records
you provided as supporMng documentaMon, your client is currently serving a federal sentence under the custody of
the Bureau of Prisons.While Mr. Maldonado-Passage may not apply for a pardon through the Department at this
Mme, he is eligible to apply for commutaMon (reducMon) of sentence if he is not presently challenging his convicMon
or sentence through appeal or other judicial proceedings. Please see the aEached forms necessary for applying for
commutaMon. Although commutaMon of sentence is an extraordinary remedy that is rarely granted, all peMMons are
carefully considered by the Department of JusMce and the President.I hope this informaMon is helpful to
you.Sincerely,Oﬃce of the Pardon AEorneyPR7305098

--------------------------- Original Email ---------------------------
From:Francisco Hernandez [francisco@texasmexicolaw.com]
Sent:Tuesday, September 8, 2020 5:45:51 PM
To:USPardon AEorney
Subject:Joseph Maldonado-Passage, Register No. 26154-017, PeMMon for Pardon
To the Honorable Rosalind Sargent-Burns, Pardon AEorney,Thank you, in advance, for the aEenMon you may devote
to the ﬁling of the aEached PeMMon for Pardon on behalf of Mr. Joseph Maldonado-Passage.Please accept this
peMMon for ﬁling and processing.We realize the current environment may cause a delay in
processing.Cordially,Francisco HernandezCo-Counsel for Joseph Maldonado-PassageState Bar No. 09515950800 West
Weatherford StreetFort Worth, Texas 76102817.335.2331www.texasmexicolaw.com




                                                     275of 279                                                Page 2 of 2
Case 4:20-cv-01339-P Document 6 Filed 12/22/20   Page 276 of 279 PageID 291




             EXHIBIT E



                                  276of 279
Search Clemency Case Status For Cases Opened Since 1989 | PARDON | Department of Justice                                       12/19/20, 10:13 AM
               Case 4:20-cv-01339-P Document 6 Filed 12/22/20                              Page 277 of 279 PageID 292

              An o!icial website of the United States government Here’s how you know



       SEARCH CLEMENCY CASE STATUS FOR CASES OPENED SINCE 1989


          Find by Clemency Case File Number                      Find by BOP Register Number                 Find by Name


             First Name                                          Last Name (required)
             Maldonado-Passage                                   Joseph                                               SEARCH



          We could not find a match. Please try a different search, or contact us for more information.




     Clemency status lookup feature is current as of December 3, 2020 at 2:18 AM

     Download an Excel spreadsheet of the data that fed this update here

      REQUIRED FIELDS

             If you are searching using the Find By Name feature: you must include the correct spelling of the
             petitioner’s last name. As of December 2019, you may see multiple case numbers with varying status
             information for the same petitioner if that petitioner has applied for clemency more than once. You will also
             see a final action date listed if the case has been completed and no longer in "Pending" status.
             If you are searching using the Find By BOP Register feature: you must use the correct formatting
             prescribed by the Bureau of Prisons: 5 digits + hyphen(-) + 3 digits (e.g. 12345-678). You may see multiple
             case numbers with varying status information for the same petitioner if that petitioner has applied for
             clemency more than once. We may or may not have a BOP Register number listed on pardon cases, but
             they will typically be identified on commutation cases.
             If you are searching using the Find By Clemency Casefile feature: you must include the correct clemency
             casefile number and prefix (e.g., C165743 or P321567) and ensure that you do not include an unnecessary
             space behind the last number of the case file. Including an additional space will produce false results. This
             lookup method will only show the status of the casefile you have specified. If you are interested in seeing the
             status of other cases submitted by the same petitioner, you must use one of the Search by Name feature.

      HELPFUL HINTS

             The above feature does not include the names of individuals who were granted clemency by the
             President, but who had not sought relief through the Department's codified process at the time of the
             grant of pardon or commutation.
             Commutation clemency casefile numbers begin with a “C” and Pardon clemency casefile numbers begin
             with a “P”. If an individual is only requesting remission of fine or restitution, those cases will be preceded by
             a "C" because that would still equate to a reduction of some sort as opposed to a pardon.
             The Office of the Pardon Attorney (PARDON) updates the information in the Lookup at least once per month,

https://www.justice.gov/pardon/search-clemency-case-status-since-1989?first_name=Maldonado-Passage&last_name=Joseph                   Page 1 of 3

                                                                      277of 279
Search Clemency Case Status For Cases Opened Since 1989 | PARDON | Department of Justice                              12/19/20, 10:13 AM
               Case 4:20-cv-01339-P Document 6 Filed 12/22/20                              Page 278 of 279 PageID 293
             but may update the information more if there is a business need for doing so. Therefore, if you submitted a
             petition to PARDON within the past 8 weeks and have not received any correspondence from us or did not
             get a conclusive search result in the Lookup feature, please wait and check back again after the first week of
             the following month. It can take a couple of weeks, if not a few months, for new clemency cases to be
             accepted for review and added to our system as “pending” depending on our workload volume. If you have
             no luck after 3 months, please feel free to use the ASKPARDON form to inquire further, but keep in mind we
             will not respond to message requesting information readily available on our website and also will not
             respond if your request for confirmation of receipt is premature (i.e. the petition in question was submitted to
             PARDON within the past 8 weeks).
             Our website at https://www.justice.gov/pardon has a wealth of information about various topics including, but
             not limited to, downloadable pardon and commutation petitions and instructions, rules governing petitions,
             standards for consideration, clemency statistics, a list of the denials and grants by the current and recent
             Presidential administrations, and responses to various frequently asked questions.
             The President always retains the plenary power granted to him by the Constitution to pardon or commute
             sentences at his sole discretion, with or without the advice of the Pardon Attorney and Department of
             Justice. If the President grants or denies clemency without the advice of the Pardon Attorney, the results of
             those decisions may appear on our Presidential Clemency statistics page and we will proactively disclose the
             signed presidential warrant for review and download, but the case will not count toward cases PARDON
             processed or transmitted a recommendation.
             Consistent with long-standing PARDON and DOJ practice, the Lookup Feature does not reveal at what stage
             within the clemency process any given case may be. PARDON is also unable to predict when the President
             will grant or deny a clemency request. However, each petitioner, either directly or through counsel of record,
             will be notified promptly when final action has been taken on their case. If a decision is not made by the
             current President, the petition remains pending for the next President to consider; a petitioner need not
             submit a new petition.
             There are various status dispositions for a clemency case submitted since 1989 and they are as follows:
                     Pending - this means a clemency casefile has been created and the case is in one of various stages
                     of review, but we will not disclose what stage of review a pending case is currently in
                     Granted by the President – see https://www.justice.gov/pardon/clemencyrecipients
                     Denied by the President – see https://www.justice.gov/pardon/clemency-denials
                     Administratively closed without Presidential Action - PARDON will not provide a reason for
                     administratively closing a case to a third party. You may only receive the reason behind
                     administratively closing a case if you are the clemency petitioner or the petitioner's attorney of record,
                     but we will have provided that information to the petitioner (through BOP or counsel) in writing prior to
                     closing the case. Cases are administratively closed because (1) an applicant withdraws their
                     application from consideration, (2) an applicant repeatedly fails to respond to a request by the Pardon
                     Attorney for required information, (3) an applicant dies before a decision is made on their request, (4)
                     we learn that the applicant is no longer a resident of the United States during the course of our review,
                     (5) an applicant is released from Federal prison during the processing of a commutation petition that
                     seeks only the reduction of his/her prison sentence, or (6) we learn that the applicant has not yet
                     exhausted all legal remedies or has pending litigation.

      RATIONALE AND BENEFITS FOR THE LOOKUP FEATURE

     On Monday, March 5, 2018, PARDON proactively began sharing the above Lookup Feature because we
     receive many requests from various sources inquiring about the status of petitions. Depending on the number of
     requests received, our workload, and the availability of PARDON staff, it has at times taken weeks or months to
     provide a written response. During the Clemency Initiative of 2014, which lasted from early 2014 through early

https://www.justice.gov/pardon/search-clemency-case-status-since-1989?first_name=Maldonado-Passage&last_name=Joseph          Page 2 of 3

                                                                      278of 279
Search Clemency Case Status For Cases Opened Since 1989 | PARDON | Department of Justice                              12/19/20, 10:13 AM
               Case 4:20-cv-01339-P Document 6 Filed 12/22/20                              Page 279 of 279 PageID 294
     2017, some requesters did not receive a response for many months or years due to resource constraints. With this
     Lookup Feature, members of the public who wish to confirm whether an executive clemency case is currently in
     “pending” status, either for themselves or a third party, may find this information at https://www.justice.gov/pardon.
      As of December 2019, you also may see multiple case numbers with varying status information for the same
     petitioner if that petitioner has applied for clemency more than once within our proactive disclosure window. The
     lookup feature has been updated to include case status information for all cases since 1989. Thus, the public may
     check the status of a clemency request without the trouble and delay of sending an email or written letter and
     awaiting a response from PARDON staff. Going forward, inmates in the custody of the Bureau of Prisons may
     inquire with their case managers, who will be able to quickly access the Lookup Feature and provide an immediate
     response to the inmate without writing to us. Since the only information that this office is able to disclose about a
     pending matter is whether it is pending or not, we are now sharing as much information as possible through this
     feature. As a result, PARDON may not respond to requests for information readily available in the Clemency
     Lookup Feature.

      NOTICE

     As of April 30, 2018, all status inquiries and confirmation of pending cases should be confirmed by using the
     Lookup feature. As of December 2019, all status inquiries and confirmation of any case submitted since 1989
     should be confirmed using the Lookup feature. Please see our Privacy statement regarding commutation cases
     at https://www.justice.gov/pardon/file/960571/download and pardon cases
     at https://www.justice.gov/file/1113616/download.




                                                             Was this page helpful?
                                                                   Yes    No




https://www.justice.gov/pardon/search-clemency-case-status-since-1989?first_name=Maldonado-Passage&last_name=Joseph          Page 3 of 3

                                                                      279of 279
